Exhibit 10.6

 

MASTER LEASE AGREEMENT NO. 1A

 

DATED AS OF SEPTEMBER 8, 2004

 

BY AND AMONG

 

VENTAS REALTY, LIMITED PARTNERSHIP,

 

AS LESSOR,

 

AND

 

KINDRED HEALTHCARE, INC.

 

AND

 

KINDRED HEALTHCARE OPERATING, INC.,

 

AS TENANTS

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   1

Section 1.1 Leased Property; Term

   1

Section 1.2 Term

   2

Section 1.3 Original Master Lease

   2

Section 1.4 Additional Provisions Regarding Predecessor Lease

   6

ARTICLE II

   6

Section 2.1 Definitions

   6

ARTICLE III

   20

Section 3.1 Rent

   20

Section 3.2 Option to Reset Base Rent

   20

Section 3.3 Additional Charges

   22

Section 3.4 Survival

   23

Section 3.5 Net Lease

   23

Section 3.6 New Common Stock

   23

ARTICLE IV

   24

Section 4.1 Payment of Impositions

   24

Section 4.2 Notice of Impositions

   24

Section 4.3 Adjustment of Impositions

   25

ARTICLE V

   25

Section 5.1 No Termination, Abatement, etc.

   25

ARTICLE VI

   25

Section 6.1 Ownership of the Leased Properties

   25

Section 6.2 Tenant’s Personal Property

   26

ARTICLE VII

   26

Section 7.1 Condition of the Leased Property

   26

Section 7.2 Use of the Leased Property

   27

Section 7.3 Granting of Easements, etc.

   29

ARTICLE VIII

   29

Section 8.1 Compliance with Legal and Insurance Requirements, Instruments, etc.

   29

Section 8.2 Legal Requirement Covenants

   30

Section 8.3 Permitted Encumbrances

   31

ARTICLE IX

   32

Section 9.1 Maintenance and Repair

   32

Section 9.2 Encroachments

   33

ARTICLE X

   34

Section 10.1 Construction of Capital Alterations to the Leased Property(ies)

   34

 

i



--------------------------------------------------------------------------------

Section 10.2 Capital Alterations Financed by Tenant

   34

Section 10.3 Capital Alterations Financed by Lessor

   34

Section 10.4 Non-Capital Alterations

   36

Section 10.5 Salvage

   36

Section 10.6 Additional Requirements for Capital Alterations and Non-Capital
Alterations

   36

Section 10.7 Mortgagee’s Consent

   38

ARTICLE XI

   38

Section 11.1 Liens

   38

ARTICLE XII

   38

Section 12.1 Permitted Contests

   38

ARTICLE XIII

   39

Section 13.1 General Insurance Requirements

   39

Section 13.2 Replacement Cost

   42

Section 13.3 Additional Insurance

   42

Section 13.4 Waiver of Subrogation

   43

Section 13.5 Form Satisfactory, etc.

   43

Section 13.6 Limits; Deductibles

   43

Section 13.7 Blanket Policy

   44

Section 13.8 No Separate Insurance

   44

Section 13.9 Survival

   44

ARTICLE XIV

   44

Section 14.1 Insurance Proceeds

   44

Section 14.2 Reconstruction in the Event of Damage or Destruction Covered by
Insurance

   45

Section 14.3 Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance

   46

Section 14.4 Tenant’s Property

   46

Section 14.5 Restoration of Tenant’s Property

   46

Section 14.6 No Abatement of Rent

   46

Section 14.7 Restoration

   46

Section 14.8 Notice

   47

Section 14.9 Waiver

   47

ARTICLE XV

   47

Section 15.1 Definitions

   47

Section 15.2 Parties’ Rights and Obligations

   48

Section 15.3 Total Taking

   48

Section 15.4 Partial Taking

   48

Section 15.5 Restoration

   48

Section 15.6 Award-Distribution

   48

Section 15.7 Temporary Taking

   49

ARTICLE XVI

   49

Section 16.1 Events of Default

   49

Section 16.2 Certain Remedies

   53

 

ii



--------------------------------------------------------------------------------

Section 16.3 Damages

   54

Section 16.4 Certain Effects of Separate Lease

   55

Section 16.5 Waiver

   55

Section 16.6 Application of Funds

   55

Section 16.7 Notice to Lessor

   55

Section 16.8 Nature of Remedies

   55

Section 16.9 Allocable Rent

   56

Section 16.10 Special Remedies Provisions

   56

Section 16.11 No Mediation or Arbitration

   65

Section 16.12 Special Purchase Provisions

   65

ARTICLE XVII

   70

Section 17.1 Lessor’s Right to Cure Tenant’s Default

   70

ARTICLE XVIII

   71

Section 18.1 Provisions Relating to Purchase of the Leased Property

   71

ARTICLE XIX

   71

Section 19.1 Exercise of Renewal Options

   71

Section 19.2 Renewal Terms

   73

Section 19.3 Fair Market Rental Determination

   73

Section 19.4 Extended Period New Lease

   73

Section 19.5 Revocation of Renewal Option Exercise

   74

ARTICLE XX

   74

Section 20.1 Holding Over

   74

ARTICLE XXI

   75

Section 21.1 Subordination

   75

Section 21.2 Attornment

   75

Section 21.3 Mortgagee Cure Rights

   75

Section 21.4 Modifications

   76

Section 21.5 Existing Ground Leases

   76

ARTICLE XXII

   77

Section 22.1 Notice to Lessor

   77

Section 22.2 Definitions

   78

Section 22.3 Consent of Leasehold Mortgagee Required

   78

Section 22.4 Default Notice

   78

Section 22.5 Procedure for Foreclosure on Default

   79

Section 22.6 Assignment or Transfer in Lieu of Foreclosure

   79

Section 22.7 Separate Lease

   81

Section 22.8 Separate Lease Properties

   83

Section 22.9 Legal Proceedings

   83

Section 22.10 Future Amendments

   83

Section 22.11 Estoppel Certificate

   83

Section 22.12 Notices

   83

 

iii



--------------------------------------------------------------------------------

Section 22.13 Erroneous Payments

   84

Section 22.14 Exercise by Leasehold Mortgagee of Remedies Against One or More
Leased Properties

   84

ARTICLE XXIII

   84

Section 23.1 Risk of Loss

   84

ARTICLE XXIV

   84

Section 24.1 Indemnification

   84

ARTICLE XXV

   86

Section 25.1 Subletting and Assignment.

   86

Section 25.2 Attornment

   92

Section 25.3 Sublease Limitation

   93

Section 25.4 Leasehold Mortgagee Rights

   93

ARTICLE XXVI

   93

Section 26.1 Financial Statements and Reporting

   93

Section 26.2 Furnishing Notice

   98

Section 26.3 Quarterly Meetings; Facility Level Meetings and Reviews

   98

Section 26.4 Non-Ventas Lessors

   99

ARTICLE XXVII

   99

Section 27.1 Lessor’s Right to Inspect

   99

ARTICLE XXVIII

   100

Section 28.1 No Waiver

   100

ARTICLE XXIX

   100

ARTICLE XXX

   100

Section 30.1 Acceptance of Surrender

   100

ARTICLE XXXI

   100

Section 31.1 No Merger of Title

   100

ARTICLE XXXII

   100

Section 32.1 Conveyance by Lessor

   100

ARTICLE XXXIII

   101

Section 33.1 Quiet Enjoyment

   101

ARTICLE XXXIV

   101

Section 34.1 Notices

   101

ARTICLE XXXV

   102

Section 35.1 Appraisals

   102

Section 35.2 Appointment of Appraisers

   102

 

iv



--------------------------------------------------------------------------------

Section 35.3 Section 35.3 Qualifications of Appraisers

   103

Section 35.4 Section 35.4 Appraisal Process

   103

Section 35.5 Section 35.5 Binding Nature

   104

Section 35.6 Section 35.6 Costs

   104

ARTICLE XXXVI

   104

Section 36.1 General REIT Provisions

   104

ARTICLE XXXVII

   105

Section 37.1 Intentionally Omitted

   105

Section 37.2 Lessor’s Option to Purchase the Tenant’s Personal Property

   105

ARTICLE XXXVIII

   105

Section 38.1 Lessor May Grant Liens

   105

ARTICLE XXXIX

   106

Section 39.1 Environmental Indemnity

   106

ARTICLE XL

   106

Section 40.1 Miscellaneous

   106

Section 40.2 Non-Recourse

   107

Section 40.3 Transition of Operations

   107

Section 40.4 Right to Enter

   109

Section 40.5 Integration

   109

Section 40.6 Severability

   110

Section 40.7 Subject to Law

   110

Section 40.8 Waivers

   110

Section 40.9 Binding Character

   110

Section 40.10 Modification

   110

Section 40.11 Forbearance

   110

Section 40.12 Lease Guaranty

   110

Section 40.13 [Intentionally omitted]

   111

Section 40.14 Confidentiality

   111

Section 40.15 New Lease

   116

Section 40.16 Partial Expiration/Termination

   119

Section 40.17 [Intentionally omitted]

   120

Section 40.18 Combination of Leases

   120

Section 40.19 Unified Commercial Operating Lease

   123

Section 40.20 [Intentionally omitted]

   123

Section 40.21 No Credits

   123

ARTICLE XLI

   123

Section 41.1 Memorandums of Lease

   123

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A – Legal Descriptions of the Land

Exhibit B – Term/Commencement Date/Expiration Date

Exhibit C – Allocation Schedule-Applicable Transferred Property Percentage

Exhibit D – Renewal Groups

Exhibit E – Master Leases

Exhibit F – Intentionally Omitted

Exhibit G – Form of Lease Guaranty

Schedule 2.1A – Base Patient Revenues

Schedule 2.1C – Existing Ground Leases

Schedule 13.7 – Insurance Summary

Schedule 16.1(m)A – Licensed Beds as of the Commencement Date

Schedule 40.12 – Tenant – Affiliate Sublessees

 

vi



--------------------------------------------------------------------------------

MASTER LEASE AGREEMENT NO. 1A

 

THIS MASTER LEASE AGREEMENT NO. 1A (hereinafter this “Lease”) is dated as of the
8th day of September, 2004 (the “Effective Date”), and is between VENTAS REALTY,
LIMITED PARTNERSHIP, a Delaware limited partnership (together with its
successors and assigns, “Lessor”), and KINDRED HEALTHCARE, INC., a Delaware
corporation formerly known as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE
OPERATING, INC., a Delaware corporation formerly known as Vencor Operating, Inc.
(“Operator”; Operator, jointly and severally with Kindred and permitted
successors and assignees of Operator and Kindred, “Tenant”).

 

RECITALS

 

A. Ventas Realty, Limited Partnership (“VRLP”) and Tenant have previously
entered into that certain Amended and Restated Master Lease Agreement No. 1 (as
heretofore or hereafter amended, the “Original Master Lease”) dated as of April
20, 2001.

 

B. Contemporaneously herewith, VRLP and Tenant entered into a Lease Severance
and Amendment Agreement (as heretofore or hereafter amended, the “Lease
Severance Agreement”) dated as of the date hereof, pursuant to which they agreed
to sever the Original Master Lease into two (2) leases.

 

C. Pursuant to Section 40.15 of the Original Master Lease and to the Lease
Severance Agreement, VRLP and Tenant desire to enter into this Lease, as a “New
Lease” (as defined in the Original Master Lease) under the Original Master
Lease, with respect to the Leased Properties (as defined in Section 1.1 below)
referenced in this Lease.

 

D. Tenant is the tenant (or subtenant, in the case of ground leased properties)
under the Original Master Lease and Tenant has not assigned the Original Master
Lease wholly or in part.

 

E. Pursuant to the Bankruptcy Plan (as defined in Section 2.1 below) and as
further described in Section 3.6 below, VRLP received New Common Stock (as
defined in the Bankruptcy Plan) as additional rent under the Master Leases (as
defined in Section 2.1 below) and other leases deriving therefrom.

 

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

 

ARTICLE I

 

Section 1.1 Leased Property; Term. Effective as of the Effective Date, upon and
subject to the terms and conditions hereinafter set forth, Lessor hereby leases
to Tenant, and Tenant hereby leases from Lessor, all of Lessor’s rights and
interest in and to each of the following:

 

(i) the tracts, pieces and parcels of land, as more particularly described in
Exhibit A attached hereto (collectively, the “Land”; each parcel of Land
described in Exhibit A, as amended from time to time, excluding, at any given
time, those parcels, if any, which have been transferred to a New Lease pursuant
to Section 40.15 (including, without limitation, a New Lease created pursuant to
Section 22.7 hereof) together with the related property described in clauses
(ii) through (iv) below, being referred to herein as a “Leased Property” and all
of such parcels of Land, together with all of such related property, being
referred to herein collectively as the “Leased Properties”),

 

1



--------------------------------------------------------------------------------

(ii) all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site), parking areas and roadways appurtenant to such buildings and
structures presently situated upon the Land and Capital Alterations
(collectively, the “Leased Improvements”),

 

(iii) all easements, rights and appurtenances relating to the Land and the
Leased Improvements, and

 

(iv) all permanently affixed equipment, machinery, fixtures, and other items of
real and/or personal property, including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Leased Improvements, including, without limitation, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and theft protection equipment, and built-in oxygen and vacuum
systems, all of which to the greatest extent permitted by law, are hereby deemed
by the parties hereto to constitute real estate, together with all replacements,
modifications, alterations and additions thereto, but specifically excluding all
items included within the category of Tenant’s Personal Property as defined in
Article II below (collectively the “Fixtures”),

 

SUBJECT, HOWEVER, to the Permitted Encumbrances (as defined in Section 2.1
hereof).

 

Section 1.2 Term. To have and to hold for (1) a fixed term (the “Fixed Term”)
commencing on the Effective Date and ending at midnight on the Expiration Date
set forth in Exhibit B opposite the applicable Leased Property and (2) the
Extended Terms provided for in Article XIX, unless this Lease is sooner
terminated as hereinafter provided.

 

Section 1.3 Original Master Lease.

 

Section 1.3.1 This Lease shall govern and control as to all events, acts,
omissions, liabilities and obligations relating to the Leased Properties first
occurring, arising or accruing from and after the Effective Date.

 

Section 1.3.2 Without limitation of the other provisions of this Section 1.3 or
the provisions of Section 1.4 hereof, the terms of the Original Master Lease
shall continue to govern and control as to all events, acts, omissions,
liabilities and obligations occurring, arising and

 

2



--------------------------------------------------------------------------------

accruing prior to the Effective Date, provided that, in the event that (1) prior
to the Effective Date, (a) a default or breach of the terms of the Original
Master Lease, as the same affects the Leased Properties under this Lease, shall
have occurred, (b) any act, event or omission to act shall have occurred, or
circumstance shall have arisen, relative to any Legal Requirement,
Authorization, Permitted Encumbrance or Superior Lease (each as defined in
Section 2.1 below) affecting any of the Leased Properties that is or is
potentially adverse to Lessor or Tenant, or (c) any casualty or condemnation
shall have occurred relative to any of the Leased Properties and (2) as of the
Effective Date, such default or breach remains uncured or such act, event,
omission to act or circumstance continues to be adverse or potentially adverse
to Lessor or Tenant or such casualty or condemnation has not been fully repaired
and restored with all claims on account thereof finally settled and paid and
with the affected Leased Property re-opened for use in accordance with its
Primary Intended Use (as defined in Section 7.2.2 hereof) and the other
provisions of this Lease, the provisions of this Lease relative to cure periods,
whether and when an Event of Default shall be deemed to have occurred, rights
and remedies on account of any breach or default or Event of Default, contest
rights, Lease enforcement rights, casualty, condemnation, insurance and
indemnification shall govern and control. Subject to the foregoing, (x) any
breach or default that occurs, arises or accrues under the Original Master Lease
prior to the Effective Date and is not cured prior to such date is, and shall be
deemed to be, a breach or default under this Lease, to which the cure periods,
rights and remedies and other provisions of this Lease referenced in the
preceding sentence shall be applicable, unless such breach or default is
specifically waived and released under the terms of Section 1.3.4 of the
Original Master Lease, and (y) with respect to any breach or default described
in subsection (x) above that is not specifically waived and released under
Section 1.3.4 of the Original Master Lease, although the cure periods, rights
and remedies and other provisions of this Lease referenced in the preceding
sentence shall be applicable, the portion of any cure period under the Original
Master Lease that has elapsed as of the Effective Date shall be counted in
determining whether and when the applicable cure period under this Lease has
expired (for example, if (A) a breach or default occurs under the Original
Master Lease prior to the Effective Date, (B) such breach or default remains
uncured as of the Effective Date and is not specifically waived and released
under the terms of Section 1.3.4 of the Original Master Lease, (C) Tenant
receives from the lessor under the Original Master Lease a written notice of
default relative thereto prior to the Effective Date, and (D) by the terms of
this Lease, for a breach or default of the nature assumed in this example a cure
period of thirty (30) days following Tenant’s receipt of written notice of
default is allowed prior to such breach or default becoming an Event of Default
under this Lease, then, as to such breach or default, an Event of Default shall
occur if such breach or default is not cured on or prior to the thirtieth (30th)
day following Tenant’s receipt of the aforesaid notice of default,
notwithstanding that such notice was received prior to the Effective Date).

 

Section 1.3.2.1 In the event that (1) prior to the Effective Date, (a) a default
or breach of the terms of the Original Master Lease, as the same affects the
Leased Properties under this Lease, shall have occurred, (b) any act, event or
omission to act shall have occurred, or circumstances shall have arisen,
relative to any Legal Requirement, Authorization, Permitted Encumbrance or
Superior Lease (each as defined in Section 2.1 below) affecting any of the
Leased Properties that is or is potentially adverse to Lessor or Tenant, or (c)
any casualty or condemnation shall have occurred relative to any of the Leased
Properties and (2) prior to the Effective Date, such default or breach has been
cured or such act, event, omission to act or circumstance is no longer adverse
or potentially adverse to Lessor or Tenant or such casualty or

 

3



--------------------------------------------------------------------------------

condemnation has been fully repaired and restored with all claims on account
thereof finally settled and paid and with the affected Leased Property re-opened
for use in accordance with its Primary Intended Use and the other provisions of
this Lease, then no such default or breach or other circumstance or matter
described in the foregoing subsections (a), (b) and (c) shall constitute an
Event of Default under this Lease, and neither party shall bring a claim against
the other in respect of any such default, breach, circumstance or matter,
whether hereunder or under the Original Master Lease. Notwithstanding the
foregoing, subject to Section 1.3.2 above, neither party waives or releases, and
neither party shall be precluded from exercising, any rights or remedies
(including, without limitation, default rights and remedies) that it may have
hereunder or under the Original Master Lease (i) on account of any
non-performance by the other party of indemnification obligations that such
other party has hereunder or under the Original Master Lease relative to any
default, breach, act, event, omission to act, circumstance, casualty or
condemnation referenced in subsection (a), (b), or (c) above or (ii) if, and
insofar as, the condition described in subsection (2) above is not, or by reason
of events occurring after the Effective Date is shown to have not been, cured,
repaired, restored, re-opened or otherwise satisfied.

 

Section 1.3.3 Each party hereto represents and warrants to the other party
hereto that, as of February 23, 2001, such representing party had no knowledge
of any uncured breaches by it of, or uncured defaults by it under, the Original
Master Lease or the 1998 Master Lease, in each case as either of the same
affects the Leased Properties under this Lease, other than the breaches and
defaults disclosed by VRLP or Tenant, as applicable, in the portion of subpart A
of Schedule 1.3 of the Original Master Lease that is applicable to it.

 

Section 1.3.3.1 Lessor represents and warrants to Tenant that, as of February
23, 2001, Lessor’s Management Group (as defined below) had no Actual Knowledge
(as defined below) of any Section 1.3.3.1 Claim (as defined below) (1) involving
any act or omission by Tenant that constituted a breach or default of the 1998
Master Lease by Tenant, and affecting any of the Leased Properties under this
Lease, that was continuing as of February 23, 2001, and (2) of which the lessor
under the Original Master Lease had not, on or prior to February 23, 2001, given
Tenant written notice (which notice is not required to have been given in
accordance with the formalities of Section 34.1 below) or of which, on or prior
to February 23, 2001, Tenant had not obtained actual knowledge or notice (as
opposed to, and not including, constructive, imputed, assumed or other knowledge
or notice). As used in this Section 1.3.3.1, (a) the term “Lessor’s Management
Group” shall mean Debra A. Cafaro, T. Richard Riney and John C. Thompson, (b)
the term “Actual Knowledge” shall mean actual knowledge (as opposed to, and not
including, constructive, imputed, assumed or other knowledge, and without any
obligation or duty of any kind to investigate or otherwise make inquiry) first
obtained on or after September 13, 1999 and on or prior to February 23, 2001,
and (c) the term “Section 1.3.3.1 Claim” shall mean a written claim that (x) is
made to the lessor under the Original Master Lease by any governmental agency or
private party that is not an Affiliate of Tenant, (y) is based upon an act or
omission of Tenant that constitutes a breach or default by Tenant of the 1998
Master Lease that affects any of the Leased Properties under this Lease, and (z)
describes the occurrence of an event that constitutes such a breach or default
by Tenant (other than a breach or default in the performance of Tenant’s
obligations relative to payment of real estate taxes and assessments relating to
any of the Leased Properties and/or payment of any amounts owed on account of
work performed at, or materials provided to, any Leased Property, it being
agreed that claims

 

4



--------------------------------------------------------------------------------

based on any such breach or default by Tenant shall in no event be considered a
“Section 1.3.3.1 Claim” and that no representation or warranty is made in this
Section 1.3.3.1 regarding any breach or default of the nature referenced in this
parenthetical clause). Lessor and Tenant further agree that (i) Tenant shall
have no rights or remedies against Lessor on account of any breach of the
representation and warranty of Lessor contained in this Section 1.3.3.1 other
than the rights and remedies set forth in subsection (ii) below and (ii) any act
or omission by Tenant that satisfies the terms of subsections (1) and (2) above
shall not constitute an Event of Default under the Original Master Lease or the
1998 Master Lease or this Lease unless and until, and shall constitute such an
Event of Default only if, an Event of Default shall occur on account of Tenant’s
failure (A) to perform its indemnification obligations under the Original Master
Lease or the 1998 Master Lease or this Lease relative to any such act or
omission and (B) to cure any such indemnification non-performance within the
cure period applicable to such indemnification non-performance. Tenant’s
aforesaid indemnification obligations shall remain enforceable by Lessor,
notwithstanding any breach by Lessor of its representation and warranty
contained in this Section 1.3.3.1 and without any limitation on, or impairment
of, such indemnification rights due to any such breach by Lessor.

 

Section 1.3.4 Each of the parties hereto hereby waives and releases any and all
rights and claims it may have against the other party hereto for, on account of,
or in connection with, any breach or default by such other party of or under the
Original Master Lease or this Lease and which occurred prior to April 20, 2001
(including those matters set forth on subpart A of Schedule 1.3 of the Original
Master Lease, but subject to subpart B of Schedule 1.3 of the Original Master
Lease and the other terms and provisions of this Section 1.3), provided,
however, that, notwithstanding anything to the contrary contained in this
Section 1.3.4 or elsewhere in this Section 1.3, (1) Tenant agrees that it has no
defenses or rights of deduction, set-off or abatement as to any of its
obligations hereunder or under the Original Master Lease, including, without
limitation, payment of Rent, and (2) without limitation of the foregoing
subsection (1), the parties are not waiving or releasing, and are expressly
preserving, (a) any and all rights and claims with respect to any breach or
default that was continuing as of April 20, 2001 (other than rights and claims
with respect to any such continuing breach that is identified in subpart B of
Schedule 1.3 of the Original Master Lease as a breach or default that is waived
and released, and then only to the extent set forth in such subpart B and
subject to subsection (e) below and to the last two sentences of Section 1.3.3.1
above), and (b) any and all rights and claims with respect to any breach or
default that is identified in subpart B of Schedule 1.3 of the Original Master
Lease as a breach or default that is not waived or released, and (c) any and all
rights and claims with respect to any breach or default that arises on account
of actions or omissions to act occurring after February 23, 2001 and which
continues after April 20, 2001, and (d) subject to Section 1.3.3.1 above, any
and all rights and claims with respect to any breach or default of the
representations, warranties and agreements contained in Section 1.3.3 above, and
(e) any and all rights and claims based upon non-performance of indemnification
obligations hereunder or under the Original Master Lease relative to any breach
or default that is waived and released pursuant to Section 1.3 of the Original
Master Lease or to the acts, events, omissions to act or other circumstances on
account of which any such waived and released breach or default arose. Subject
to subsection (e) above and to the last two (2) sentences of Section 1.3.3.1
above, each party agrees that at no time in the future shall it bring a claim
based on a breach or default that has been waived or released pursuant to
Section 1.3 of the Original Master Lease. Lessor further agrees that, because
Tenant paid all “Monthly Payments,” as defined in the Rent

 

5



--------------------------------------------------------------------------------

Stipulation, for the period from February 24, 2001 through April 20, 2001,
Lessor waives any “Agreement Rent Claim,” as defined in the Rent Stipulation,
for such period.

 

Section 1.3.5 Nothing contained in this Section 1.3 shall limit or impair
Ventas, Inc.’s or Tenant’s rights, duties and obligations under the Indemnity
Agreement (as defined in Section 2.1 below).

 

Section 1.4 Additional Provisions Regarding Predecessor Lease. This Lease
constitutes a New Lease created pursuant to Section 40.15 of the Original Master
Lease. Subject to Section 22.7(g) of such predecessor lease and without
limitation of and subject to the provisions of Sections 16.10, 19.1, 25.1.11 and
40.18 of this Lease, and notwithstanding anything to the contrary contained in
Section 1.3 of this Lease:

 

(a) Tenant under this Lease shall be responsible for the payment, performance
and satisfaction of all duties, obligations and liabilities arising under this
Lease, insofar as they relate to the Leased Property(ies) subject to this Lease,
that were not paid, performed and satisfied in full prior to the Effective Date
(and Tenant, in its capacity as the tenant under such predecessor lease, shall
also be responsible for the payment, performance and satisfaction of the
aforesaid duties, obligations and liabilities not paid, performed and satisfied
in full prior to the Effective Date); and

 

(b) The tenant under this Lease, in its capacity as the tenant under this Lease,
shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities of the tenant under such predecessor lease,
in its capacity as the tenant under such predecessor lease, arising after the
Effective Date (Tenant acknowledges, however, that, because Tenant is both the
tenant under this Lease and under such predecessor lease as of the Effective
Date, Tenant, as a legal entity, is responsible for such duties, obligations and
liabilities under such predecessor lease).

 

ARTICLE II

 

Section 2.1 Definitions. For all purposes of this Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article have the meanings assigned to them in this Article and
include the plural as well as the singular, (ii) all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
generally accepted accounting principles as at the time applicable, (iii) all
references in this Lease to designated “Articles,” “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Lease and (iv) the words “herein,” hereof” and “hereunder” and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section or other subdivision:

 

“Actual Knowledge”: As defined in Section 1.3.3.1.

 

“Additional Charges”: As defined in Article III.

 

“Adjusted Base Patient Revenues”: Base Patient Revenues from the Leased
Properties, adjusted as follows. Without limitation of Section 7.2.3 hereof, if
a particular Facility or Facilities within the Leased Properties, for any period
after December 31, 1999, for any reason is

 

6



--------------------------------------------------------------------------------

closed, the Base Patient Revenues that correspond to any such closed Facility or
Facilities (and, in the case of a partial year closure, the Base Patient
Revenues that correspond to any such closed Facility or Facilities for the days
or months such Facility or Facilities were closed) shall be excluded from Base
Patient Revenues in order to arrive at “Adjusted Base Patient Revenues.”

 

“Affiliate”: means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all partners, directors,
officers and members of such Person), controlled by or under direct or indirect
common control with any such Person. A Person shall be deemed to control a
corporation, a partnership, a trust, or a limited liability company if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person, through the ownership
of voting securities, partnership interests or other equity interests.

 

“Ancillary Agreement”: As defined in Section 25.1.7.

 

“Appraisal Notice”: As defined in Section 35.2.

 

“Arbitration Question”: As defined in Section 22.6(c).

 

“Authorizations”: As defined in Section 40.3.

 

“Award”: As defined in Article XV.

 

“Bankruptcy Plan”: That certain Fourth Amended Joint Plan Of Reorganization of
Vencor, Inc. And Affiliated Debtors Under Chapter 11 Of The Bankruptcy Code
dated as of December 14, 2000, filed on December 14, 2000 at docket no. 4031 in
the United States Bankruptcy Court for the District of Delaware in the cases
known as In re: Vencor, Inc., et al., Case Nos. 99-3199 (MFW) through 99-3327
(MFW), as confirmed by such Bankruptcy Court by Order dated March 16, 2001,
filed on March 16, 2001 at docket no. 5975.

 

“Base Patient Revenues”: Patient Revenues from the Leased Properties (adjusted,
in amounts agreed upon by Lessor and Tenant, relative to so-called “Vencare
programs”, but which adjustment shall not otherwise be made in the calculation
of “Patient Revenues”) for the twelve (12) month period ending on December 31,
1999, as set forth on Schedule 2.1A attached hereto and incorporated herein.

 

“Base Rent”: (a) For the period from the Effective Date through April 30, 2005,
rent at an annual rate equal to Four Million Two Hundred Forty Three Thousand
Nine Hundred Fifty Two and 88/100 Dollars ($4,243,952.88) per annum, and (b) for
a particular Rent Calculation Year thereafter, an annual rental amount equal to
the sum of (i) the Prior Period Base Rent, plus (ii) if the Patient Revenues for
the calendar year preceding the commencement of such Rent Calculation Year
equaled or exceeded seventy-five percent (75%) of the Adjusted Base Patient
Revenues, three and one-half percent (3.5%) of the Prior Period Base Rent.
Notwithstanding the foregoing, (1) in the event Lessor exercises the Reset
Option referenced in Section 3.2 hereof, then, for periods from and after the
Reset Date, “Base Rent” shall mean the Fair Market Rental applicable to such
period, as determined pursuant to Section 3.2 hereof and including any
escalations that are part of the Fair Market Rental as so determined, and (2)
exercise of the Reset Option shall not limit the applicability of Sections 19.2
and 19.3 hereof.

 

7



--------------------------------------------------------------------------------

“Business Day”: Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in the City of New York, New York are
authorized, or obligated, by law or executive order, to close.

 

“Capital Alterations”: With respect to any Leased Property: (i) the addition of
one or more new buildings, or (ii) the annexation of one or more additional
structures to any portion of any of the Leased Improvements on such Leased
Property, or (iii) the material expansion or contraction of the existing
improvements on such Leased Property, or (iv) any alteration or modification
affecting the foundation, floor slab, roof or roof structure, curtain wall,
structural columns, beams or shafts or other structural components of any of the
Leased Improvements on such Leased Property (other than any alterations or
modifications affecting any of such components that do not in any material
respect adversely affect the design, efficacy and/or quality of any such
component), or (v) any alteration or modification affecting any of the
electrical, plumbing, life safety, heating, ventilating, air conditioning or
other operating systems serving any of the Leased Improvements on such Leased
Property (other than any alterations or modifications affecting any of such
systems that do not in any material respect adversely affect the design,
operating capacity, efficiency and/or quality of any such system), or (vi) any
alterations or modifications to a Leased Property, the cost of which (excluding
cosmetic refurbishing alterations or modifications, such as painting,
wallpapering or carpeting), when taken together with all other alterations and
modifications (excluding cosmetic refurbishing alterations or modifications)
performed on such Leased Property in the twelve (12) month period immediately
preceding the subject alterations or modifications, would exceed One Million
Dollars ($1,000,000) (in the case of alterations or modifications to hospital
facilities) or Five Hundred Thousand Dollars ($500,000) (in the case of
alterations or modifications to nursing center facilities or any other facility
not operated as a hospital). “Capital Alterations” shall include, without
limitation, (1) the construction of a new wing or new story on a Leased
Property, (2) the repair, replacement, restoration, remodeling or rebuilding of
the existing improvements on a Leased Property or any portion thereof, where the
purpose and effect of such work is to provide a functionally new facility needed
to provide services not previously offered, and (3) any expansion, construction,
renovation or conversion in order to increase the bed capacity of the Facility
located on a Leased Property, to change the purpose for which such beds are
utilized or to improve materially the quality of such Facility.

 

“Capital Alterations Cost”: The term “Capital Alterations Cost” shall mean the
cost of any Capital Alteration proposed to be made by Tenant at a Leased
Property, whether or not paid for by Tenant or Lessor. Such cost shall include
(a) the cost of construction of the Capital Alterations (including site
preparation and improvement, materials, labor, supervision, and certain related
design, engineering and architectural services), the cost of any fixtures, the
cost of construction financing and miscellaneous costs approved by Lessor, (b)
if agreed to by Lessor in writing, in advance, the cost of any land contiguous
to a Leased Property that is (1) to become part of such Leased Property and (2)
is purchased for the purpose of placing thereon the Capital Alterations or any
portion thereof or of providing means of access to such Capital Alterations or
any existing improvements on such Leased Property or of providing parking
facilities for such Capital Alterations or such existing improvements, including
the cost of surveying the same, (c) the cost of insurance, real estate taxes,
water and sewage charges and other carrying charges for such Capital Alterations
during construction, (d) the cost of title insurance, (e) reasonable fees and
expenses of legal counsel, (f) filing, registration and recording taxes and
fees, (g)

 

8



--------------------------------------------------------------------------------

documentary stamp taxes, if any, and (h) all reasonable costs and expenses of
Lessor and Tenant and, if agreed to in advance by Lessor, any Lending
Institution which has committed to finance the Capital Alterations, including,
but not limited to, (i) the reasonable fees and expenses of their respective
legal counsel, (ii) all printing expenses, (iii) the amount of any filing,
registration and recording taxes and fees, (iv) documentary stamp or transfer
taxes, if any, (v) title insurance charges and appraisal fees, if any, (vi)
rating agency fees, if any, and (vii) commitment fees, if any, charged by any
Lending Institution advancing or offering to advance any portion of the
financing for such Capital Alterations.

 

“Captive Insurance Company”: As defined in Section 26.1(1).

 

“Code”: The Internal Revenue Code of 1986, as amended.

 

“Combined Leased Properties”: The Leased Properties from time to time under this
Lease, together with the leased properties from time to time under the other
Combined Leases.

 

“Combined Leases”: The following that are from time to time in existence: this
Lease, the Master Leases and any New Lease entered into pursuant to Section
40.15 of this Lease (including, without limitation, any Separate Lease entered
into pursuant to the terms of Section 22.7 hereof) or the corresponding sections
of any of the Master Leases or of any New Lease(s) derived, directly or
indirectly, from any of the Master Leases.

 

“Commencement Date”: As to the applicable Leased Property, the date set forth
opposite such Leased Property in the column “Commencement Date” on Exhibit B
attached hereto.

 

“Condemnation; Condemnor”: As defined in Article XV.

 

“Coverage Ratio”: As to any one or more of the Combined Leased Properties, the
ratio of the EBITDARM generated by such Combined Leased Property(ies) to Base
Rent allocable thereto under the applicable Combined Leases, in each case for
the four (4) full calendar quarters ending not less than sixty (60) days prior
to the occurrence of a Section 16.10.3.1 New Lease Transaction, in the case of
Section 16.10.3.1.

 

“Date of Taking”: As defined in Article XV.

 

“Disclosing Party”: As defined in Section 40.14.

 

“Disclosure Date”: As defined in Section 40.14.

 

“Disclosure Law”: As defined in Section 40.14.

 

“Disclosure Notice”: As defined in Section 40.14.

 

“Disclosure Notification Period”: As defined in Section 40.14.

 

“EBITDAR”: As to any particular Leased Property or Leased Properties, or any
hospital, nursing center or other facility not covered by this Lease (regardless
of the identity of the landlord or tenant of any such other facility) for a
particular period, the earnings before interest,

 

9



--------------------------------------------------------------------------------

taxes, depreciation, amortization and rent, attributable to such Leased Property
or Leased Properties or such other facility, as applicable, for such period, as
determined in accordance with the customary methods, procedures and accounting
principles from time to time used in the health care industry.

 

“EBITDARM”: As to any particular Leased Property or Leased Properties, or any
hospital, nursing center or other facility not covered by this Lease (regardless
of the identity of the landlord or tenant of any such other facility) for a
particular period, the earnings before interest, taxes, depreciation,
amortization, rent and management fees, attributable to such Leased Property or
Leased Properties or such other facility, as applicable, for such period, as
determined in accordance with the customary methods, procedures and accounting
principles from time to time used in the health care industry.

 

“Effective Date”: As defined in the preamble hereof.

 

“Encumbrance”: As defined in Article XXXVIII.

 

“Event of Default”: As defined in Article XVI.

 

“Existing Ground Leases”: Those ground leases, if any, listed on Schedule 2.1C
attached hereto and made a part hereof, as the same may be amended or modified
in writing after the Effective Date with the written consent of Lessor and
Tenant, each acting in its sole discretion.

 

“Exit Facility Documents”: The documents evidencing and securing the Exit
Financing (as defined in the Bankruptcy Plan), and any amendment, restatement,
modification, refinancing or replacement thereof from time to time following
April 20, 2001.

 

“Expired/Terminated Properties”: As defined in Section 40.16.

 

“Extended Term”: As defined in Article XIX.

 

“Facility”: The facility being operated or proposed to be operated on the
applicable Leased Property.

 

“Facility Default”: An Event of Default that relates directly to one or more of
the Leased Properties and/or the Facilities operated thereon (such as, for
example only and without limitation, an Event of Default arising from a failure
to maintain or repair, or to operate for the Primary Intended Use, or to
maintain the required Authorizations for, one or more of the Facilities), as
opposed to an Event of Default that, by its nature, does not relate directly to
any of the Leased Properties or Facilities (such as, for example only and
without limitation, an Event of Default arising from a breach of Section
3.1(a)).

 

“Facility Mortgage”: As defined in Article XIII.

 

“Facility Mortgagee”: As defined in Article XIII.

 

“Facility Termination”: As defined in Section 40.3.

 

10



--------------------------------------------------------------------------------

“Fair Market Added Value: The Fair Market Value (as hereinafter defined) of the
applicable Leased Property (including all Capital Alterations), less, if Tenant
has performed and financed a Capital Alteration to add a new building(s) to such
Leased Property, the Fair Market Value of such Leased Property determined as if
any such new building(s) had not been constructed.

 

“Fair Market Rental”: The annual amount per annum that a willing tenant would
pay, and a willing landlord would accept, at arm’s length, for leasing of the
Leased Properties (or, if applicable, any one or more, but less than all, of the
Leased Properties) for the period of the Term (including, without limitation,
any Extended Terms) remaining from and after the date as of which the Fair
Market Rental is being determined (e.g. as of the Reset Date, in the case of
Section 3.2, and as of the commencement of an Extended Term, in the case of
Sections 19.2 and 19.3). The Fair Market Rental may include therein such
escalations of rent as would be paid by such a tenant, and accepted by such a
landlord, as part of an arm’s length transaction entered into as of the
aforesaid Fair Market Rental determination date; provided, however, that, in
addition to such other market factors as may be applicable in determining the
Fair Market Rental, the Fair Market Rental shall be determined on the basis, and
on the assumptions, that (a) the Fair Market Rental may not include therein any
rent, or method of rent calculation, that would adversely affect any landlord by
virtue of it being a real estate investment trust or the ability of any such
landlord to satisfy the requirements for maintaining its status as a real estate
investment trust (and, without limitation of the foregoing, the Fair Market
Rental shall not include any rent that would fail to qualify as “rents from real
property” for purposes of Section 856(d) of the Code), (b) the Fair Market
Rental amount is to be paid absolutely net to the aforesaid landlord, without
any rights of deduction, set-off or abatement, (c) all of the Leased Properties
as to which the Fair Market Rental is being determined are in good condition and
repair (given their respective ages and prevailing health care industry
standards with respect to what is considered good condition and repair), without
any deferred maintenance (but allowing for ordinary wear and tear), are in
material compliance with any and all applicable laws, codes, ordinances and
regulations and have in full force and effect, for the benefit of the aforesaid
tenant, the Facilities and the Leased Properties, any and all necessary or
appropriate material Authorizations for use thereof in accordance with the
respective Primary Intended Uses applicable thereto, (d) the aforesaid tenant
has complied, and shall be required to comply, with the requirements of this
Lease, including, without limitation, Article XXXVI hereof, (e) the respective
replacement costs of the Leased Properties as to which Fair Market Rental is
being determined are not determinative of the Fair Market Rental of such Leased
Properties, and (f) the aforesaid tenant shall have available to it, with
respect to each Leased Property as to which the Fair Market Rental is being
determined, such remaining Term as then remains, and such number of Extended
Terms as then remain unexercised, with respect to such Leased Property under the
terms of this Lease. Notwithstanding anything to the contrary contained in this
Lease, “Fair Market Rental” shall take into account, for each of the applicable
Leased Properties, the market conditions, market levels of EBITDARM, the ratio
of market levels of EBITDARM to market levels of rent, and the actual levels of
EBITDARM at the applicable Leased Properties, in each case that are prevailing
or measured, as applicable, as of the date as of which the Fair Market Rental is
being determined, as well as historical levels of EBITDARM at the applicable
Leased Properties (including the EBITDARM of the Leased Properties measured as
of April 20, 2001).

 

11



--------------------------------------------------------------------------------

“Fair Market Value”: The price that a willing buyer not compelled to buy would
pay a willing seller not compelled to sell for the applicable Leased Property,
including all Capital Alterations, and (a) assuming the same is unencumbered by
this Lease, (b) determined in accordance with the appraisal procedures set forth
in Article XXXV or in such other manner as shall be mutually acceptable to
Lessor and Tenant, and (c) not taking into account any reduction in value
resulting from any indebtedness to which such Leased Property is subject except
as expressly provided hereinbelow. In determining such Fair Market Value the
positive or negative effect on the value of the Leased Property attributable to
the interest rate, amortization schedule, maturity date, prepayment penalty and
other terms and conditions of any encumbrance which is not removed at or prior
to the closing of the transaction as to which such Fair Market Value
determination is being made shall be taken into account.

 

“Fair Market Value Purchase Price”: The Fair Market Value of the Leased Property
less the Fair Market Added Value.

 

“Fiscal Year”: The twelve (12) month period from January 1 to December 31.

 

“Final Appraiser”: As defined in Section 35.2.

 

“Fixed Term”: As defined in Article I.

 

“Fixtures”: As defined in Article I.

 

“Guarantor”: Each subtenant that is an Affiliate of Tenant to which a Leased
Property or any portion thereof is subleased, including, without limitation, as
of the Effective Date, the Affiliates of Tenant that are referenced on Schedule
40.12 attached hereto and incorporated herein.

 

“Impositions”: Shall mean for each applicable Leased Property, collectively, all
taxes (including, without limitation, all taxes imposed under the laws of the
State, as such laws may be amended from time to time, and all ad valorem, sales
and use, single business, gross receipts, transaction privilege, rent or similar
taxes as the same relate to or are imposed upon any rents from the applicable
Leased Property or upon Tenant or its business conducted upon the applicable
Leased Property, but excluding any tax based on the net income or net profit of
Lessor derived from any such rents), assessments (including, without limitation,
all assessments for public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term), ground rents arising under any of the Existing Ground Leases, water,
sewer or other rents and charges, excises, tax levies, fees (including, without
limitation, license, permit, inspection, authorization and similar fees), and
all other governmental charges, in each case whether general or special,
ordinary or extraordinary, or foreseen or unforeseen, of every character in
respect of the applicable Leased Property or any rents therefrom or the business
conducted thereon by Tenant (including all interest and penalties thereon due to
any failure in payment by Tenant), which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a lien upon (a) Lessor or Lessor’s interest in such Leased Property, (b) such
Leased Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (c) any occupancy, operation, use or possession
of, or sales from, an activity conducted on, or in connection with such Leased

 

12



--------------------------------------------------------------------------------

Property or the leasing or use of such Leased Property or any part thereof by
Tenant; provided, however, nothing contained in this Lease shall be construed to
require Tenant to pay (1) any tax based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Lessor or any other person
or (2) any transfer, or net revenue tax of Lessor or any other person or (3) any
tax imposed with respect to the sale, exchange or other disposition by Lessor of
the applicable Leased Property or the proceeds thereof, except to the extent
that any tax, assessment, tax levy or charge, which Tenant is obligated to pay
pursuant to the preceding provisions of this definition and which is in effect
at any time during the Term hereof is totally or partially repealed, and a tax,
assessment, tax levy or charge set forth in clause (1) or (2) is levied,
assessed or imposed expressly in lieu thereof.

 

“Indemnity Agreement”: That certain Agreement of Indemnity-Third Party Leases,
dated as of April 30, 1998, from Tenant and its Affiliates to Ventas, Inc.,
which Indemnity Agreement remains in full force and effect in accordance with
its terms and is hereby reaffirmed and ratified.

 

“Insurance Requirements”: All terms of any insurance policy required by this
Lease with respect to the applicable Leased Property and all requirements of the
issuer of any such policy.

 

“Kindred”: As defined in the preamble hereof.

 

“Land”: As defined in Article I.

 

“Lease”: As defined in the preamble hereof.

 

“Lease Guaranty”: A guaranty of certain obligations of Tenant under this Lease
executed and delivered by each Guarantor substantially in the form of Exhibit G
annexed hereto.

 

“Lease Year”: shall mean May 1 through April 30 of each year of the Term.

 

“Leased Improvements”; “Leased Property”; “Leased Properties”: Each as defined
in Section 1.1.

 

“Leasehold Mortgage”: As defined in Section 22.2(a).

 

“Leasehold Mortgagee”: As defined in Section 22.2(b).

 

“Legal Requirements”: As to the applicable Leased Property, all federal, state,
county, parish, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions affecting such
Leased Property or the maintenance, construction, use, operation or alteration
thereof, whether now or hereafter enacted and in force, including, without
limitation, (i) any licensure requirements, certification requirements under
applicable federal and/or state cost reimbursement programs, including Medicare
and Medicaid (provided the applicable Facility participates in such
reimbursement), building codes and zoning regulations, (ii) any which may (x)
require repairs, modifications or alterations in or to such Leased Property or
(y) in any way adversely affect the use and enjoyment thereof, and (iii) all
permits, licenses, certificates of need, authorizations and regulations
necessary to operate such Leased Property for its Primary Intended Use.

 

13



--------------------------------------------------------------------------------

“Lending Institution”: Any insurance company, federally insured commercial or
savings bank, national banking association, savings and loan association, credit
union, employees’ welfare, pension or retirement fund or system, corporate
profit sharing or pension trust, college or university, endowment fund, real
estate investment trust, or other institutional lender or financial enterprise,
including, without limitation, any corporation qualified to be treated for
federal tax purposes as a real estate investment trust, having a net worth of at
least $50,000,000 acting on its own behalf or as agent on behalf of other
Lending Institutions.

 

“Lessor”: Ventas Realty, Limited Partnership, a Delaware limited partnership and
its successors and assigns.

 

“Lessor’s Management Group”: As defined in Section 1.3.3.1.

 

“LIBO Rate”: On any day, the offered rate per annum for Dollar deposits in the
London Interbank Offered Market for contracts with a three-month term, as
reported in The Wall Street Journal on the last Business Day of the calendar
month immediately preceding such day. If The Wall Street Journal shall cease to
report such offered rate, then the LIBO Rate, on any day, shall be the aforesaid
offered rate per annum as of the last Business Day of the calendar month
immediately preceding such day, determined by Citibank, N.A., or any successor
thereof, as the aforesaid offered rate per annum as of such last Business Day.
If the aforesaid offered rate is determined by reference to The Wall Street
Journal, the same shall be based upon the effective rate per annum for the
aforesaid contracts entered into such number of days prior to the day for which
the aforesaid offered rate is being reported by The Wall Street Journal as is
used by The Wall Street Journal. If the aforesaid offered rate is determined
based upon the rate determined by Citibank, N.A., or any successor thereof, the
same shall be based upon the effective rate per annum for the aforesaid
contracts entered into as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the day for which the aforesaid offered rate is being
determined by Citibank, N.A., or any successor thereof.

 

“Litigation Costs”: All costs reasonably incurred by Lessor in connection with
the enforcement of any provision of this Lease and/or in connection with any
third-party claim against Lessor or any Leased Property arising on account of or
in connection with any default or Event of Default hereunder by Tenant,
including, without limitation, costs reasonably incurred by Lessor in
investigating, settling and/or prosecuting claims and for attorney’s and legal
assistant fees and expenses, court costs and fees and consultant and witness
fees and expenses.

 

“Master Lease Leased Properties”: The Leased Properties under the Original
Master Lease as of April 20, 2001.

 

“Master Leases”: Collectively, all of those certain leases listed in Exhibit E
attached hereto.

 

“Medicaid”: A state program of medical aid established under Title XIX of the
Social Security Act of 1965, as amended, and any successor statute thereto and
any successor programs.

 

“Medicare”: The program of medical care benefits provided under Title XVIII of
the Social Security Act of 1965, as amended, and any successor statute thereto
and any successor programs thereto.

 

14



--------------------------------------------------------------------------------

“New Lease”: As defined in Section 40.15.

 

“1998 Master Lease”: The “Original Master Lease,” as referenced and defined in
the Original Master Lease.

 

“1998 Plan of Reorganization”: As defined in Section 16.11.

 

“Non-Capital Alterations”: As defined in Section 10.4.

 

“Officer’s Certificate”: A certificate of Tenant signed by the chairman of the
board of directors, the president, any vice president, the secretary, the
treasurer, the chief operating officer, the chief financial officer, the general
counsel or any other officer authorized to so sign by the board of directors or
by-laws of Tenant, or the general partner of Tenant or the managing member of
Tenant, as applicable, or any other person whose power and authority to act has
been authorized by delegation in writing by any person duly authorized to make
such delegation of authority.

 

“Operator”: As defined in the preamble hereof.

 

“Original Master Lease”: As defined in the recitals hereto.

 

“Overdue Rate”: On any date, a rate equal to 2% per annum above the Prime Rate,
but in no event greater than the maximum rate then permitted under applicable
law. Interest at the aforesaid rates shall be determined for actual days elapsed
based upon a 360 day year.

 

“Paragraph Seven Notification Period”: As defined in Section 40.14.

 

“Partial Expiration/Termination Date”: As defined in Section 40.16.

 

“Partial Expiration/Termination Days”: As defined in Section 40.16.

 

“Patient Revenues”: Revenues generated from the sale of goods or services at or
through the Leased Properties, whether by Tenant or any subtenant or licensee of
Tenant, or any other party, which revenues are primarily derived from services
provided to patients (including, without limitation, revenues received or
receivable for the use of or otherwise by reason of all rooms, beds and other
facilities provided, meals served, services performed or goods sold at the
Leased Properties, but excluding revenues received by Tenant as rent or other
consideration from a permitted assignment of this Lease or any part thereof or a
permitted sublease of any Leased Property(ies) or any part thereof), and which
revenues shall be measured and computed using substantially the same methodology
as during the period between April 30, 1998 and April 20, 2001 and net of
contractual adjustments of governmental and other third party payors.

 

“Payment Date”: Any due date for the payment of the installments of any
component of Rent payable under this Lease.

 

“Permissible Reduction Percentage”: As defined in Section 16.1.

 

15



--------------------------------------------------------------------------------

“Permitted Alteration”: Any Capital Alteration or Non-Capital Alteration to a
Facility or Leased Property that is permitted pursuant to the terms of this
Lease.

 

“Permitted Encumbrances”: (a) all easements, covenants, conditions,
restrictions, agreements and other matters with respect to the Leased Properties
that are of record as of the Commencement Date; (b) all easements, covenants,
conditions, restrictions, agreements and other matters with respect to the
Leased Properties, whether or not of record, that are executed by Tenant or
approved or consented to in writing by Tenant; (c) any easement or utility
agreement entered into by Lessor, or the lessor under the Original Master Lease,
with respect to a Leased Property(ies) after April 20, 2001, subject to Tenant’s
consent, in its sole discretion; (d) any agreement required pursuant to any
Legal Requirement entered into by Lessor, or the lessor under the Original
Master Lease, with respect to a Leased Property(ies) after April 20, 2001,
subject to Tenant’s consent, not to be unreasonably withheld, conditioned or
delayed; (e) any matter affecting title to the Leased Properties or any portion
thereof that is permitted under Section 7.3 or Section 9.2; and (f) any other
matters affecting title to the Leased Properties or any portion thereof caused
by Tenant or its assignees or sublessees or their respective agents or
employees, provided, however, that, for purposes of Section 24.1 below,
“Permitted Encumbrances” shall not include any Superior Lease (other than the
Existing Ground Leases), any Facility Mortgage or other lien created by Lessor
or its agents or employees or any Leasehold Mortgage and, for purposes of
Section 8.3 below, “Permitted Encumbrances” shall not include any Superior
Lease, any Facility Mortgage or other lien created by Lessor or its agents or
employees or any Leasehold Mortgage.

 

“Person”: Any individual, sole proprietorship, corporation, general partnership,
limited partnership, limited liability company or partnership, joint venture,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county, or municipal government (or agency or
political subdivision thereof), endowment fund or other form of entity.

 

“Plans and Specifications”: As defined in Section 10.1.

 

“Previous Period Unreported Claims”: As defined in Section 13.1.4.

 

“Primary Intended Use”: As defined in Section 7.2.2.

 

“Prime Rate”: On any date, a rate equal to the annual rate on such date
announced by Citibank, N.A., or any successor thereof, to be its prime rate.

 

“Prior Period Base Rent”: The Base Rent that was in effect immediately prior to
the commencement of the Rent Calculation Year containing such date.

 

“Property Transfer Date”: As defined in Section 40.15.

 

“Purchase Option EBITDAR”: As defined in Section 16.12.5.

 

“Qualified Arbitrator”: As defined in Section 22.6(c).

 

“Qualified Successor”: As defined in Section 40.3.

 

16



--------------------------------------------------------------------------------

“Recipient”: As defined in Section 40.14.

 

“Registration Rights Agreement”: As defined in Section 40.14.

 

“Reimbursement Period”: As defined in Section 40.3.

 

“REIT”: As defined in Section 36.1.1.

 

“REIT Requirements”: As defined in Section 36.1.1.

 

“Renewal Group”: As defined in Section 19.1 hereof.

 

“Rent”: Collectively, Base Rent and Additional Charges (as defined in Section
3.3 hereof).

 

“Rent Calculation Year”: A period from May 1 of any year through April 30 of the
following year.

 

“Rent Stipulation”: That certain Stipulation and Order Pursuant to Section 365
of the Bankruptcy Code regarding Vencor, Inc., Vencor Operating, Inc. and Vencor
Nursing Centers Limited Partnership’s Performance of Obligations under, and
Extending the Time within which Vencor, Inc., Vencor Operating, Inc. and Vencor
Nursing Centers Limited Partnership May Accept or Reject, Certain Agreements
between Vencor, Inc., Vencor Operating, Inc., Vencor Nursing Centers Limited
Partnership, Ventas, Inc. and Ventas Realty, Limited Partnership dated September
13, 1999 and entered by the Bankruptcy Court in the bankruptcy proceedings of
Tenant on September 13, 1999, at docket no. 43, as the same may heretofore have
been, or hereafter may be, amended by Lessor and Tenant, each acting in its sole
discretion.

 

“Reset Date”: As defined in Section 3.2.

 

“Reset Exercise and Payment Date”: As defined in Section 3.2.

 

“Reset Fee”: As defined in Section 3.2.

 

“Reset Option”: As defined in Section 3.2.

 

“Second Lease”: As defined in Section 40.18.

 

“Section 1.3.3.1 Claim”: As defined in Section 1.3.3.1.

 

“Section 16.10.3.1 New Lease Transaction”: As defined in Section 16.10.3.1.

 

“Section 16.10.1 Number”: As defined in Section 16.10.1.

 

“Section 16.10.2.3 Proviso”: As defined in Section 16.10.2.3.

 

“Section 16.10.3.2 Number”: As defined in Section 16.10.3.2.

 

“Section 16.10.3.3 Lease”: As defined in Section 16.10.3.3.

 

17



--------------------------------------------------------------------------------

“Section 16.12 Notice”: As defined in Section 16.12.2.

 

“Section 40.3 Notice”: As defined in Section 40.3.

 

“Section 40.18 Date”: As defined in Section 40.18.

 

“Section 40.18 Lease”: As defined in Section 40.18.

 

“Senior Lender”: The lender(s) under the Tenant Credit Agreement, from time to
time.

 

“Senior Officer’s Certificate”: An Officer’s Certificate of Tenant signed by the
chairman of the board of directors, the president, the chief operating officer
or the general counsel of Tenant, or a Person having such title or the
equivalent thereof in the general partner or the managing member of Tenant.

 

“Separate Lease”: As defined in Section 22.7.

 

“State”: The State or Commonwealth in which the applicable Leased Property is
located.

 

“Sublease Rent Payments”: As defined in Section 25.1.7

 

“Subsidiaries”: The corporations or other entities of which securities or
similar ownership interests representing (i) ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) a majority of the economic interest therein, are at the time directly or
indirectly owned by Tenant or any Guarantor (individually, a “Subsidiary”).

 

“Superior Lease”: Any ground lease or other lease to which the applicable Leased
Property is subject.

 

“Superior Lessor”: The lessor under any ground lease or other lease to which the
applicable Leased Property is subject.

 

“Superior Mortgage”: As defined in Section 21.1.

 

“Superior Mortgagee”: As defined in Section 21.1.

 

“Suspension Period”: As defined in Section 40.14.

 

“Taking”: A taking or voluntary conveyance during the Term of all or part of the
applicable Leased Property, or any interest therein or right accruing thereto or
use thereof, as the result of, or in settlement of any condemnation or other
eminent domain proceeding affecting such Leased Property whether or not the same
shall have actually been commenced.

 

“Tax Refund Escrow Agreement”: The Tax Refund Escrow Agreement referenced in the
Bankruptcy Plan, as the same is hereafter amended, modified or supplemented, in
each case with the written consent of VRLP, in its sole discretion.

 

“Tenant”: As defined in the preamble hereof.

 

18



--------------------------------------------------------------------------------

“Tenant Credit Agreement”: That certain Amended and Restated Credit Agreement
dated as of June 28, 2004 between Kindred and the lenders party thereto and
JPMorgan Chase Bank, as Collateral Agent and Administrative Agent, and any
amendment thereof.

 

“Tenant Shares”: As defined in Section 40.14.

 

“Tenant’s Personal Property”: All motor vehicles, machinery, equipment,
furniture, furnishings, movable walls or partitions, computers or trade fixtures
or all other personal property, and consumable inventory and supplies, now owned
or hereafter acquired by Tenant and located on the applicable Leased Property or
used or useful in Tenant’s business on such Leased Property, including without
limitation all modifications, replacements, alterations and additions to such
personal property installed at the expense of Tenant, except items, if any,
included within the definition of Fixtures.

 

“Term”: Collectively for each applicable Leased Property, the Fixed Term and any
Extended Terms, to the extent properly exercised pursuant to the provisions of
Article XIX, unless earlier terminated pursuant to the provisions of this Lease.

 

“Transferred Property(ies)”: As defined in Section 40.15.

 

“Transferred Property Percentage(s)”: As defined in Section 40.15.

 

“Unavoidable Delays”: Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the control
of the party responsible for performing an obligation hereunder, provided that
lack of funds shall not be deemed a cause beyond the control of either party
hereto unless such lack of funds is caused by the failure of the other party
hereto to perform any obligations of such party, under this Lease, or any
guaranty of this Lease, including any obligation to provide financing undertaken
by Lessor pursuant to Article X below.

 

“Unsuitable For Its Primary Intended Use”: A state or condition of the Facility
located at the applicable Leased Property such that, by reason of damage or
destruction, or a partial taking by condemnation, in the good faith judgment of
Tenant, the Facility cannot be operated on a commercially practicable basis for
its Primary Intended Use taking into account, among other relevant factors, the
number of usable beds affected by such damage or destruction or partial taking;
provided, however that such Facility shall not be deemed to be “Unsuitable For
Its Primary Intended Use” if such Leased Property can, within one (1) year after
the occurrence of such damage, destruction or taking, be restored to
substantially the same state and condition as existed immediately prior to such
damage, destruction or taking.

 

“Ventas Lessor”: A lessor that is Ventas, Inc. and/or Ventas Realty, Limited
Partnership and/or any successor to either of them (by merger or otherwise)
and/or any Affiliate of Ventas, Inc. or Ventas Realty, Limited Partnership or
any such successor.

 

“VRLP”: As defined in Recital A hereto.

 

19



--------------------------------------------------------------------------------

ARTICLE III

 

Section 3.1 Rent. Tenant shall pay to Lessor, in lawful money of the United
States of America which shall be legal tender for the payment of public and
private debts, at Lessor’s address set forth in Section 34.1 below or at such
other place or to such other person(s), firm(s) or corporation(s) as Lessor from
time to time may designate in writing, Base Rent and Additional Charges during
the Term, including, without limitation, any Extended Terms, as hereinafter
provided. Any rental escalations required under this Lease to be made on the May
1 immediately following the Effective Date shall be made on such May 1, in the
full amount required as if the Leased Properties had been under this Lease for a
full year, notwithstanding that the period from the Effective Date to such
succeeding May 1 may be less than one full year. Lessor may, by written notice
to Tenant at any time and from time to time, elect to require that Rent (or
portions thereof designated by Lessor) that is payable to Lessor hereunder be
paid by wire transfer of immediately available funds to such wire transfer
account(s) as Lessor may specify in writing.

 

(a) Base Rent. Base Rent shall be payable, in the manner provided in Section 3.1
above, in advance in equal, consecutive monthly installments, on the first day
of each calendar month of the Term, including, without limitation, any Extended
Terms; provided, however, that, if the Effective Date occurs other than on the
first day of a calendar month, the first monthly payment of Base Rent shall be
payable on the Effective Date and that the first and last monthly payments of
Base Rent shall be prorated as to any partial month (subject to adjustment as
provided in Section 10.3(b)(iv) below).

 

Section 3.2 Option to Reset Base Rent.

 

(a) Reset Option. Lessor shall have the unilateral, one-time right and option
(the “Reset Option”) to reset the Base Rent for the balance of the Term
(including, without limitation, any Extended Terms) from and after the Reset
Date (as hereinafter defined), on the terms and conditions described in this
Section 3.2.

 

(b) Reset Proposal Notice. If Lessor desires to reset the aforesaid components
of Rent, subject to subsection (c) below, Lessor shall give Tenant notice (a
“Reset Proposal Notice”), on any date that is not prior to January 20, 2006 but
not later than July 19, 2007, that, subject to a determination of the Fair
Market Rental in accordance with the provisions of this Section 3.2, Lessor may
be interested in resetting the aforesaid components of Rent for the aforesaid
balance of the Term. The Reset Proposal Notice shall set forth Lessor’s proposal
of Fair Market Rental, for the aforesaid balance of the Term, including any
escalations proposed by Lessor, and shall further include Lessor’s proposal for
an amended Exhibit C containing Lessor’s proposed allocations of Base Rent and
Transferred Property Percentages, for each of the Leased Properties. Provided
that Lessor exercises the Reset Option pursuant to subsection (e) below, the
date of delivery of the Reset Proposal Notice is referred to herein as the
“Reset Date”, provided, however, that, if the Reset Proposal Notice is sent
prior to July 19, 2006, the “Reset Date” shall be July 19, 2006.

 

(c) No Periodic Reset Proposal Notice Option. Notwithstanding the provisions of
subsection (b) above, but subject to Section 40.15(a)(xiv) hereof, Lessor may
not

 

20



--------------------------------------------------------------------------------

send a Reset Proposal Notice under this Lease if Lessor, as lessor under this
Lease, has previously sent a Reset Proposal Notice hereunder.

 

(d) Determination of Fair Market Rental and Amended Exhibit C. Lessor and Tenant
shall attempt to agree on the Fair Market Rental, and upon an amended Exhibit C,
promptly following the delivery of a Reset Proposal Notice. If Lessor and Tenant
are not able to agree upon such Fair Market Rental, and upon an amended Exhibit
C, within thirty (30) days after the delivery of the Reset Proposal Notice, an
appraisal for the determination thereof under Article XXXV hereof shall be
conducted. Within thirty (30) days after the expiration of the first 30-day
period referenced above, each party shall give notice to the other party
specifying the name and address of the person meeting the qualifications set
forth in Section 35.3 below designated to act as an appraiser on its behalf.
Thereafter, the Fair Market Rental for the balance of the Term (including,
without limitation, any Extended Terms) from and after the Reset Date, and an
amended Exhibit C, shall be determined in accordance with Article XXXV hereof.

 

(e) Exercise of Reset Option. If the Fair Market Rental and amended Exhibit C,
as determined pursuant to subsection (d) above, are acceptable to Lessor, Lessor
may exercise the Reset Option by delivering to Tenant a written notice to such
effect within thirty (30) days following the determination of the Fair Market
Rental, and an amended Exhibit C, as set forth in such subsection (d), together
with payment to Tenant of the Reset Fees applicable to this Lease, the Original
Master Lease and all other leases of Master Lease Leased Properties and interest
on the aforesaid Reset Fees at the annual rate of six percent (6%) for the
period from the applicable Reset Date through the date the aforesaid Reset Fees
are paid to Tenant (and, without limitation of subsection (g) below, Lessor and
Tenant agree that, as of the Effective Date, the Reset Fee applicable to this
Lease equals $105,908.00, as calculated pursuant to Section 40.15(a)(viii) of
the Original Master Lease). In such event, subject to and without limitation of
Sections 19.2 and 19.3 hereof, (i) the Base Rent shall, for the balance of the
Term from and after the Reset Date (including, without limitation, any Extended
Terms), be reset and adjusted, as set forth in the definition of Base Rent
contained in Section 2.1 hereof, using the Fair Market Rental, as so determined
(including any escalations of rent), in making such resettings and adjustments,
(ii) effective as of the Reset Date, the aforesaid amended Exhibit C shall
replace the existing Exhibit C hereto, (iii) Lessor shall have no further right
or option under this Section 3.2 to reset the aforesaid components of Rent, and
(iv) with respect to the period from and after Lessor’s issuance of a Reset
Proposal Notice through and including the day preceding the date (the “Reset
Exercise and Payment Date”) Lessor exercises the Reset Option, and pays the
Reset Fee and interest thereon, as aforesaid, Tenant shall continue to pay Base
Rent at the times, in the manner and with any scheduled adjustments therein, in
each case as set forth in Section 3.1 hereof, and, upon Lessor’s exercise of the
Reset Option, and payment of the Reset Fee and interest thereon, as aforesaid,
there shall immediately be due and payable from Tenant to Lessor such additional
amount of Rent as is owing from Tenant to Lessor, or from Lessor to Tenant such
amount as is owing from Lessor to Tenant on account of any Rent overpayment, for
the period from the Reset Date through the Reset Exercise and Payment Date,
after taking into account the resettings and adjustments referenced in
subsection (i) above and the amounts paid by Tenant with respect to such period
on account of Rent owing hereunder as set forth in this subsection (iv). If
Lessor fails to notify Tenant of its exercise of the Reset Option, and to pay to
Tenant the Reset Fee and any interest due and owing thereon, on or prior to such
30th day, Lessor shall be deemed to have declined to exercise the Reset Option
based upon the Reset Proposal Notice and Fair Market

 

21



--------------------------------------------------------------------------------

Rental and amended Exhibit C determinations relating thereto. Subject to Section
40.15(a)(xiv) hereof, such declination by Lessor shall prevent Lessor from
thereafter issuing a Reset Proposal Notice under this Lease in accordance with
subsection (b) above.

 

(f) Effect of Reset. Tenant acknowledges and agrees that, in the event Lessor
exercises the Reset Option, Tenant shall thereafter remain obligated to pay
Additional Charges as provided in Sections 3.1 and 3.3 hereof, notwithstanding
any resetting of Base Rent pursuant to this Section 3.2.

 

(g) Notwithstanding anything to the contrary contained in this Section 3.2 and
pursuant to Section 40.15(a)(xiv) of the Original Master Lease, (i) the lessor
under the Original Master Lease shall have the sole and exclusive power and
authority to exercise the rights of the lessor under Section 3.2 of each lease
of one or more Master Lease Leased Properties (including the rights of Lessor
under Section 3.2 of this Lease), and to bind such lessor with respect thereto,
and (ii) the rights of Lessor under this Section 3.2, acting through the lessor
under the Original Master Lease as provided in subsection (i) above, must be
exercised consistently and simultaneously with the exercise of such rights by
the lessor of the Original Master Lease (for example, if a Reset Proposal Notice
is to be sent, or the Reset Option is to be exercised, or determinations by
appraisal are to be requested, the same must be done at the same time for all of
the Master Lease Leased Properties (including the Leased Properties under this
Lease)) and, if the Reset Option is to be exercised, the Reset Fees applicable
to this Lease, the Original Master Lease and all other leases of Master Lease
Leased Properties must be paid to Tenant in connection with, and as a condition
of, any such exercise.

 

Section 3.3 Additional Charges. In addition to Base Rent payable with respect to
the Leased Properties, Tenant shall pay and discharge as and when due and
payable the following (collectively “Additional Charges”):

 

(1) Impositions. Tenant shall pay all Impositions before any fine, penalty,
interest or cost may be added for non-payment, such payments to be made directly
to the taxing authorities where feasible or, if otherwise required by law, to
Lessor, and shall promptly upon request, furnish to Lessor copies of official
receipts or other satisfactory proof evidencing such payments. If any such
Imposition may, at the option of the taxpayer, lawfully be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Imposition),
subject to the terms of any applicable Facility Mortgage, Tenant may exercise
the option to pay same (and any accrued interest on the unpaid balance of such
Imposition) in installments and, in such event, shall pay such installments
during the Term as the same may become due and before any fine, penalty,
premium, further interest or cost may be added thereto.

 

(2) Utility Charges. Tenant shall pay all charges for electricity, power, gas,
oil, water, sanitary and storm sewer, refuse collection, medical waste disposal
and other utilities used or consumed in connection with each Leased Property
during the Term.

 

(3) Insurance Premiums. Tenant shall pay all premiums for the insurance coverage
required to be maintained pursuant to Article XIII hereof.

 

22



--------------------------------------------------------------------------------

(4) Other Charges. Tenant shall pay all other amounts, liabilities and
obligations that Tenant assumes or agrees to pay under this Lease, including,
without limitation, all agreements to indemnify Lessor under Sections 12.1 and
24.1 and any and all fees, costs and expenses incurred by Tenant in the
operation of its business at the Facility.

 

(5) Late Payment of Rent. If any installment of Base Rent or Additional Charges
(but only as to those Additional Charges which are payable directly to Lessor or
Lessor’s agent or assignee) shall not be paid within five (5) Business Days
after its due date, Tenant will pay to Lessor on demand a late charge (to the
extent permitted by law) computed at the Overdue Rate (or at the maximum rate
permitted by law, whichever is the lesser) on the amount of such installment,
from the due date of such installment to the date of payment thereof.

 

To the extent that Tenant pays any Additional Charges to Lessor pursuant to any
requirement of this Lease, Tenant shall be relieved of its obligation to pay
such Additional Charges to the entity to which they would otherwise be due. If
any Facility Mortgagee shall so require, or if any Additional Charges shall not
be paid to a third party payee within five (5) Business Days after its due date,
Lessor may at any time thereafter, at Lessor’s option, require Tenant to deposit
into an escrow account under the sole dominion and control of Lessor (or the
applicable Facility Mortgagee), on the first day of each and every month, an
amount sufficient to insure that such escrow account shall contain an amount
sufficient to make such payment on its next due date, in which event Lessor
shall make all future payments for such expense from the escrow account. In the
event of any failure by Tenant to pay any Additional Charges when due, Tenant
shall promptly pay and discharge, as Additional Charges, every fine, penalty,
interest and cost that may be added for non-payment or late payment of such
items. Lessor shall have all legal, equitable and contractual rights, powers and
remedies provided either in this Lease or by statute or otherwise in the case of
non-payment of Rent.

 

Section 3.4 Survival. Tenant’s obligation to pay any Rent owing hereunder with
respect to any period on or prior to the expiration or termination of this Lease
(including, without limitation, any Extended Terms), as this Lease applies to
any or all of the Leased Properties, shall survive any such expiration or
termination.

 

Section 3.5 Net Lease. The Rent shall be paid absolutely net to Lessor, without
any rights of deduction, set-off or abatement, so that this Lease shall yield to
Lessor the full amount of the installments of Base Rent and Additional Charges,
throughout the Term, including, without limitation, any Extended Terms. This
Lease is intended to be and shall be construed as an absolutely net lease
pursuant to which Lessor shall not, under any circumstances or conditions,
whether presently existing or hereafter arising, and whether foreseen or
unforeseen by the parties, be required to make any payment or expenditure of any
kind whatsoever or be under any other obligation or liability whatsoever, except
as expressly set forth herein.

 

Section 3.6 New Common Stock. Lessor and Tenant acknowledge that, pursuant to
the Bankruptcy Plan, on or about April 20, 2001 VRLP received certain New Common
Stock (as defined in the Bankruptcy Plan). Lessor and Tenant acknowledge and
agree that (a) such New Common Stock was received by VRLP as additional rent in
consideration of the agreement of the lessors under the Master Leases to enter
into the Master Leases and thereby agree to charge Base Rent as provided in the
Master Leases and in leases to be derived therefrom, (b) such

 

23



--------------------------------------------------------------------------------

additional rent was paid on or about April 20, 2001 by the delivery of such New
Common Stock to VRLP, (c) such additional rent is non-refundable by VRLP or
Lessor, and (d) the delivery of such New Common Stock to VRLP does not reduce
the amount of Base Rent due and payable hereunder, under the Master Leases or
under any other leases derived from this Lease or the Master Leases.

 

ARTICLE IV

 

Section 4.1 Payment of Impositions. Subject to Article XII relating to permitted
contests, Tenant shall pay all Impositions as set forth in Section 3.3. Tenant’s
obligation to pay such Impositions shall be deemed absolutely fixed upon the
date such Impositions become a lien upon the Leased Property or any part
thereof. Lessor, at its expense, shall, to the extent permitted by applicable
law, prepare and file all tax returns and reports as may be required by
governmental authorities in respect of Lessor’s net income, gross receipts,
franchise taxes and taxes on its capital stock, and Tenant, at its expense,
shall, to the extent permitted by applicable laws and regulations, prepare and
file all other tax returns and reports in respect of any Imposition as may be
required by governmental authorities. If any refund shall be due from any taxing
authority in respect of any Imposition paid by Tenant, the same shall be paid
over to or retained by Tenant if no Event of Default shall have occurred
hereunder and be continuing. Any such funds retained by Lessor due to an Event
of Default shall be applied as provided in Article XVI. Lessor and Tenant shall,
upon request of the other, provide such data as is maintained by the party to
whom the request is made with respect to the Leased Property as may be necessary
to prepare any required returns and reports. In the event governmental
authorities classify any property covered by this Lease as personal property,
Tenant shall file all personal property tax returns in such jurisdictions where
it may legally so file. Lessor, to the extent it possesses the same, and Tenant,
to the extent it possesses the same, will provide the other party, upon request,
with cost and depreciation records necessary for filing returns for any property
so classified as personal property. Where Lessor is legally required to file
personal property tax returns, Tenant will be provided with copies of assessment
notices indicating a value in excess of the reported value in sufficient time
for Tenant to file a protest. Tenant may, upon notice to Lessor, at Tenant’s
option and at Tenant’s sole cost and expense, protest, appeal, or institute such
other proceedings as Tenant may deem appropriate to effect a reduction of real
estate or personal property assessments and Lessor, at Tenant’s expense as
aforesaid, shall fully cooperate with Tenant in such protest, appeal, or other
action (including, without limitation, signing all required forms and documents
reasonably necessary for Tenant to file and prosecute such appeal, protest or
other action), provided that Tenant shall indemnify Lessor from and against all
losses, claims, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees) arising after April 20, 2001 suffered or incurred by
Lessor and caused by such cooperation, including, without limitation, signing or
providing any such forms and documents). Billings for reimbursement by Tenant to
Lessor of personal property taxes shall be accompanied by copies of a bill
therefor and payments thereof which identify the personal property with respect
to which such payments are made.

 

Section 4.2 Notice of Impositions. Lessor shall give prompt notice to Tenant of
all Impositions payable by Tenant hereunder of which Lessor at any time has
knowledge, but Lessor’s failure to give any such notice shall in no way diminish
Tenant’s obligations hereunder to pay such Impositions.

 

24



--------------------------------------------------------------------------------

Section 4.3 Adjustment of Impositions. Impositions imposed in respect of the
tax-fiscal period during which the Term terminates or expires shall be adjusted
and prorated between Lessor and Tenant, whether or not such Imposition is
imposed before or after such termination or expiration, and Tenant’s obligation
to pay its prorated share thereof shall survive such termination or expiration.

 

ARTICLE V

 

Section 5.1 No Termination, Abatement, etc. Except as otherwise specifically
provided in this Lease, Tenant, to the extent permitted by law, shall remain
bound by this Lease in accordance with its terms and shall neither take any
action without the consent of Lessor to modify, surrender or terminate the same,
nor seek nor be entitled to any abatement, deduction, deferment or reduction of
Rent, or set-off against the Rent, nor shall the respective obligations of
Lessor and Tenant be otherwise affected by reason of (a) any damage to, or
destruction of, any Leased Property or any portion thereof from whatever cause
or any Taking of any Leased Property or any portion thereof, (b) the
interruption or discontinuance of any service or utility servicing any Leased
Property, (c) the lawful or unlawful prohibition of, or restriction upon,
Tenant’s use of any Leased Property, or any portion thereof, the interference
with such use by any person, corporation, partnership or other entity, or by
reason of eviction by paramount title, (d) any claim which Tenant has or might
have against Lessor or by reason of any default or breach of any warranty by
Lessor under this Lease or any other agreement between Lessor and Tenant, or to
which Lessor and Tenant are parties, (e) any bankruptcy, insolvency,
reorganization, composition, readjustment, liquidation, dissolution, winding up
or other proceedings affecting Lessor or any assignee or transferee of Lessor,
(f) any revocation, suspension or non-renewal of any license, permit, approval
or other Authorization necessary to operate any Facility, (g) any withholding,
non-payment, reduction or other adverse change respecting any Medicare, Medicaid
or other reimbursements due or available to Tenant with respect to any Facility,
or (h) for any other cause whether similar or dissimilar to any of the foregoing
other than a discharge of Tenant from any such obligations as a matter of law.
Tenant hereby specifically waives all rights, arising from any occurrence
whatsoever, which may now or hereafter be conferred upon it by law to (i)
modify, surrender or terminate this Lease or quit or surrender the Leased
Property or any portion thereof, or (ii) entitle Tenant to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Tenant
hereunder. The obligations of Lessor and Tenant hereunder shall be separate and
independent covenants and agreements and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated by termination of this Lease as
to any Leased Property other than by reason of an Event of Default.

 

ARTICLE VI

 

Section 6.1 Ownership of the Leased Properties. Tenant acknowledges that the
Leased Properties are the property of Lessor and that Tenant has only the right
to the exclusive possession and use of the Leased Properties upon and subject to
the terms and conditions of this Lease. Notwithstanding anything to the contrary
contained in this Lease or the Joinder hereto by Ventas, Inc., in the case of
any easement or other rights that are appurtenant to any property owned by
Lessor, Tenant agrees that neither Lessor nor Ventas, Inc. makes any
representation or warranty relative to Lessor’s title thereto or whether such
appurtenances are encumbered, and

 

25



--------------------------------------------------------------------------------

neither Lessor nor Ventas, Inc. shall be obligated to discharge any liens or
encumbrances with respect to, or otherwise to defend, Lessor’s right, title and
interest, if any, in any such appurtenances. Tenant agrees that such
appurtenances shall constitute Permitted Encumbrances, as to which Tenant shall
have the obligations set forth in Section 8.3 and Section 24.1 of this Lease,
provided that Tenant shall not be obligated to defend or preserve any such
appurtenances against any mortgages or other liens created by the owner of the
property burdened by the aforesaid appurtenances that are senior in priority to
Lessor’s aforesaid appurtenant rights.

 

Section 6.2 Tenant’s Personal Property. Tenant may (and shall as provided
hereinbelow), at its expense, install, affix or assemble or place on any parcels
of the Land or in any of the Leased Improvements, any items of Tenant’s Personal
Property and Tenant shall, subject to the conditions set forth below and except
for any Tenant’s Personal Property that is purchased by Lessor pursuant to
Section 37.2 below, remove the same upon the expiration or any prior termination
of the Term. Tenant shall provide and maintain during the entire Term all such
Tenant’s Personal Property as shall be necessary in order to operate each
Facility in compliance with all licensure and certification requirements, in
compliance with all applicable Legal Requirements and Insurance Requirements and
otherwise in accordance with customary practice in the industry for the Primary
Intended Use. Lessor acknowledges that Leasehold Mortgagee has a security
interest in Tenant’s Personal Property and, upon the expiration or earlier
termination of this Lease as it relates to a Leased Property, Lessor agrees to
permit Leasehold Mortgagee to enter on such Leased Property in order to remove
such Tenant’s Personal Property, so long as Leasehold Mortgagee, at no expense
to Lessor, repairs or causes to be repaired, any damage to such Leased Property
caused by any such removal, and further agrees to subordinate, and hereby
subordinates, to the lien of Leasehold Mortgagee on such Tenant’s Personal
Property any lien Lessor has thereon. All of Tenant’s Personal Property not
removed by Tenant or Leasehold Mortgagee within twenty-one days following the
expiration or earlier termination of this Lease with respect to the applicable
Leased Property where such Tenant’s Personal Property is located or sold to
Lessor pursuant to Section 37.2 below shall be considered abandoned by Tenant
and Leasehold Mortgagee and may be appropriated, sold, destroyed or otherwise
disposed of by Lessor without first giving notice thereof to Tenant or Leasehold
Mortgagee and without any payment to Tenant or Leasehold Mortgagee and without
any obligation to account therefor or otherwise dispose of the same in
accordance with applicable law. Tenant will, at its expense, restore such Leased
Property to the condition required by Section 9.1(d), including repair of all
damage to the Leased Property caused by the removal of Tenant’s Personal
Property, whether effected by Tenant, Leasehold Mortgagee or Lessor.

 

ARTICLE VII

 

Section 7.1 Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of each Leased Property and that Tenant has examined and
otherwise has knowledge of the condition of the Leased Property prior to the
execution and delivery of this Lease and has found the same to be in good order
and repair and satisfactory for its purposes hereunder. Tenant is leasing the
Leased Property “as is” in its present condition. Tenant waives any claim or
action against Lessor in respect of the condition of the Leased Property. LESSOR
MAKES NO WARRANTY OR REPRESENTATION EXPRESS OR IMPLIED, IN RESPECT OF THE LEASED
PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR
CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR

 

26



--------------------------------------------------------------------------------

OTHERWISE AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. TENANT
ACKNOWLEDGES THAT THE LEASED PROPERTY HAS BEEN INSPECTED BY TENANT AND IS
SATISFACTORY TO IT.

 

Section 7.2 Use of the Leased Property.

 

Section 7.2.1 Tenant shall maintain or cause to be maintained all licenses,
permits, approvals and other Authorizations needed to use and operate for its
Primary Intended Use (or any other use permitted under the terms of this Lease)
each Leased Property and the Facility located at each such Leased Property under
and in accordance with all applicable local, state and federal laws and all
applicable state and federal programs including but not limited to appropriate
certifications for reimbursement and licensure. All of such Authorizations
shall, to the maximum extent permitted by law, relate and apply exclusively to
one or more of the Leased Properties and/or the Facilities operated thereon.
Tenant acknowledges and agrees that, subject to applicable law, the certificates
of need issued for the Facilities are appurtenant to such Facilities, both
during and following the termination or expiration of the Term. In jurisdictions
where the certificate of need is issued to Tenant or its subtenant, as the
Facility operator, Tenant agrees that it shall cooperate with Lessor, in
accordance with Section 40.3 hereof, to turn over all of Tenant’s rights in
connection with such certificate of need to Lessor or its designee.

 

Section 7.2.2 After the Effective Date and during the entire Term, Tenant shall
use each Leased Property and the Leased Improvements thereof as a hospital or a
nursing center and each Facility that is being used as a hospital on the
Effective Date shall continue to be used as a hospital during the entire Term
and each Facility being used as a nursing center on the Effective Date shall
continue to be used as a nursing center during the entire Term (such use being
the applicable Leased Property’s “Primary Intended Use”). Tenant shall not use
the applicable Leased Property or any portion thereof for any other use without
the prior written consent of Lessor, which consent shall not be unreasonably
withheld, delayed or conditioned. No use shall be made or permitted to be made
of the applicable Leased Property, and no acts shall be done, that will cause
the cancellation of any insurance policy covering such Leased Property or any
part thereof, nor shall Tenant sell or otherwise provide to occupants or
patients therein, or permit to be kept, used or sold in or about such Leased
Property any article which may be prohibited by law or by the standard form of
fire insurance policies, or any other insurance policies required to be carried
hereunder, or fire underwriters regulations. Tenant shall, at its sole cost,
comply with all of the requirements pertaining to the applicable Leased Property
or other improvements of any insurance board, association, organization or
company necessary for the maintenance of insurance, as herein provided, covering
such Leased Property and Tenant’s Personal Property.

 

Section 7.2.3 Tenant shall during the Term operate continuously each Leased
Property in accordance with all applicable federal, state and local laws as a
provider of health care services in accordance with its Primary Intended Use and
maintain its certifications for reimbursement and licensure and its
accreditation, if compliance with accreditation standards is required to
maintain the operations of the Facility and if a failure to comply would
adversely affect operations of the Facility.

 

27



--------------------------------------------------------------------------------

Section 7.2.4 Tenant shall not commit or suffer to be committed any waste on any
Leased Property, or in any Facility, nor shall Tenant cause or permit any
nuisance thereon. Tenant shall not take or omit to take any action, the taking
or omission of which may materially impair the value or the usefulness of such
Leased Property or any part thereof for its Primary Intended Use.

 

Section 7.2.5 Tenant shall neither suffer nor permit any Leased Property or any
portion thereof, including any Capital Alteration whether or not financed by
Lessor, or Tenant’s Personal Property, to be used in such a manner as (i) might
reasonably tend to impair Lessor’s (or Tenant’s, as the case may be) title
thereto or to any portion thereof, or (ii) may reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or of
implied dedication of the applicable Leased Property or any portion thereof.

 

Section 7.2.6 Nothing contained in this Section 7.2 shall be deemed to prevent
Tenant from (i) voluntarily withdrawing from the Medicaid program, and
voluntarily de-activating its certification for participation therein, as the
same apply to a Facility(ies), or (ii) voluntarily reducing the number of beds
at a Facility(ies) as to which a certification for reimbursement under the
Medicaid program is applicable (but without affecting Tenant’s certification for
participation in the Medicaid program as to any such Facility(ies) and without
reducing the number of beds at any Facility(ies) as to which a certification for
participation in the Medicaid program is applicable below any legally required
minimum number of beds), or (iii) voluntarily reducing the number of beds at a
Facility(ies) as to which a certification for reimbursement under the Medicare
program is applicable (but without affecting Tenant’s certification for
participation in the Medicare program as to any such Facility(ies) and without
reducing the number of beds at any Facility(ies) as to which a certification for
participation in the Medicare program is applicable below any legally required
minimum number of beds), in each case if and so long as, in accordance with any
and all laws, statutes, rules, regulations and orders applicable to the Medicaid
and Medicare programs and certifications for participation therein and to any
such Facility(ies), Tenant or any successor operator of such Facility(ies) may
at any time at its election, without the necessity of any governmental approval
or additional Authorization (other than routine governmental re-inspections of
such Facility(ies) and any ministerial approvals and other Authorizations), as
applicable depending upon whether subsection (i), (ii) and/or (iii) above is
applicable, (a) promptly rejoin the Medicaid program, and re-activate its
certification for participation in the Medicaid program, at any such
Facility(ies) and/or (b) promptly re-activate its certification for
participation in the Medicaid program and/or Medicare program, as applicable, as
to any beds as to which a voluntary reduction under subsection (ii) and/or (iii)
above is applicable. At the time, and as a condition, of any such voluntary
withdrawal and de-activation, or voluntary reduction, by Tenant and thereafter
within twenty (20) days after receipt of a written request therefor from Lessor
from time to time (but not more often than twice in any calendar year, unless,
after Lessor has made two (2) such requests in a calendar year, a change(s) in
Legal Requirements becomes effective, or Lessor obtains knowledge of other facts
or circumstances, suggesting a possible violation of this Section 7.2.6), Tenant
shall deliver to Lessor a Senior Officer’s Certificate, in form and substance
reasonably satisfactory to Lessor, certifying that Tenant has made diligent
inquiry relative to the applicable Legal Requirements and has consulted with its
legal counsel and, based on the foregoing, certifies that Tenant has complied,
and continues to comply, with the provisions of this Section 7.2.6 in connection
with such voluntary withdrawal and de-activation and/or voluntary reduction.

 

28



--------------------------------------------------------------------------------

Section 7.3 Granting of Easements, etc.

 

Section 7.3.1 Lessor and Tenant will, from time to time so long as no Event of
Default has occurred and is continuing, at the request of the other party and at
such requesting party’s cost and expense (but subject to the approval of the
non-requesting party, which approval shall not be unreasonably withheld, delayed
or conditioned, and provided, however, that if the non-requesting party has not
responded to any such request of the requesting party within 30 days after
receipt thereof, such request shall be deemed approved), (i) grant easements and
other rights in the nature of easements, (ii) release existing easements or
other rights in the nature of easements which are for the benefit of the
applicable Leased Property, (iii) dedicate or transfer unimproved portions of
the applicable Leased Property for road, highway or other public purposes, (iv)
execute petitions to have the applicable Leased Property annexed to any
municipal corporation or utility district, (v) execute amendments to any
covenants and restrictions affecting the applicable Leased Property and (vi)
execute and deliver to any person any instrument appropriate to confirm or
effect such grants, releases, dedications and transfers (to the extent of its
interests in the applicable Leased Property), but only upon delivery of all
documentation the non-requesting party reasonably shall deem necessary and, if
Lessor is the requesting party, only if such grant, release, dedication,
transfer, petition or amendment (a) is not detrimental to the proper conduct of
the business of Tenant on the applicable Leased Property and (b) does not
materially reduce the value of the Leased Property, as reasonably determined by
Tenant, and, if Tenant is the requesting party, only if such grant, release,
dedication, transfer, petition or amendment does not materially reduce the value
of the Leased Property, as reasonably determined by Lessor.

 

Section 7.3.2 Notwithstanding anything to the contrary contained in Section
7.3.1, Section 8.3, Section 24.1 or elsewhere in this Lease, in the case of any
easement or license for a cell tower, antenna, satellite dish or other
telecommunications equipment, a parking lot or a billboard or other signage (a)
that is entered into pursuant to Section 7.3.1 hereof at the written request of
Lessor and (b) from which profit is generated and all of such profit, and any
reimbursements of out of pocket costs and expenses incurred by Lessor in
connection therewith, are payable to Lessor, without any obligation of Lessor to
pay, or credit, any of the same to Tenant, (i) Tenant shall be obligated under
this Section 7.3, Section 8.3, Section 24.1 and the other provisions of this
Lease only to refrain from taking, and to prevent its assignees and sublessees,
and the agents, employees, contractors, invitees, licensees and concessionaires
of Tenant and its assignees and sublessees, from taking, any action that would
cause or result in a breach, default, violation or termination of any such
easement or license and (ii) Lessor shall protect, indemnify, save harmless and
defend Tenant from and against all out of pocket costs and expenses (including,
without limitation, Litigation Costs), to the maximum extent permitted by law,
incurred by Tenant due to any liabilities, obligations, claims, damages,
penalties or causes of action asserted against Tenant primarily by reason of any
such easement or license and not arising due to any breach by Tenant of its
obligations under subsection (i) above.

 

ARTICLE VIII

 

Section 8.1 Compliance with Legal and Insurance Requirements, Instruments, etc.
Subject to Article XII relating to permitted contests, Tenant, at its expense,
will promptly (a) comply with all material Legal Requirements and Insurance
Requirements in respect of the use,

 

29



--------------------------------------------------------------------------------

operation, maintenance, repair and restoration of the applicable Leased
Property, whether or not compliance therewith shall require structural changes
in any of the Leased Improvements or interfere with the use and enjoyment of
such Leased Property, and (b) procure, maintain and comply with all licenses,
certificates of need and other Authorizations required for any use of the
applicable Leased Property and Tenant’s Personal Property then being made, and
for the proper erection, installation, operation and maintenance of the
applicable Leased Property or any part thereof, including without limitation any
Capital Alterations. In addition, Tenant shall promptly send to Lessor any
material deficiency report Tenant receives from any federal, state or local
licensure board or certification agency or authority with respect to any
Facility if Tenant has not cured such deficiency within the applicable cure
period.

 

Section 8.1.1 Authorization Non-Compliance. In the event that Tenant shall
receive notice from any federal, state or local agency or authority that Tenant
is not in compliance with any material Legal Requirement, license, permit,
approval, certificate of need, certification for reimbursement under Medicare or
Medicaid (with respect to any Facility that participates in such programs) or
other Authorization, Tenant shall promptly send notice to Lessor and Tenant
shall either (a) remedy any condition causing such noncompliance within any cure
period allowed therefor by the applicable agency or authority (or, if no such
cure period shall be allowed or specified by the applicable agency or authority,
promptly and diligently following Tenant’s receipt of such notice and, in any
event, prior to the final unappealable revocation of any license, permit,
approval, certificate of need, certification for reimbursement or other
Authorization) or (b) prior to the expiration of such cure period (or if no such
cure period shall be allowed or specified by the applicable agency or authority,
promptly following receipt of such notice and, in any event, prior to the final
unappealable revocation of any license, permit, approval, certificate of need,
certification for reimbursement or other Authorization), commence appropriate
proceedings to contest such notice, and, thereafter, diligently pursue such
contest until there is a final unappealable determination, all in accordance
with the provisions of Sections 8.2 and 12.1 hereof.

 

Section 8.2 Legal Requirement Covenants. Subject to the provisions of Article
XII relating to permitted contests, Tenant covenants and agrees that none of the
Leased Properties nor any of Tenant’s Personal Property shall be used for any
unlawful purpose, and Tenant shall acquire and maintain, or cause to be acquired
and maintained, all licenses, certificates, permits, provider agreements,
approvals and other Authorizations needed to operate the applicable Leased
Property in its customary manner for the Primary Intended Use, and any other use
conducted on such Leased Property as may be permitted from time to time
hereunder. Subject to Article XII, Tenant further covenants and agrees that
Tenant’s use of each Leased Property and maintenance, alteration, and operation
of the same, and all parts thereof, shall at all times conform to all applicable
local, state, and federal laws, ordinances, rules and regulations unless the
same are held by a court of competent jurisdiction to be unlawful. Tenant may,
however, upon prior written notice to Lessor, contest the legality or
applicability of any law, ordinance, rule or regulation, or any other Legal
Requirement or any licensure, certification or other Authorization decision
(including, without limitation, any notice of non-compliance referred to in
Section 8.1.1 hereof) or other Authorization if Tenant, at Tenant’s own expense,
maintains such action in good faith, by appropriate proceedings and with due
diligence, and on a regular basis fully informs Lessor of the status of, and
material developments in, any such contest and furnishes Lessor with such
additional documents and information concerning such contest as Lessor may
reasonably

 

30



--------------------------------------------------------------------------------

request from time to time. If, by the terms of any such law, ordinance, rule or
regulation or any Legal Requirement or any such licensure, certification or
other Authorization decision or any applicable court order or stay, compliance
therewith pending the prosecution of any such proceeding may legally be delayed
(a) without the incurrence of any lien, charge or liability of any kind against
the applicable Facility or Lessor’s interest therein, (b) without any loss of
licensure, certification or other Authorization that would materially and
adversely impair Tenant’s ability to continue to operate the affected Facility
in accordance with its Primary Intended Use during Tenant’s contest, and (c)
without subjecting Lessor to any liability, civil or criminal, for failure so to
comply therewith, Tenant may delay compliance therewith until the final
unappealable determination of such proceeding, provided, however, if any such
lien, charge or civil or criminal liability would be incurred by reason of any
such delay, Tenant may nonetheless contest as aforesaid and delay as aforesaid
provided that such delay would not subject Lessor to criminal liability and
Tenant (i) furnishes to Lessor security reasonably satisfactory to Lessor
against any loss or injury by reason of such contest or delay, (ii) prosecutes
the contest with due diligence and in good faith, and (iii) keeps Lessor
informed, and provides additional documentation and information, relative to
such contest as described above. Following the final unappealable determination
of any such proceeding adversely to Lessor or Tenant, Tenant shall comply with
all requirements of such determination in accordance with Section 12.1(g).

 

Section 8.3 Permitted Encumbrances.

 

Section 8.3.1 Subject to Section 7.3.2 hereof, Tenant shall, at its own cost and
expense, fully observe, perform and comply with all Permitted Encumbrances as
the same apply to or bind Lessor or any of the Leased Properties. Subject to
Section 7.3.2 hereof, Tenant shall not cause, or permit its respective agents,
employees, contractors, invitees, subtenants, licensees, concessionaires or
assigns (whether or not permitted hereunder) to cause, whether by act or
omission, any breach of, default under or termination of any Permitted
Encumbrance applicable to or binding upon Lessor or any of the Leased
Properties. Notwithstanding anything to the contrary contained in Section 16.1
or elsewhere in this Lease but subject to Section 7.3.2 hereof, an Event of
Default shall be deemed to have occurred under this Lease on account of Tenant’s
breach of this Section 8.3.1, when, but only if, (a) Tenant’s breach of this
Section 8.3.1 also results in a breach or default of an obligation under a
Permitted Encumbrance, (b) such Permitted Encumbrance breach or default is not
cured by Tenant on or prior to the expiration of the cure period, if any,
applicable to such breach or default by the terms of the instrument creating
such Permitted Encumbrance (or such longer cure period as may be expressly
authorized by an order of a court of competent jurisdiction), and (c) on account
of such Permitted Encumbrance breach or default, a real property interest, or a
covenant, condition, restriction, license or other beneficial right, created
under such Permitted Encumbrance and benefiting Lessor or a Leased Property is
terminated or otherwise lost or at material risk of being terminated or
otherwise lost. Lessor agrees that, in the event Lessor receives any written
notice of default from a party to a Permitted Encumbrance, Lessor shall promptly
forward a copy thereof to Tenant. Tenant agrees that, if Lessor, at its option,
elects to cure an Event of Default by Tenant under this Section 8.3.1, such cure
shall not excuse Tenant from, or be deemed a cure of, such Event of Default, nor
shall Tenant’s reimbursement to Lessor of any costs and expenses incurred by
Lessor in effecting any such cure be deemed a cure of any such Event of Default,
provided, however, that, notwithstanding the foregoing, even after the
occurrence of such an Event of Default by Tenant

 

31



--------------------------------------------------------------------------------

and/or Lessor’s cure thereof, Lessor agrees to accept Tenant’s cure thereof, or
reimbursement of Lessor’s costs and expenses to effect such cure, provided, and
on the condition, that Lessor has not, prior thereto, terminated this Lease as
it affects the Leased Property to which such Permitted Encumbrance relates or
dispossessed Tenant from such Leased Property. Nothing contained in this Section
8.3 shall limit or impair Lessor’s indemnification rights under Section 24.1
below.

 

Section 8.3.2 If (a) a Permitted Encumbrance breach or default of the nature
described in Section 8.3.1(a) above occurs, and (b) on account thereof, if the
same is not cured, the condition referenced in Section 8.3.1(c) above would, or
is likely to, be satisfied, Tenant agrees that, notwithstanding anything to the
contrary contained in Section 17.1 below or elsewhere in this Lease, Lessor may,
but shall not be obligated to, in its discretion and regardless of whether
Tenant is proceeding to cure, or attempting to cure, the Permitted Encumbrance
breach or default referenced in Section 8.3.1(a) above or whether the cure
period referenced in Section 8.3.1(b) above has expired or is likely to expire
before completion of necessary cure efforts, take such actions as it deems
necessary or appropriate to attempt to cure such Permitted Encumbrance breach or
default, provided, however, that, if the breach or default referenced in
subsection (a) above has applicable thereto, by the express terms of the
applicable Permitted Encumbrance, a stated period to cure the same, Lessor
agrees not to commence to cure such breach or default unless and until one-half
(1/2) of the aforesaid stated cure period has elapsed. If Lessor so proceeds to
attempt to cure any such Permitted Encumbrance breach or default, Tenant agrees,
within fifteen (15) days following receipt of a written demand therefor and
reasonable supporting documentation, to reimburse Lessor for the reasonable
amount of all costs and expenses incurred by Lessor in curing, or attempting to
cure, any such Permitted Encumbrance breach or default.

 

ARTICLE IX

 

Section 9.1 Maintenance and Repair.

 

(a) Tenant, at its expense, shall keep each Leased Property and all private
roadways, sidewalks and curbs appurtenant thereto and which are under Tenant’s
control (and Tenant’s Personal Property) in good order and repair, reasonable
wear and tear excepted (whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements or the age of such Leased
Property, Tenant’s Personal Property, or any portion thereof), and, except as
otherwise provided in Article XIV, shall promptly make all necessary and
appropriate repairs and replacements thereto, of every kind and nature, whether
interior or exterior, structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen or arising by reason of a condition existing prior to the
commencement of the Term (concealed or otherwise). All repairs shall, to the
extent reasonably achievable, be made in good, workmanlike and first-class
manner, in accordance with all applicable federal, state and local statutes,
ordinances, by-laws, codes, rules and regulations relating to such work. Tenant
will not take or omit to take any action the taking or omission of which might
materially impair the value or usefulness of the applicable Leased Property or
any part thereof for its Primary Intended Use.

 

(b) Lessor shall not under any circumstances be required to build or rebuild any
improvements on any Leased Property, or to make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the
applicable Leased Property, whether

 

32



--------------------------------------------------------------------------------

ordinary or extraordinary, structural or non-structural, foreseen or unforeseen,
or to make any expenditure whatsoever with respect thereto, in connection with
this Lease, or to maintain any Leased Property in any way, except as expressly
provided herein. Tenant hereby waives, to the extent permitted by law, the right
to make repairs at the expense of Lessor pursuant to any law in effect at the
time of the execution of this Lease or thereafter enacted.

 

(c) Except as expressly set forth in this Lease, nothing contained in this Lease
and no action or inaction by Lessor shall be construed as (i) constituting the
consent or request of Lessor, express or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition of or to any Leased
Property or any part thereof, or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Lessor in respect thereof or to make any
agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Lessor in any
Leased Property, or any portion thereof.

 

(d) Tenant will, upon the expiration or prior termination of the Term, vacate
and surrender the applicable Leased Property to Lessor in the condition in which
such Leased Property was originally received from Lessor, except as repaired,
rebuilt, restored, altered or added to as permitted or required by the
provisions of this Lease and except for ordinary wear and tear (subject to the
obligation of Tenant to maintain the Leased Property in good order and repair
during the entire Term).

 

(e) Tenant shall establish and maintain any reserve accounts reasonably required
by a Superior Mortgagee for deferred maintenance conditions and for capital
expenditures at the Leased Property.

 

Section 9.2 Encroachments. If any of the Leased Improvements on any Leased
Property shall, at any time, encroach upon any property, street or right-of-way
adjacent to such Leased Property, then, promptly upon the request of Lessor or
at the behest of any person affected by any such encroachment, Tenant shall, at
its expense, subject to its right to contest the existence of any encroachment
and, in such case, in the event of any adverse final determination, either (i)
obtain valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, whether the same shall affect
Lessor or Tenant, or (ii) make such changes in the Leased Improvements, and take
such other actions, as Tenant, in good faith exercise of its judgment deems
reasonably practicable, to remove such encroachment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment. Any such alteration shall be made in conformity with the
applicable requirements of Article X. Tenant’s obligations under this Section
9.2 shall be in addition to and shall in no way discharge or diminish any
obligation of any insurer under any policy of title or other insurance and
Tenant shall not be entitled to a credit for any sums recovered by Lessor under
any such policy of title or other insurance.

 

33



--------------------------------------------------------------------------------

ARTICLE X

 

Section 10.1 Construction of Capital Alterations to the Leased Property(ies).
Tenant shall not, without the prior written consent of Lessor, which consent,
except as expressly set forth below relative to tie in/connecting Capital
Alterations of the nature described below, shall not be unreasonably withheld,
delayed or conditioned, construct or install Capital Alterations on any Leased
Property. In the event that Tenant wishes to construct or install any Capital
Alteration, Tenant shall submit to Lessor in writing a proposal setting forth in
reasonable detail such Capital Alteration and shall provide to Lessor for
approval such plans and specifications, permits, licenses, contracts,
construction schedules, construction budgets and other information concerning
the proposed Capital Alteration as Lessor may reasonably request showing in
reasonable detail the scope and nature of the Capital Alteration that Tenant
desires to construct (collectively the “Plans and Specifications”). It is the
intent of the parties hereto that the level of detail shall be comparable to
that which is referred to in the architectural profession as “design development
drawings” as opposed to working or biddable drawings. Without limiting the
generality of the foregoing, such proposal shall indicate the approximate
projected cost of constructing such Capital Alteration and the use or uses to
which it will be put. In the event that Lessor consents in writing to any
Capital Alteration, prior to commencing construction of any Capital Alteration,
Tenant shall first request Lessor to provide funds to pay for such Capital
Alteration in accordance with the provisions of Section 10.3. If Lessor declines
or is unable to provide such financing on terms acceptable to Tenant, Tenant
shall provide to Lessor, prior to commencement of any construction, proof
reasonably acceptable to Lessor that Tenant has sufficient capital to complete
the construction. Furthermore, no Capital Alteration shall be made which would
tie in or connect any Leased Improvements on a Leased Property with any other
improvements on property adjacent to such Leased Property (and not part of the
Land covered by this Lease) including, without limitation, tie-ins of buildings
or other structures or utilities, unless Tenant shall have obtained the prior
written approval of Lessor, which approval in Lessor’s sole discretion may be
granted, withheld, delayed or conditioned. Tenant shall reimburse Lessor for all
reasonable costs and expenses incurred by Lessor in reviewing the proposal and
the Plans and Specifications for a Capital Alteration and for inspecting the
applicable Leased Property and otherwise monitoring the construction of the
Capital Alteration, including, without limitation, the reasonable cost of
engaging consultants to assist Lessor in connection with any or all of the
foregoing.

 

Section 10.2 Capital Alterations Financed by Tenant. If Tenant provides or
arranges such financing, there shall be no adjustment in Base Rent by reason of
any such Capital Alteration.

 

Section 10.3 Capital Alterations Financed by Lessor.

 

(a) Tenant shall request that Lessor provide or arrange financing for a Capital
Alteration by providing to Lessor such information about the Capital Alteration
as Lessor may reasonably request including without limitation all information
referred to in Section 10.1 above. Lessor may, but shall be under no obligation
to, obtain the funds necessary to meet the request. Within sixty (60) days after
receipt of a request, Lessor shall notify Tenant as to whether it will finance
the proposed Capital Alteration and, if so, the terms and conditions upon which
it would do so, including the terms of any amendment to this Lease. In no event
shall the portion of the

 

34



--------------------------------------------------------------------------------

projected Capital Alterations Cost comprised of land, if any, materials, labor
charges and fixtures be less than ninety percent (90%) of the total amount of
such cost. Tenant may withdraw its request by notice to Lessor at any time
before or after receipt of Lessor’s terms and conditions. If Tenant desires to
accept Lessor’s offer to finance the proposed Capital Alteration, Tenant shall
notify Lessor within thirty (30) days after Tenant’s receipt of Lessor’s offer.

 

(b) If Lessor agrees to finance the proposed Capital Alteration, Tenant shall
provide Lessor with the following prior to any advance of funds:

 

(i) all customary or other reasonably required loan documentation;

 

(ii) any information, certificates, licenses, permits or documents requested by
either Lessor or any third party lender with whom Lessor has agreed or may agree
to provide financing which are necessary to confirm that Tenant will be able to
use the Capital Alteration upon completion thereof in accordance with the
Primary Intended Use, including all required federal, state or local government
licenses and approvals;

 

(iii) an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect, setting forth in reasonable detail the projected (or actual, if
available) cost of the proposed Capital Alteration;

 

(iv) an amendment to this Lease, duly executed and acknowledged, in form and
substance reasonably satisfactory to Lessor and Tenant, providing for (1) any
change in the Rent that is set forth in Lessor’s offer to finance and accepted
by Tenant, any change in the legal description of the Land, and any change in
Exhibit C hereof (including any and all allocations of Rent and Transferred
Property Percentages contained therein) that is appropriate on account of any
change in the Rent as aforesaid (specifically, Lessor’s and Tenant’s agreed upon
changes to the Base Rent allocable to the affected Leased Property(ies), if any,
shall be incorporated into an amended Exhibit C, and the Transferred Property
Percentages allocable to all of the Leased Properties shall then be recalculated
and incorporated into such amended Exhibit C) and (2) any other Lease amendments
as may be necessary or appropriate;

 

(v) a deed (in the customary form used to convey commercial properties within
the relevant jurisdiction) conveying title to Lessor to any land acquired for
the purpose of constructing the Capital Alterations free and clear of any liens
or encumbrances except those approved by Lessor, accompanied by a final as-built
survey thereof satisfactory to Lessor if reasonably required by Lessor;

 

(vi) endorsements to any outstanding policy of title insurance, if any, covering
the applicable Leased Property or commitments therefor satisfactory in form and
substance to Lessor (A) updating the same without any additional exception
except as may be permitted by Lessor; and (B) increasing the coverage thereof by
an amount equal to the Fair Market Value of the Capital Alteration (except to
the extent covered by the owner’s policy of title insurance referred to in
subsection (vii) below);

 

(vii) if appropriate, (A) an owner’s policy of title insurance insuring fee
simple title to any land conveyed to Lessor pursuant to subsection (v) free and
clear of all liens

 

35



--------------------------------------------------------------------------------

and encumbrances except those approved by Lessor and (B) a lender’s policy of
title insurance satisfactory in form and substance to Lessor and the lending
institution advancing any portion of the Capital Alterations Cost;

 

(viii) if deemed necessary by Lessor, an M.A.I. appraisal of the Leased Property
indicating that the value of the applicable Leased Property upon completion of
the Capital Alteration exceeds the Fair Market Value thereof prior thereto by an
amount not less than 95% of the Capital Alterations Cost; and

 

(ix) such other certificates (including, but not limited to, endorsements
increasing the insurance coverage, if any, at the time required by Section
13.1), documents, opinions of counsel, appraisals, surveys, certified copies of
duly adopted resolutions of the Board of Directors of Tenant authorizing the
execution and delivery of the lease amendment and any other instruments as may
be reasonably required by Lessor and any lending institution advancing or
reimbursing Tenant for any portion of the Capital Alterations Cost.

 

(c) Upon making a request to finance a Capital Alteration, if and when such
financing is actually consummated, Tenant shall pay or agree to pay all
reasonable costs and expenses of Lessor and any Lending Institution which has
committed to finance such Capital Alteration paid or incurred by them in
connection with the financing of the Capital Alterations, including, but not
limited to, (i) the reasonable fees and expenses of their respective counsel,
(ii) all printing expenses, (iii) the amount of any filing, registration and
recording taxes and fees, (iv) documentary stamp taxes, if any, (v) title
insurance and survey charges, appraisal fees, if any, and rating agency fees, if
any, (vi) any other applicable consulting fees (including without limitation
engineering and environmental), and (vii) commitment fees, if any.

 

Section 10.4 Non-Capital Alterations. Tenant shall have the right to make
additions, modifications or improvements to any Leased Property which are not
Capital Alterations (“Non-Capital Alterations”) from time to time as it, in its
discretion, may deem to be desirable for its uses and purposes, provided that
such action will not alter the character or purpose or detract from the value or
operating efficiency thereof and will not impair the revenue producing
capability of the affected Leased Property or adversely affect the ability of
Tenant to comply with the provisions of this Lease. The cost of such Non-Capital
Alterations, modifications or improvements to a Leased Property shall be paid by
Tenant.

 

Section 10.5 Salvage. All materials which are scrapped or removed in connection
with the making of either Capital Alterations permitted by Section 10.1 or
Non-Capital Alterations permitted by Section 10.4 or repairs required by Article
IX shall be or become the property of Lessor or Tenant depending on which party
is paying for, or providing the financing for, such work.

 

Section 10.6 Additional Requirements for Capital Alterations and Non-Capital
Alterations. Tenant shall comply with the following requirements in connection
with Permitted Alterations:

 

(a) In the case of Capital Alterations, the Permitted Alteration shall be made
substantially in accordance with the Plans and Specifications submitted to
Lessor, to the extent applicable.

 

36



--------------------------------------------------------------------------------

(b) The Permitted Alterations and the installation thereof shall comply with all
applicable Legal Requirements and all Insurance Requirements.

 

(c) The Permitted Alterations shall be performed in a good and workmanlike
manner, shall not impair the value or the structural integrity of the applicable
Leased Property, and shall be free and clear of mechanic’s liens.

 

(d) Intentionally omitted.

 

(e) Tenant shall, at Tenant’s expense, obtain a builder’s completed value risk
policy of insurance insuring against the risks of physical loss, including
collapse and transit coverage, in a nonreporting form, covering the total value
of the work performed, and equipment, supplies and materials, and insuring
initial occupancy. Lessor and any Facility Mortgagee shall be additional named
insureds of such policy. Lessor shall have the right to approve the form and
substance of such policy, which approval shall not be unreasonably withheld,
delayed or conditioned.

 

(f) Tenant shall pay the premiums required to increase the amount of insurance
coverages required by Article XIII to reflect the increased value of the
applicable Leased Property resulting from the Permitted Alterations, and shall
deliver to Lessor a certificate evidencing the increase in coverage.

 

(g) In the case of Capital Alterations, Tenant shall, not less than sixty (60)
days after completion of the Capital Alterations, deliver to Lessor a revised
“as-built” set of Plans and Specifications for the Capital Alterations in form
and substance reasonably satisfactory to Lessor.

 

(h) In the case of Capital Alterations, Tenant shall, not later than thirty (30)
days after Lessor sends an invoice, reimburse Lessor for any reasonable costs
and expenses, including attorneys’ fees and architects’ and engineers’ fees,
incurred in connection with reviewing proposed Capital Alterations and ensuring
Tenant’s compliance with the terms of this Article X.

 

(i) All Capital Alterations and Non-Capital Alterations shall, without payment
by Lessor at any time (other than as expressly agreed by Lessor pursuant to
Section 10.3 above), be included under the terms of this Lease and upon
expiration or earlier termination of this Lease shall pass to and become the
property of Lessor free and clear of all encumbrances, other than Permitted
Encumbrances.

 

(j) Except as expressly agreed by Lessor and Tenant pursuant to Section
10.3(b)(iv) above, (1) there shall be no adjustment in Base Rent by reason of
any Capital Alteration or Non-Capital Alteration and (2) no Capital Alteration
or Non-Capital Alteration shall be treated by Lessor or Tenant as rent, or
amounts in lieu of rent, paid by Tenant, or any other kind of gross income to
Lessor, for income tax purposes.

 

37



--------------------------------------------------------------------------------

Section 10.7 Mortgagee’s Consent. Tenant shall not commence construction of any
Capital Alteration until Lessor shall have obtained the consent of any
applicable Facility Mortgagee or Superior Lessor, if such consent is required.
Lessor agrees to use commercially reasonable efforts to obtain promptly any such
consent, if such consent is necessary.

 

ARTICLE XI

 

Section 11.1 Liens. Subject to the provisions of Article XII relating to
permitted contests, Tenant will not directly or indirectly create or allow to
remain and will promptly discharge at its expense any lien, encumbrance,
attachment, title retention agreement or claim upon any Leased Property or any
attachment, levy, claim or encumbrance in respect of the Rent, not including,
however, (a) Permitted Encumbrances, (b) restrictions, liens and other
encumbrances which are consented to in writing by Lessor, or any easements
granted pursuant to the provisions of this Lease, (c) liens for those taxes of
Lessor which Tenant is not required to pay hereunder, (d) subleases permitted by
Article XXV, (e) liens for Impositions or for sums resulting from noncompliance
with Legal Requirements so long as (1) the same are not yet payable or are
payable without the addition of any fine or penalty or (2) such liens are in the
process of being contested as permitted by Article XII, (f) liens of mechanics,
laborers, materialmen, suppliers or vendors for sums either disputed in good
faith or not yet due, provided that (1) the payment of such sums shall not be
postponed under any related contract for more than sixty (60) days after the
completion of the action giving rise to such lien and such reserve or other
appropriate provisions as shall be required by law or generally accepted
accounting principles shall have been made therefor or (2) any such liens are in
the process of being contested as permitted by Article XII, and (g) any liens
which are the responsibility of Lessor pursuant to the provisions of Article
XXXVIII. Notwithstanding the foregoing, Tenant shall bond over any lien
affecting the applicable Leased Property if Lessor shall reasonably request, or
if any applicable Facility Mortgagee shall so require.

 

ARTICLE XII

 

Section 12.1 Permitted Contests. Tenant, on its own or on Lessor’s behalf (or in
Lessor’s name), but at Tenant’s expense, may contest, by appropriate legal
proceedings conducted in good faith and with due diligence, the amount or
validity or application, in whole or in part, of any Imposition or any Legal
Requirement or any lien, attachment, levy, encumbrance, charge or claim not
otherwise permitted by Article XI, provided that (a) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge, or claim, the
commencement and continuation of such proceedings shall suspend the collection
thereof from Lessor and from the applicable Leased Property, (b) neither the
applicable Leased Property nor any Rent therefrom nor any part thereof or
interest therein would be reasonably likely to be in danger of being sold,
forfeited, attached or lost, (c) in the case of a Legal Requirement, Lessor
would not be in any immediate danger of criminal liability for failure to comply
therewith pending the outcome of such proceedings and the contest provisions of
Section 8.2 have been satisfied, (d) Tenant shall indemnify and hold harmless
Lessor from and against any cost, claim, damage, penalty or reasonable expense,
including reasonable attorneys’ fees, incurred by Tenant in connection therewith
or as a result thereof, (e) in the case of a Legal Requirement and/or
Imposition, lien, encumbrance or charge, Tenant shall give such reasonable
security as may be demanded by Lessor to insure ultimate payment of or
compliance with the same and to prevent any sale or

 

38



--------------------------------------------------------------------------------

forfeiture of the affected Leased Property or the Rent by reason of such
non-payment or non-compliance, provided, however, the provisions of this Article
XII shall not be construed to permit Tenant to contest the payment of Rent
(except as to contests concerning the method of computation or the basis of levy
of any Imposition or the basis for the assertion of any other claim) or any
other sums payable by Tenant to Lessor hereunder, (f) in the case of an
Insurance Requirement, the coverage required by Article XIII shall be
maintained, and (g) if such contest is resolved against Lessor or Tenant by a
final unappealable determination, Tenant shall, as Additional Charges due
hereunder, pay to the appropriate payee the amount required to be paid, together
with all interest and penalties accrued thereon, within ten (10) days after such
determination (or within such shorter period as may be required by the terms of
such determination), and comply, within any cure period allowed therefor by the
applicable agency or authority (or if no such cure period shall be allowed or
specified by the applicable agency or authority, promptly and diligently
following the effective date of such determination and, in any event, prior to
the final unappealable revocation of any license, permit, approval, certificate
of need, certificate for reimbursement or other Authorization), with the
applicable Legal Requirement, Insurance Requirement, plan of correction or other
remedial requirements of the applicable agency or authority; provided, however,
that this subsection (g) is not intended, and shall not be construed, to afford
Tenant any cure or grace period beyond the effective date of any final
unappealable determination, unless and only to the extent that (i) such
determination specifically conditions the imposition or taking effect of the
adverse legal, regulatory or other consequences in issue upon Tenant’s failure
to make a specified payment or to take specified compliance, curative or
remedial action following the effective date of such determination or (ii)
Tenant is proceeding diligently and in good faith to effect an assignment or
sublet under Section 25.1.11 hereof and the applicable agency(ies) or
authority(ies) is not enforcing such final order, pending consummation of such
assignment or sublet. Lessor, at Tenant’s expense, shall execute and deliver to
Tenant such authorizations and other documents as may reasonably be required in
any such contest, and, if reasonably requested by Tenant or if Lessor so
desires, Lessor shall join as a party therein. Tenant shall indemnify and save
Lessor harmless against any liability, cost or expense of any kind that may be
imposed upon Lessor in connection with any such contest and any loss resulting
therefrom.

 

ARTICLE XIII

 

Section 13.1 General Insurance Requirements. During the Term, Tenant shall at
all times keep each Leased Property, and all property located in or on any
Leased Property, including Leasehold Improvements, Fixtures and Tenant’s
Personal Property, insured with the kinds and amounts of insurance described
below. This insurance shall be written by companies authorized to do insurance
business in the State in which the applicable Leased Property is located, which
companies shall have a rating at least as high as the rating required by any
applicable Facility Mortgagee. The policies must name as loss payee (i) the
holder of any mortgage, deed of trust or other security agreement (“Facility
Mortgagee”) securing any Encumbrance placed on the applicable Leased Property in
accordance with the provisions of Article XXXVIII (“Facility Mortgage”) by way
of a standard form of mortgagee’s loss payable endorsement or (ii) if no such
Facility Mortgage encumbers the applicable Leased Property, Lessor and, in the
case of any commercial general liability and/or umbrella liability insurance
coverages, must name Lessor and any Superior Mortgagee(s) as additional
insureds. Losses shall be payable to Lessor and/or Superior Mortgagee as
provided in Article XIV. Any loss

 

39



--------------------------------------------------------------------------------

adjustment shall require the written consent of Lessor, Tenant, Leasehold
Mortgagee and Facility Mortgagee whenever the loss exceeds twenty percent (20%)
of the Facility’s Fair Market Value. Evidence of insurance shall be deposited
with Lessor and, if requested, with any Superior Lessor, Leasehold Mortgagee and
Facility Mortgagee(s). If any provision of any Facility Mortgage requires
deposits of insurance premiums to be made with such Facility Mortgagee, Tenant
shall either pay to Lessor monthly the amounts required and Lessor shall
transfer such amounts to each Facility Mortgagee, or, pursuant to written
direction by Lessor, Tenant shall make such deposits directly with such Facility
Mortgagee. The policies on each Leased Property, including the Leasehold
Improvements, and Fixtures and Tenant’s Personal Property, shall insure against
the following risks:

 

Section 13.1.1 Loss or damage by fire, vandalism and malicious mischief,
extended coverage perils commonly known as “All Risk”, including flood, the
backup of sewers and drains, earthquake, breakage of plate glass and all
physical loss perils including but not limited to sprinkler leakage, in an
amount not less than one hundred percent (100%) of the then full replacement
cost thereof (as defined below in Section 13.2), subject to no coinsurance
requirement or on an agreed amount basis;

 

Section 13.1.2 Broad form comprehensive boiler and machinery insurance, on a
blanket repair and replace basis, with limits for each accident in an amount not
less than one hundred percent (100%) of the then full replacement cost (as
defined in Section 13.2) of the Leased Property;

 

Section 13.1.3 Business Interruption insurance on a Business Interruption, Gross
Profits or Gross Rents form, including all standing charges, with a period of
indemnity of no less than twelve (12) months, resulting from loss or damage as
described in Section 13.1.1 or 13.1.2, subject to no coinsurance requirement or
on an agreed amount basis;

 

Section 13.1.4 Claims for bodily injury, including death resulting therefrom,
personal injury and property damage on an occurrence basis, under a policy of
commercial general liability (“CGL”) insurance (including, without limitation,
broad form property damage and broad form contractual liability) for a limit of
not less than Fifty Million and No/100 Dollars ($50,000,000.00) per occurrence,
combined single limit. Relative to the insurance referenced in this Section
13.1.4, Tenant shall be permitted to use a claims made policy form rather than
an occurrence based policy form for its primary, and/or its excess liability,
CGL insurance, only if:

 

(a) an occurrence based form of primary or excess liability, as applicable, CGL
insurance policy cannot be obtained solely because occurrence based forms of
primary or excess liability, as applicable, CGL insurance are not offered in the
insurance market place for for-profit hospital and/or nursing center companies
or

 

(b) a majority of the five (5) largest (determined by revenue) companies
(exclusive of Tenant) in the for-profit hospital and/or nursing center industry
maintain claims made forms of primary or excess liability, as applicable, CGL
insurance for their primary or excess liability, as applicable, CGL insurance
policies.

 

40



--------------------------------------------------------------------------------

(For example, relative to the foregoing conditions, if occurrence based forms of
primary CGL insurance are offered in the insurance market place for for-profit
hospital and/or nursing center companies, but Tenant is unable to obtain an
occurrence based form of excess liability CGL insurance solely because
occurrence based forms of excess liability CGL insurance are not offered in the
insurance market place for for-profit hospital and/or nursing center companies,
and a majority of the aforesaid five largest companies maintain occurrence based
forms of primary CGL insurance and claims made forms of excess liability CGL
insurance, a claims made form of excess liability CGL insurance would be
permitted subject to compliance with the other requirements of this Section
13.1.4, but a claims made form of primary CGL insurance would not be permitted).
Prior to making any such switch to or renewing any claims made policy, Tenant
shall be obligated to provide to Lessor supporting evidence demonstrating the
existence of condition (a) or (b), and the sufficiency of such evidence shall be
subject to the advance written approval of Lessor, in its reasonable discretion.
If Tenant so switches to a claims made form of policy, in addition to complying
with the requirements referenced below in this Section 13.1.4, Tenant shall be
obligated to switch back to occurrence based coverage at the end of the then
current claims made policy term unless condition (a) or (b) exists as
demonstrated by supporting evidence reasonably approved in advance and in
writing by Lessor. If Tenant satisfies the above referenced tests for switching
to, or continuing to maintain, a claims made form of policy, any claims made
policy that it purchases must include therein the right to purchase a “tail”
that insures against so called “incurred but not reported claims” for a period
of at least three (3) years following the expiration of such claims made policy.
In addition, from and after any such switch to a claims made form of policy,
Tenant must, after the expiration of each claims made policy that Tenant
obtains, as to each such expiring claims made policy, either:

 

(i) continue to insure Lessor and all Facility Mortgagees and Superior Lessors
with the required amount of primary and/or excess liability, as applicable
depending upon the nature of such expiring claims made policy, CGL insurance
coverage, on a claims made policy form that includes coverage against all
so-called “incurred but not reported claims” relating to any period on or prior
to the expiration of the expiring policy (“Previous Period Unreported Claims”),
an additional ten (10) years following the expiration of such expiring claims
made policy (which coverage may be obtained, for example, (A) through the
renewal or rolling-over of a claims made based CGL policy providing the required
amounts of coverage and including coverage against Previous Period Unreported
Claims for consecutive 1-year periods for such ten (10) year period, or (B)
through the purchase of a three (3) year claims made based CGL “tail” policy
providing the required amounts of coverage and including coverage against
Previous Period Unreported Claims followed by purchases of claims made based CGL
policies providing the required amounts of coverage and including coverage
against all Previous Period Unreported Claims for consecutive 1-year periods for
the remaining seven (7) years of such ten (10) year period) (in connection with
the purchase of claims made CGL insurance coverage pursuant to this subsection
(i), any claims made CGL insurance coverage that is obtained by Tenant may
exclude therefrom any claims incurred during any period that an occurrence based
form of primary or excess liability, as applicable depending on the nature of
the expiring claims made policy, CGL insurance policy providing the required
amounts of coverage and insuring Lessor and all Facility Mortgagees and Superior
Lessors was in effect), or

 

41



--------------------------------------------------------------------------------

(ii) insure Lessor and all Facility Mortgagees and Superior Lessors by obtaining
the required amount of primary and/or excess liability, as applicable, CGL
insurance on an occurrence based policy form that includes therein as insured
claims all claims (x) incurred prior to the inception of such occurrence based
CGL insurance policy and after the latest of (1) April 20, 2001, (2) the date
that is ten (10) years prior to the inception of such occurrence based CGL
insurance policy or (3) the day preceding the date that Tenant, pursuant to the
terms of this Section 13.1.4, first switched to a claims made form of primary or
excess liability, as applicable depending on the nature of such expiring claims
made policy, CGL insurance policy (relative to the period described in this
subsection (ii)(x), any occurrence based CGL policy that is obtained by Tenant
pursuant to this subsection (ii) may exclude therefrom any claims incurred
during any period that an occurrence based form of primary or excess liability,
as applicable depending on the nature of the expiring claims made policy, CGL
insurance policy providing the required amounts of coverage and insuring Lessor
and all Facility Mortgagees and Superior Lessors was in effect) and (y) not yet
reported prior to such inception;

 

Section 13.1.5 Claims arising out of malpractice in an amount not less than
Twenty Five Million and No/100 Dollars ($25,000,000.00) for each person and for
each claim in the aggregate;

 

Section 13.1.6 Intentionally Omitted;

 

Section 13.1.7 Intentionally Omitted;

 

Section 13.1.8 Loss or damage commonly covered by blanket crime insurance
including employee dishonesty, loss of money orders or paper currency,
depositor’s forgery, in commercially reasonable amounts acceptable to Lessor for
a limit of not less than Five Million and No/100 Dollars ($5,000,000.00).

 

Section 13.2 Replacement Cost. The term “full replacement cost,” as used herein,
shall mean the actual replacement cost of the property requiring replacement
from time to time including an increased cost of construction endorsement,
without reduction or deduction for depreciation. Tenant shall have the full
replacement cost redetermined by an accredited appraiser approved by Lessor
(which approval shall not be unreasonably withheld, delayed or conditioned),
hereinafter referred to as “impartial appraiser”, every five years during the
Term, and at such other times that either party believes that full replacement
cost has increased or decreased. Tenant shall forthwith, on receipt of such
determination by such impartial appraiser, give written notice thereof to
Lessor. The determination of such impartial appraiser shall be final and binding
on the parties hereto, and Tenant shall forthwith increase, or may decrease, the
amount of the insurance carried pursuant to this Section, as the case may be, to
the amount so determined by the impartial appraiser. Each party shall pay
one-half (½) of the fee, if any, of the impartial appraiser.

 

Section 13.3 Additional Insurance. In addition to the insurance described above,
Tenant shall maintain such additional insurance as may reasonably be required
from time to time by any Facility Mortgagee and, further, shall at all times
maintain adequate worker’s

 

42



--------------------------------------------------------------------------------

compensation insurance coverage for all persons employed by Tenant on each
Leased Property. Such worker’s compensation insurance shall be in accordance
with the requirements of applicable local, state and federal law.

 

Section 13.4 Waiver of Subrogation. Lessor and Tenant agree that (insofar as and
to the extent that such agreement may be effective without invalidating or
making it impossible to secure insurance coverage from responsible insurance
companies doing business in the State) with respect to any property loss that is
covered by insurance then being carried by Lessor or Tenant, respectively, the
party carrying such insurance and suffering said loss releases the other of and
from any and all claims with respect to such loss where such insurance is valid
and collectible respecting any such loss; and they further agree that their
respective insurance companies shall have no right of subrogation against the
other on account thereof, even though extra premium may result therefrom.
Nothing contained herein is intended, nor shall it be construed, to require that
Lessor maintain any insurance coverage.

 

Section 13.5 Form Satisfactory, etc. All of the policies of insurance referred
to in this Section shall be written in form satisfactory to Lessor and any
Superior Lessor and Facility Mortgagee and by insurance companies satisfactory
to Lessor and any Superior Lessor and Facility Mortgagee. Lessor agrees that it
will not unreasonably withhold, delay or condition its approval as to the form
of the policies of insurance or as to the insurance companies selected by
Tenant. Tenant shall pay all of the premiums therefor not later than the earlier
of the date which is thirty (30) days after Tenant’s receipt of an invoice
therefor or the due date of the applicable premium, and shall deliver such
policies or certificates thereof to Lessor prior to their effective date (and,
with respect to any renewal policy, prior to the expiration of the existing
policy), and in the event of the failure of Tenant either to effect such
insurance in the names herein called for or to pay the premiums therefor, or to
deliver such policies or certificates thereof to Lessor and each Superior Lessor
and Facility Mortgagee at the times required, Lessor shall be entitled, but
shall have no obligation, to effect such insurance and pay the premiums
therefor, which premiums shall be repayable to Lessor upon written demand
therefor, and failure to repay the same shall constitute an Event of Default
within the meaning of Section 16.1(c). Each insurer mentioned in this Section
shall agree, by endorsement on the policy or policies issued by it, or by
independent instrument furnished to Lessor and any Superior Lessor and Facility
Mortgagee, that it will give to Lessor thirty (30) days’ written notice before
the policy or policies in question shall be materially altered, allowed to
expire or canceled.

 

Section 13.6 Limits; Deductibles. In the event that either party shall at any
time deem the limits of the personal injury or property damage public liability
insurance then carried to be either excessive or insufficient or in the event
that Lessor shall at any time deem the deductible amount under any insurance
then carried by Tenant pursuant to this Article XIII to be excessive, the
parties shall endeavor to agree on the proper and reasonable limits or
deductible amount, as applicable, for such insurance to be carried; and such
insurance shall thereafter be carried with the limits or deductible amount, as
applicable, thus agreed on until further change pursuant to the provisions of
this Section. If the parties shall be unable to agree thereon, the proper and
reasonable limits or deductible amount, as applicable, for such insurance to be
carried shall be determined by an impartial third party selected by the parties.
Nothing herein shall permit the amount of insurance to be reduced below, or the
deductible amount under any insurance carried

 

43



--------------------------------------------------------------------------------

by Tenant pursuant to this Article XIII to be increased above, the amount or
amounts required by any of the Facility Mortgages or by any Superior Lessor.

 

Section 13.7 Blanket Policy. Notwithstanding anything to the contrary contained
in this Section but subject to any requirements of any applicable Facility
Mortgagee, Tenant’s obligations to carry the insurance provided for herein may
be brought within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that the coverage
afforded Lessor will not be reduced or diminished or otherwise be different from
that which would exist under a separate policy meeting all other requirements of
this Lease by reason of the use of such blanket policy of insurance, and
provided further that the requirements of this Article XIII are otherwise
satisfied. Lessor agrees that the blanket coverage described in Schedule 13.7
attached hereto and incorporated herein satisfied the requirements of Section
13.1 as of the Effective Date.

 

Section 13.8 No Separate Insurance. Tenant shall not on Tenant’s own initiative
or pursuant to the request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article, or increase the amounts of any then existing insurance
by securing an additional policy or additional policies, unless all parties
having an insurable interest in the subject matter of the insurance, including
in all cases Lessor and all Superior Lessors and Facility Mortgagees, are
included therein as additional insureds, and the loss is payable under said
insurance in the same manner as losses are payable under this Lease. Tenant
shall immediately notify Lessor of the taking out of any such separate insurance
or of the increasing of any of the amounts of the then existing insurance by
securing an additional policy or additional policies.

 

Section 13.9 Survival. All of Tenant’s obligations under this Article XIII or
otherwise relating to obtaining, and maintaining, claims made coverages, and/or
switching back to occurrence based coverage, shall survive the expiration or
termination of this Lease as it applies to any or all of the Leased Properties.

 

ARTICLE XIV

 

Section 14.1 Insurance Proceeds. All proceeds payable by reason of any loss or
damage to the applicable Leased Property, or any portion thereof, and insured
under any policy of insurance required by Article XIII (excluding Business
Interruption Insurance, as described in Section 13.1.3, covering Tenant’s
obligations under this Lease for the payment of Rent, the disposition of the
proceeds of which is described below) shall be paid to Lessor or a third party
designated by Lessor and held by Lessor or such third party in trust and shall
be made available for reconstruction or repair, as the case may be, of any
damage to or destruction of the Leased Property, or any portion thereof, and
shall be paid out by Lessor or such third party from time to time for the
reasonable costs of such reconstruction or repair. Any excess proceeds of
insurance remaining after the completion of the restoration or reconstruction
shall be paid to Tenant upon completion of any such repair and restoration,
except that, in the event neither Lessor nor Tenant is required or elects to
repair and restore as aforesaid, all such insurance proceeds shall be retained
by Lessor free and clear (except as otherwise provided in Section 14.2.4). All
salvage resulting from any risk covered by insurance shall belong to Lessor
except that any salvage relating to Tenant’s Personal Property shall belong to
Tenant. All proceeds of the aforesaid

 

44



--------------------------------------------------------------------------------

Business Interruption Insurance shall be paid to Lessor or a third party
designated by Lessor and held by Lessor or such third party in trust. Business
Interruption Insurance proceeds shall be applied first towards payment of any
Rent that is due to Lessor as of the date such proceeds are received by Lessor
or such third party, and the balance of such proceeds shall be immediately paid
to Tenant, except if and to the extent that the same have been paid by the
insurer as a prepayment on account of Rent to become due under this Lease in
which event Lessor or such third party shall hold any such funds in trust and
apply such funds to such Rent as the same becomes due.

 

Section 14.2 Reconstruction in the Event of Damage or Destruction Covered by
Insurance.

 

Section 14.2.1 If, during the Term, any Leased Property is totally or partially
destroyed from a risk covered by the insurance described in Article XIII and the
Facility located thereon is rendered Unsuitable for Its Primary Intended Use,
Tenant shall either (A) restore the Facility to substantially the same condition
as existed immediately before the damage or destruction, or (B) offer to acquire
the applicable Leased Property from Lessor for a purchase price equal to the
Fair Market Value Purchase Price of the Leased Property immediately prior to
such damage or destruction. In the event Lessor does not accept Tenant’s
aforesaid offer to purchase, Tenant may (i) withdraw its offer to purchase the
Leased Property and proceed to restore the Facility to substantially the same
condition as existed immediately before the damage or destruction or (ii)
provided and on the conditions that, at the time of such damage or destruction,
Tenant had in full force and effect the insurance required under Section 13.1.1
and Section 13.1.2 above, there exists no defense to, or limitation upon, the
insurer’s coverage of such damage or destruction under such insurance, and
Tenant pays to Lessor, on or prior to the hereinafter described termination, the
amount of any deductible or other uninsured portion of the loss resulting from
any such damage or destruction, terminate this Lease as to such Leased Property,
in which event Lessor shall be entitled to retain the insurance proceeds.

 

Section 14.2.2 If, during the Term, any Leased Property is totally or partially
destroyed from a risk covered by the insurance described in Article XIII, but
the Facility located thereon is not thereby rendered Unsuitable for its Primary
Intended Use, Tenant shall restore such Facility to substantially the same
condition as existed immediately before the damage or destruction. Such damage
or destruction shall not terminate this Lease as to such Leased Property.

 

Section 14.2.3 If the cost of the repair or restoration of any Leased Property
exceeds the amount of proceeds received by Lessor from the insurance required
under Article XIII, Tenant shall be obligated to contribute any excess amounts
needed to restore such Leased Property. Prior to commencement of construction,
Tenant shall either (a) provide Lessor with an irrevocable, unconditional,
freely transferable letter of credit issued by a Lending Institution, in the
full amount of such difference and in form and substance acceptable to Lessor
(and Lessor shall be entitled to draw thereon if Tenant fails to proceed
diligently with such construction or to pay its contractors for such
construction in a timely manner or to renew or extend such letter of credit at
any time the same is scheduled to expire within forty-five (45) days, and the
funds from any such draw shall be held in trust and be disbursed by Lessor as
provided in subsection (b) below and elsewhere in this Article XIV), or (b) pay
such difference to Lessor, to be held in trust

 

45



--------------------------------------------------------------------------------

by Lessor, together with any other insurance proceeds, for application to the
cost of repair and restoration.

 

Section 14.2.4 In the event Lessor accepts Tenant’s offer to purchase the
applicable Leased Property as provided above, this Lease shall terminate as to
the applicable Leased Property upon payment of the purchase price and the
provisions of Section 40.16 hereof shall apply. Upon receipt of the purchase
price from Tenant, Lessor shall remit to Tenant all insurance proceeds
pertaining to such Leased Property then held in trust by Lessor or any third
party designated by Lessor and shall assign to Tenant all of Lessor’s rights in
and to any insurance proceeds payable on account of such damage or destruction.

 

Section 14.3 Reconstruction in the Event of Damage or Destruction Not Covered by
Insurance. If during the Term any Leased Property and the Facility located
thereon is totally or partially destroyed from a risk not covered by the
insurance described in Article XIII, whether or not such damage or destruction
renders the Facility Unsuitable for Its Primary Intended Use, Tenant shall
restore the Facility to substantially the same condition it was in immediately
before such damage or destruction and such damage or destruction shall not
terminate this Lease as to such Leased Property.

 

Section 14.4 Tenant’s Property. All insurance proceeds payable by reason of any
loss of or damage to any of the Tenant’s Personal Property or Permitted
Alterations financed by Tenant shall be paid to Tenant and Tenant shall hold
such insurance proceeds in trust to pay the cost of repairing or replacing
damaged Tenant’s Personal Property or Permitted Alterations financed by Tenant.

 

Section 14.5 Restoration of Tenant’s Property. If Tenant is required or elects
to restore the applicable Leased Property as provided in Section 14.2 or 14.3,
Tenant shall also restore all alterations and improvements made by Tenant,
Tenant’s Personal Property and all Capital Alterations financed by Tenant.

 

Section 14.6 No Abatement of Rent. This Lease shall remain in full force and
effect and Tenant’s obligation to make payments of Rent and to pay all other
charges required under this Lease shall remain unabated during the Term
notwithstanding any damage involving any Leased Property (provided that Lessor
shall credit against such payments any amounts paid to Lessor as a consequence
of such damage under any business interruption insurance obtained by Tenant);
provided, however, that, effective upon the purchase of any Leased Property or
termination of this Lease as to the applicable Leased Property pursuant to and
in accordance with Section 14.2, this Lease shall terminate as to such Leased
Property and the provisions of Section 40.16 hereof shall apply. The provisions
of this Article XIV shall be considered an express agreement governing any cause
of damage or destruction to the applicable Leased Property and, to the maximum
extent permitted by law, no local or state statute, law, rule, regulation or
ordinance in effect during the Term which provides for such a contingency shall
have any application in such case.

 

Section 14.7 Restoration. If Tenant is required or elects to restore the
applicable Leased Property as provided in Section 14.2 or 14.3, Tenant shall
promptly repair, rebuild, or restore the applicable Leased Property, so as to
make such Leased Property at least equal in

 

46



--------------------------------------------------------------------------------

value to such Leased Property as it existed immediately prior to such occurrence
and as nearly similar to it in character as is practicable and reasonable. Prior
to commencing such repairs or rebuilding, Tenant shall submit to Lessor for
Lessor’s approval, which approval shall not be unreasonably withheld, delayed or
conditioned, Plans and Specifications pursuant to Section 10.1. Promptly after
receiving Lessor’s approval of the Plans and Specifications, Tenant shall
commence repairs and rebuilding and will prosecute the repairs and rebuilding to
completion with diligence, subject, however, to strikes, lockouts, acts of God,
embargoes, governmental restrictions, and other causes beyond Tenant’s
reasonable control. Subject to the provisions of any applicable Facility
Mortgage, Lessor shall make available to Tenant the insurance proceeds (net of
all administrative and collection costs, including reasonable attorneys’ fees)
paid to Lessor for such repair and rebuilding as it progresses. Payments shall
be made against certification of the architect approved by Lessor (which
approval shall not be unreasonably withheld. delayed or conditioned) responsible
for the supervision of the repairs and rebuilding that the work had been
performed substantially in conformance with the Plans and Specifications and the
value of the work in place is equal to not less than 110% of the aggregate
amount advanced by Lessor for the payment of such work. Prior to commencing the
repairing and rebuilding, Tenant shall deliver to Lessor for Lessor’s approval a
schedule setting forth the estimated monthly draws for such work. Subject to the
provisions of any applicable Facility Mortgage, Lessor shall contribute to such
payments out of the insurance proceeds being held in trust by Lessor an amount
equal to the proportion that the total net amount so held by Lessor bears to the
total estimated cost of repairing and rebuilding, multiplied by the payment by
Tenant on account of such work. Lessor may, however, withhold ten percent (10%)
from each payment until the work has been completed and proof has been furnished
to Lessor that no lien or liability has attached or will attach to the
applicable Leased Property or to Lessor in connection with repairing and
rebuilding.

 

Section 14.8 Notice. If during the Term any Leased Property and/or the Facility
located thereon is totally or partially damaged or destroyed, and the
restoration and repair of such damage or destruction is in Tenant’s reasonable
estimation likely to cost in excess of $200,000.00 in the aggregate, then Tenant
shall provide Lessor with written notice of such damage or destruction within
fifteen (15) days after Tenant’s discovery thereof. The notice requirement of
this Section 14.8 shall apply regardless of whether such damage or destruction
is from a risk covered by the insurance described in Article XIII, and
regardless of whether such damage or destruction renders the Facility Unsuitable
for Its Primary Intended Use.

 

Section 14.9 Waiver. Tenant hereby waives any statutory rights of termination
which may arise by reason of any damage or destruction of the applicable Leased
Property which Tenant is obligated to restore or may restore under any of the
provisions of this Lease.

 

ARTICLE XV

 

Section 15.1 Definitions.

 

Section 15.1.1 “Condemnation” means, as to any Leased Property, (a) the exercise
of any governmental power, whether by legal proceedings or otherwise, by a
Condemnor, (b) a voluntary sale or transfer by Lessor to any Condemnor, either
under threat of condemnation or while legal proceedings for condemnation are
pending and (c) a taking or

 

47



--------------------------------------------------------------------------------

voluntary conveyance of all or part of such Leased Property, or any interest
therein, or right accruing thereto or use thereof, as the result or in
settlement of any condemnation or other eminent domain proceeding affecting such
Leased Property.

 

Section 15.1.2 “Date of Taking” means, as to the applicable Leased Property, the
date the Condemnor has the right to possession of such Leased Property, or any
portion thereof, in connection with a Condemnation.

 

Section 15.1.3 “Award” means all compensation, sums or anything of value
awarded, paid or received on a total or partial condemnation.

 

Section 15.1.4 “Condemnor” means any public or quasi-public authority, or
private corporation or individual, having the power of condemnation.

 

Section 15.2 Parties’ Rights and Obligations. If during the Term there is any
taking of all or any part of the applicable Leased Property by Condemnation, the
rights and obligations of the parties shall be determined by this Article XV.

 

Section 15.3 Total Taking. If any Leased Property is totally taken by
condemnation, this Lease shall terminate as to such Leased Property on the Date
of Taking, in which event the provisions of Section 40.16 hereof shall apply.

 

Section 15.4 Partial Taking. If a portion of any Leased Property is taken by
Condemnation, this Lease shall remain in effect as to such Leased Property if
the Facility located thereon is not thereby rendered Unsuitable for Its Primary
Intended Use, but, if the Facility is thereby rendered Unsuitable for its
Primary Intended Use, this Lease shall terminate as to such Leased Property on
the Date of Taking, in which event the provisions of Section 40.16 hereof shall
apply.

 

If as a result of any such partial taking by Condemnation, this Lease is not
terminated as provided above, Tenant’s obligation to make payments of Rent and
to pay all other charges required under this Lease shall remain unabated during
the Term notwithstanding such Condemnation (provided that Lessor shall credit
against such payments any amount of any Award attributable to Tenant’s business
interruption).

 

Section 15.5 Restoration. If there is a partial taking of the applicable Leased
Property and this Lease remains in full force and effect pursuant to Section
15.4, Tenant at its cost shall accomplish all necessary restoration.

 

Section 15.6 Award-Distribution.

 

(a) In the event of any partial taking of any Leased Property, the entire Award
shall belong to and be paid to Lessor, except that, subject to the rights of the
Facility Mortgagees, Tenant shall be entitled to receive from the Award, if and
to the extent such Award specifically includes such item, the following:

 

(i) A sum attributable to the Capital Alterations paid for by Tenant; and

 

48



--------------------------------------------------------------------------------

(ii) A sum specifically attributable to Tenant’s Personal Property and any
reasonable removal and relocation costs included in the Award; and

 

(iii) A sum specifically attributable to the cost of restoring the Leased
Property in accordance with Section 15.5 hereof.

 

(b) In the event of a total taking of any Leased Property, the Award shall be
divided between Lessor and Tenant in such proportions relative to the appraised
values of their relative estates determined in accordance with Section 35.1,
taking into account the value of improvements owned by Lessor and Permitted
Alterations paid for by Tenant. Tenant shall also receive a sum specifically
attributable to Tenant’s Personal Property and any reasonable removal and
relocation costs included in the Award.

 

Section 15.7 Temporary Taking. The taking of any Leased Property, or any part
thereof, by military or other public authority shall constitute a taking by
condemnation only when the use and occupancy by the taking authority has
continued for longer than six (6) months. During any such six (6) month period
all the provisions of this Lease shall remain in full force and effect and Base
Rent shall not be abated or reduced during such period of taking.

 

ARTICLE XVI

 

Section 16.1 Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default” under this Lease:

 

(a) if a default by Tenant shall occur under the Indemnity Agreement and, in the
case of a monetary default, such default is not cured within a period of five
(5) days after receipt of notice from Lessor or, in the case of a non-monetary
default, such default is not cured within a period of thirty (30) days after
receipt of notice from Lessor, unless such default cannot with due diligence be
cured within a period of thirty (30) days, in which case such period of time
shall be extended to such period of time (not to exceed 180 days) as may be
necessary to cure such default with all due diligence, provided that such cure
is completed within 180 days (this subsection (a) shall not apply if and for so
long as Lessor is neither Ventas Realty, Limited Partnership, nor Ventas, Inc.
nor an Affiliate of either of such entities), or

 

(b) if Tenant shall fail to make payment of the Rent or any other sum payable
under or pursuant to the terms of this Lease when the same becomes due and
payable and such failure is not cured within a period of five (5) days after
receipt of notice from Lessor, or

 

(c) if Tenant shall fail to observe or perform any term, covenant or condition
of this Lease not specifically provided for in this Section 16.1 and such
failure is not cured within a period of thirty (30) days after receipt of notice
from Lessor, unless such failure cannot with due diligence be cured within a
period of thirty (30) days, in which case such period of time shall be extended
to such period of time (not to exceed 180 days) as may be necessary to cure such
default with all due diligence provided that such cure is completed within 180
days, or

 

(d) if Tenant shall fail to observe or perform any term, covenant or agreement
on its part to be performed or observed pursuant to Section 8.1.1, Section 11.1,
the last sentence of Section 8.2, Section 12.1(g) or Section 13.1, or

 

49



--------------------------------------------------------------------------------

(e) any Guarantor shall fail to observe or perform any term, covenant or
agreement on its part to be performed or observed pursuant to any Lease Guaranty
and such failure shall not be cured within any applicable cure period provided
in such Lease Guaranty, or

 

(f) there shall occur a final unappealable determination by applicable federal,
state or local authorities of Tenant’s non-compliance with Legal Requirements
applicable to a Facility located on any Leased Property, or of the revocation of
any license, permit, approval or other Authorization (including, without
limitation, any certificate of need) required for the lawful operation of the
Facility located on any Leased Property in accordance with its Primary Intended
Use, or any other circumstances under which Tenant is required by a final
unappealable determination of any such authority to cease operations of such
Facility in accordance with its Primary Intended Use as currently operated
(provided, however, that, without limitation of Section 12.1(g) hereof, before
any such determination becomes final and unappealable, Tenant shall have the
right to contest the same in accordance with Sections 8.1.1, 8.2 and 12.1(a)-(f)
hereof), or

 

(g) any material representation or warranty made by or on behalf of Tenant or
any Guarantor under or in connection with this Lease or any document,
certificate or agreement delivered in connection with this Lease shall prove to
have been false or misleading in any material respect on the day when made or
deemed made, or

 

(h) if any Tenant or any Guarantor shall:

 

(i) admit in writing its inability to pay its debts generally as they become
due,

 

(ii) file a petition in bankruptcy or a petition to take advantage of any
insolvency act,

 

(iii) make an assignment for the benefit of its creditors,

 

(iv) consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or

 

(v) file a petition or answer seeking reorganization or arrangement under the
Federal bankruptcy laws or any other applicable law or statute of the United
States of America or any State thereof, or

 

(i) any petition shall be filed by or against any Tenant or any Guarantor or any
subsidiary of either under Federal bankruptcy laws, or any other proceeding
shall be instituted by or against any Tenant or any Guarantor or such subsidiary
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any Tenant or any
Guarantor or such subsidiary, or for any substantial part of the property of any
Tenant or any Guarantor or such subsidiary, and such proceeding is not dismissed
within ninety (90) days after institution thereof, or any Tenant or any
Guarantor or such subsidiary shall take any action to authorize or effect any of
the actions set forth above in this subsection (i) (this subsection (i) shall
not apply to the appointment of a

 

50



--------------------------------------------------------------------------------

receiver, trustee, custodian or other similar official in any proceeding(s)
other than bankruptcy, reorganization, insolvency and other creditors’ rights
proceedings of the nature referenced in this subsection (i)), or

 

(j) if any Tenant or any Guarantor shall be liquidated or dissolved, or shall
begin proceedings toward such liquidation or dissolution, or

 

(k) if the estate or interest of Tenant in any Leased Property or any part
thereof shall be levied upon or attached in any proceeding and the same shall
not be vacated or discharged within the later of ninety (90) days after
commencement thereof or 30 days after receipt by Tenant of notice thereof from
Lessor, (unless Tenant shall be contesting such lien or attachment in good faith
in accordance with Article XII hereof), or

 

(l) if any receiver, trustee, custodian or other similar official is appointed
for any Tenant, any Guarantor or any of the Facilities and any such appointment
is not dismissed prior to the entry of a final, unappealable order approving
such appointment (provided, however, that this subsection (l) shall not apply to
any such official appointed in bankruptcy, reorganization, insolvency or other
creditors’ rights proceedings of the nature referenced in subsection (i) above),
and, in the case of the appointment of any such official as to whom this
subsection (l) does apply, prior to the entry of a final unappealable order
approving the appointment of such official and denying any requested dismissal
thereof, without limitation of Section 12.1(g) hereof, no Event of Default shall
be deemed to have occurred under this subsection (l) so long as Tenant is
contesting such appointment in accordance with Sections 8.2 and 12.1(a)-(f)
hereof), or

 

(m) Subject to Section 16.10 hereof:

 

(i) an Event of Default shall occur hereunder if the number of licensed beds for
any Facility is reduced by more than the Permissible Reduction Percentage (as
hereinafter defined) applicable to such Facility of the number of licensed beds
in such Facility on the Commencement Date (which number of licensed beds, as of
the Commencement Date and after adjusting for the effect of subsection (m)(i)(1)
below, Tenant represents and warrants to Lessor is as set forth in Schedule
16.1(m)A attached hereto and made a part hereof) (provided, however, that, (1)
[intentionally omitted], (2) [intentionally omitted], and (3) the voluntary
removal from service (so called “bed banking”) of not more than twenty-five
percent (25%) of the number of licensed beds in a particular Facility on the
Commencement Date shall not constitute a reduction of licensed beds for purposes
of this subsection (m), if and for so long as, for purposes of this subsection
(3), (a) any such beds that are voluntarily removed from service by Tenant are
removed from service with the approval of all applicable governmental
authorities, (b) such beds continue to be considered “licensed beds” by the
applicable governmental authorities, (c) after diligent inquiry relative to the
applicable Legal Requirements and after consultation with its legal counsel,
Tenant is not aware of any reason why the applicable regulatory authorities
would not authorize such reintroduction by Tenant or any successor operator at
any time, in the discretion of Tenant or such successor operator, as applicable,
and without the necessity of any governmental approval or reapproval or
additional Authorization (other than routine governmental re-inspections of such

 

51



--------------------------------------------------------------------------------

Facility(ies) and any ministerial approvals, re-approvals or other
Authorizations), and (d) at the time, and as a condition, of any such voluntary
removal and thereafter within twenty (20) days after receipt of a written
request therefor from Lessor from time to time (but not more often than twice in
any calendar year, unless, after Lessor has made two (2) such requests in a
calendar year, a change(s) in Legal Requirements becomes effective, or Lessor
obtains knowledge of other facts or circumstances, suggesting a possible
violation of subsection (a), (b) or (c) above or of the other provisions of this
Section 16.1(m)), Tenant shall deliver to Lessor a Senior Officer’s Certificate,
in form and substance reasonably satisfactory to Lessor, certifying that Tenant
has made diligent inquiry relative to the applicable Legal Requirements and has
consulted with its legal counsel and, based on the foregoing, certifies that
Tenant has complied, and continues to be in compliance, with the provisions of
subsections (a), (b) and (c) above and the other provisions of this Section
16.1(m)); and

 

(ii) As used in this subsection (m), the “Permissible Reduction Percentage” for
a particular Facility shall equal the lesser of (1) ten percent (10%) or (2) the
difference between twenty-five percent (25%) and the percentage of licensed beds
at such Facility on the Commencement Date that, as of the calculation date, have
been voluntarily removed from service by Tenant in accordance with subsection
(m)(i)(3) above; or

 

(n) if Tenant shall become subject to regulatory sanctions and Tenant has failed
to cure or satisfy such regulatory sanctions (including, without limitation,
through payment of any such sanctions, if the same are monetary in nature)
within its specified regulatory cure period in any material respect with respect
to any Facility (provided, however, that, without limitation of Section 12.1(g)
hereof, prior to the imposition of such sanctions on Tenant by final
unappealable order of any governmental agency or authority, no Event of Default
shall be deemed to have occurred under this subsection (n) so long as Tenant is
contesting the imposition of such sanctions in accordance with Sections 8.2 and
12.1(a)-(f) hereof), or

 

(o) if, except pursuant to the terms hereof, Tenant voluntarily ceases
operations on any Leased Property, or

 

(p) if Tenant shall fail to observe or perform any term, covenant or other
obligation of Tenant set forth in Article XXVI hereof and such failure is not
cured within a period of ten (10) days after receipt of notice thereof from
Lessor, or

 

(q) subject to Section 16.10 hereof, there shall occur a revocation of
certification for reimbursement under Medicare or Medicaid with respect to any
Facility that participates in such programs and, within one hundred twenty (120)
days following such revocation, Tenant fails to have its aforesaid certification
fully restored (provided, however, that Tenant shall be given an additional
sixty (60) days beyond the aforesaid one hundred twenty (120) day period to have
its aforesaid certification fully restored if, on or prior to the aforesaid one
hundred twentieth (120th) day, Tenant delivers to Lessor a Senior Officer’s
Certificate, in form and substance reasonably satisfactory to Lessor, certifying
that (i) the only requirement that remains unsatisfied in order for Tenant to
have its aforesaid certification fully restored is a re-inspection of the
applicable Facility by the applicable regulatory authority, and (ii) Tenant has
made diligent inquiry relative to the applicable Legal Requirements and has
consulted with its

 

52



--------------------------------------------------------------------------------

legal counsel and, based on the foregoing, certifies that Tenant is not aware of
any reason why Tenant will not pass its aforesaid re-inspection, or why Tenant’s
aforesaid certification will not be fully restored, in each case within the
aforesaid additional sixty (60) day period), or

 

(r) an Event of Default shall occur as described in Section 8.3.1 above, or

 

(s) an Event of Default shall occur as described in Section 21.5.1 below, or

 

(t) If Tenant shall exercise a purchase option relative to a Leased
Property(ies) in accordance with Section 16.12 hereof and thereafter fail to
purchase the subject Leased Property(ies), and otherwise perform and discharge
its duties, liabilities and obligations on account of such exercise, strictly in
accordance with the terms and conditions of Section 16.12 hereof, or

 

(u) An Event of Default (as defined in the Tenant Credit Agreement) arising from
the failure to pay principal or interest, or any other event of default arising
from the failure to pay principal or interest with respect to any other
indebtedness for borrowed money of Tenant with an aggregate outstanding
principal amount equal to or exceeding $50 million, shall have occurred; or

 

(v) the acceleration of the maturity of any indebtedness for borrowed money of
Tenant with an aggregate outstanding principal amount equal to or exceeding $50
million shall have occurred.

 

Upon the occurrence of any Event of Default, Lessor may, at its option,
terminate this Lease (i) in the case of any Event of Default, as to all Leased
Properties and/or (ii) if such Event of Default is a Facility Default, as to any
of the Leased Property(ies) to which such Event of Default relates, by giving
not less than ten (10) days’ notice of such termination and upon the expiration
of such 10-day period or other time period fixed in such notice, if any, during
which 10-day or other time period Tenant shall have no right to cure the Event
of Default in question, the Term shall terminate as to all Leased Properties or
as to the Leased Property(ies) to which such Event of Default relates, as
specified in such notice, all rights of Tenant under this Lease shall cease as
to the Leased Property(ies) so specified, and, if the Leased Property(ies) so
specified are less than all of the Leased Properties, the provisions of Section
40.16 hereof shall apply. Lessor shall have all rights at law and in equity
available to Lessor as a result of Tenant’s breach of this Lease, subject to
Section 16.10.

 

Tenant shall pay, to the maximum extent permitted by law, as Additional Charges
all Litigation Costs as a result of any Event of Default hereunder.

 

Section 16.2 Certain Remedies. If an Event of Default shall have occurred (and
the event giving rise to such Event of Default has not been cured within the
curative period relating thereto, if any, as set forth in the applicable
subsection of Section 16.1 above or elsewhere herein), whether or not this Lease
has been terminated pursuant to Section 16.1, Tenant shall, to the maximum
extent permitted by law, if and to the extent required by Lessor so to do,
immediately surrender to Lessor the Leased Property(ies) as to which the Lease
has been or may be terminated pursuant to Section 16.1 and quit the same, and
Lessor may enter upon and

 

53



--------------------------------------------------------------------------------

repossess the Leased Properties by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Tenant and all other persons and any and
all personal property from the Leased Properties subject to rights of any
occupants or patients and to any requirement of law.

 

Section 16.3 Damages. To the extent permitted by law, neither (a) the
termination of this Lease pursuant to Section 16.1, (b) the repossession of any
or all of the Leased Properties or any portion thereof, (c) the failure of
Lessor to relet any or all of the Leased Properties or any portion thereof, (d)
the reletting of any or all of the Leased Properties or any portion thereof, nor
(e) the failure of Lessor to collect or receive any rentals due upon any such
reletting, shall relieve Tenant of any of its liability and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. In the event of any such termination, subject to Section 16.4 below,
Tenant shall forthwith pay to Lessor, at Lessor’s option, as liquidated damages
with respect to Rent for each Leased Property as to which such termination has
occurred, either:

 

(A) the sum of:

 

(i) the unpaid Rent allocable to each such Leased Property in accordance with
Section 16.9 hereof which had been earned at the time of termination, which Rent
and other sums shall bear interest at the lesser of the Overdue Rate and the
maximum annual rate permitted by law from the date when due until paid; and

 

(ii) whether or not Lessor previously collected any amounts pursuant to clause
(B) below, the then net present value (computed using a discount rate equal to
the Prime Rate) of the amount of unpaid Rent allocable to each such Leased
Property in accordance with Section 16.9 hereof for the balance of the Term
following the date of termination (excluding, however, any period following
termination on account of which Lessor previously collected Rent pursuant to
clause (B) below) without any obligation or deemed obligation on the part of
Lessor to mitigate damages, or

 

(B) each installment of Rent allocable to each such Leased Property in
accordance with Section 16.9 hereof and other sums payable with respect to each
such Leased Property by Tenant to Lessor under this Lease as the same becomes
due and payable, which Rent and other sums shall bear interest at the lesser of
the Overdue Rate and the maximum annual rate permitted by law from the date when
due until paid, to the extent that such Rent and other sums exceed the rent and
other sums actually collected by Lessor for the corresponding period pursuant to
any reletting of each such Leased Property (without any obligation or deemed
obligation on the part of Lessor to mitigate damages).

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Lessor may, with or without terminating this
Lease, (a) relet any or all of the Leased Properties or any part or parts
thereof, either in the name of Lessor or otherwise, for a term or terms which
may, at Lessor’s option, be equal to, less than or exceed the period which would
otherwise have constituted the balance of the Term and may grant concessions or
free rent to the extent that Lessor considers advisable and necessary to relet
the same, and (b) make such reasonable alterations, repairs and decorations in
the applicable Leased Property or any portion thereof as Lessor, in its sole
judgment, considers advisable and necessary for the

 

54



--------------------------------------------------------------------------------

purpose of reletting the applicable Leased Property; and such reletting and the
making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid (subject to
Section 16.3(B) above if and to the extent the same is applicable). Lessor shall
in no event be liable in any way whatsoever for failure to relet any Leased
Property, or, in the event that any Leased Property is relet, for failure to
collect the rent under such reletting. To the fullest extent permitted by law,
Tenant hereby expressly waives any and all rights of redemption granted under
any present or future laws in the event of Tenant’s being evicted or
dispossessed, or in the event of Lessor’s obtaining possession of any Leased
Property, by reason of the violation by Tenant of any of the covenants and
conditions of this Lease.

 

Section 16.4 Certain Effects of Separate Lease. Lessor agrees that, in the event
this Lease is terminated as to a particular Leased Property and immediately
thereafter a Separate Lease is entered into with respect to such Leased Property
pursuant to Section 22.7 below, (a) Lessor shall not proceed against Tenant
under Section 16.3(A) above relative to such Leased Property unless and until an
Event of Default shall occur under such Separate Lease and (b) Rent collected by
Lessor under any such Separate Lease relative to such Leased Property shall be
credited by Lessor against the amounts owing to Lessor under Section 16.3(B)
above relative to such Leased Property. Nothing contained in this Section 16.4
shall affect or impair Lessor’s rights under Sections 16.3(A) and (B) above
relative to other Leased Properties.

 

Section 16.5 Waiver. If this Lease is terminated pursuant to Section 16.1,
whether in whole or, in the case of any Facility Default, in part, Tenant
waives, to the maximum extent permitted by applicable law, (a) any right of
redemption, re-entry or repossession, (b) any right to a trial by jury in the
event of summary proceedings to enforce the remedies set forth in this Article
XVI, and (c) the benefit of any moratorium laws or any laws now or hereafter in
force exempting property from liability for rent or for debt.

 

Section 16.6 Application of Funds. Any payments received by Lessor under any of
the provisions of this Lease during the existence or continuance of any Event of
Default (and such payment is made to Lessor rather than Tenant due to the
existence of an Event of Default) shall be applied to Tenant’s obligations in
the order which Lessor may determine or as may be prescribed by the laws of the
State where the applicable Leased Property is located.

 

Section 16.7 Notice to Lessor. If Tenant or any subtenant receives a notice of
any material regulatory deficiency from any regulatory agency, Tenant shall
deliver a copy of such notice to Lessor in accordance with Section 34.1.

 

Section 16.8 Nature of Remedies. To the maximum extent permitted by law, the
rights and remedies of Lessor and Tenant under this Lease, at law and in equity
shall be cumulative and may be exercised concurrently or successively, on one or
more occasions, as Lessor or Tenant, as applicable, deems appropriate in its
sole discretion, as often as occasion therefor arises. To the maximum extent
permitted by law, each such right and remedy shall be in addition to all other
such rights and remedies, and the exercise by Lessor or Tenant, as applicable,
of any one or more of such rights and remedies shall not preclude the
simultaneous or subsequent exercise of any or all other such rights and
remedies. Without limiting the generality of the foregoing, liquidated damages
in respect of Rent provided for in clauses (A) and (B) of Section 16.3 hereof,
and in

 

55



--------------------------------------------------------------------------------

Section 20.1 hereof, shall be payable by Tenant in addition to, and not in lieu
of, any other damages suffered by Lessor in connection with any default or Event
of Default by Tenant (including, without limitation, Litigation Costs and costs
of reletting).

 

Section 16.9 Allocable Rent. For purposes of this Lease, without limitation of
Section 40.15 or 40.16 hereof, (a) the Additional Charges allocable to a Leased
Property shall be the Additional Charges with respect to such Leased Property,
and (b) the Base Rent allocable to a Leased Property shall be, for each such
item, the product of (i) the amount of such item, multiplied by (ii) the
Transferred Property Percentage for such Leased Property as set forth in Exhibit
C (as modified from time to time in accordance herewith).

 

Section 16.10 Special Remedies Provisions. The intention of this Section 16.10
is to set forth certain special provisions applicable to Events of Default under
Section 16.1(m) and/or Section 16.1(q) of this Lease and to Lessor’s rights and
remedies upon the occurrence of such Events of Default. This Section 16.10 has
no application to other Events of Default under this Lease and is not intended
to alter or limit Lessor’s rights and remedies with respect to such other Events
of Default or, except as specifically set forth in this Section 16.10, for any
other purpose. Subject to the foregoing, Lessor and Tenant agree that,
notwithstanding anything to the contrary contained in this Lease:

 

Section 16.10.1 For purposes of this Lease, subject to Sections 16.10.3.1 and
16.10.3.2 below, references to the “Section 16.10.1 Number” shall, as of a
particular date, mean and refer to (a) the number 1 (if the number of Leased
Properties as to which this Lease remains in full force and effect as of such
date equals twenty (20) or less), (b) the number 2 (if the number of Leased
Properties as to which this Lease remains in full force and effect as of such
date equals between twenty-one (21) and forty (40), both inclusive), or (c) the
number 3 (if the number of Leased Properties as to which this Lease remains in
full force and effect as of such date equals forty-one (41) or more).

 

Section 16.10.2

 

Section 16.10.2.1 If the Section 16.10.1 Number applicable to this Lease, as
determined pursuant to Section 16.10.1 above, equals one (1), the following
provisions shall apply:

 

If, and for so long as, one or more Events of Default of the nature referenced
in Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described below), Lessor shall be entitled to exercise all rights
and remedies available to it under this Lease on account of any then continuing
Event of Default under Section 16.1(m) and/or Section 16.1(q), provided that
Lessor may only exercise termination and/or dispossession rights and remedies on
account of such Section 16.1(m) and/or Section 16.1(q) Event(s) of Default
against either (i) any one or more of the Leased Properties to which such
Event(s) of Default relate or (ii) all Leased Properties covered by this Lease.

 

56



--------------------------------------------------------------------------------

Section 16.10.2.2 If the Section 16.10.1 Number applicable to this Lease, as
determined pursuant to Section 16.10.1 above, equals two (2) or more, the
following provisions shall apply:

 

If, and for so long as, an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described below) with respect to fewer than the Section 16.10.1 Number (as
determined pursuant to Section 16.10.1 hereof) of the Leased Properties, then,
on account of any Event of Default under Section 16.1(m) and/or Section 16.1(q)
of this Lease, Lessor may not exercise any termination and/or dispossession
rights and remedies available to it under this Lease on account of such Section
16.1(m) and/or Section 16.1(q) Event(s) of Default against any Leased Property
other than the Leased Property to which the aforesaid Event of Default relates.
If, however, an Event of Default of the nature referenced in such Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described below) with respect to the Section 16.10.1 Number or more Leased
Properties, Lessor shall be entitled to exercise all rights and remedies
available to it under this Lease on account of any then continuing Event of
Default under Section 16.1(m) and/or Section 16.1(q), provided that Lessor may
only exercise termination and/or dispossession rights and remedies on account of
such Section 16.1(m) and/or Section 16.1(q) Event(s) of Default against either
(i) any one or more of the Leased Properties to which such Event(s) of Default
relate or (ii) all Leased Properties covered by this Lease.

 

Section 16.10.2.3 For purposes of Sections 4.1, 16.1(m), 16.1(q), 16.10, 17.1,
19.1, 25.1.1, 25.1.2 and 25.1.3 of this Lease, if an Event of Default shall
occur under Section 16.1(m) or Section 16.1(q) of this Lease, except as
otherwise agreed in writing by Lessor, in its sole and absolute discretion, the
same shall be deemed to be “continuing” at all times from and after the date
that such Event of Default first arises (including, without limitation, at all
times from and after the date that Lessor terminates this Lease as it applies to
the Leased Property to which the aforesaid Event of Default relates or
dispossesses Tenant from such Leased Property), unless, prior to the date that
Lessor terminates this Lease as it applies to the Leased Property to which the
aforesaid Event of Default relates or dispossesses Tenant from such Leased
Property, such Event of Default is cured “in-kind” by rectifying and reversing
the particular event, circumstance or condition that constitutes or causes such
Event of Default; provided (the “Section 16.10.2.3 Proviso”), however, that, if
the applicable Section 16.10.1 Number, as determined pursuant to Section 16.10.1
above, equals two or more, if (a) an Event of Default of the nature referenced
in Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred and is
continuing (as described above) with respect to fewer than the Section 16.10.1
Number of the Leased Properties and (b) Lessor has terminated this Lease as it
applies to a Leased Property to which an aforesaid Event of Default relates or
has dispossessed Tenant from such Leased Property, then, for purposes of
Sections 4.1, 17.1, 25.1.1, 25.1.2 and 25.1.3, the aforesaid Event of Default
relating to such Leased Property shall not be deemed to be “continuing” as to
Leased Properties other than such terminated or dispossessed Leased Property; in
such event, the rights and remedies available to Lessor or the limitation of
Tenant’s rights under such sections which arise in the case of a continuing
Event of Default shall apply only to the Leased Property on which the Event of
Default under Section 16.1(m) or Section 16.1(q) has occurred, as illustrated by
Examples 5, 6 and 7 of Section 16.10.5 below.

 

Section 16.10.2.4 The limitations on Lessor’s rights and remedies set forth in
this Section 16.10.2: (a) apply only to Events of Default under Section 16.1(m)
and/or Section 16.1(q) of this Lease and not to any other Events of Default
under this Lease, (b) apply only to Lessor’s termination and dispossession
rights and remedies on account of Events of

 

57



--------------------------------------------------------------------------------

Default under Section 16.1(m) and/or Section 16.1(q) of this Lease and, subject
to the terms of the Section 16.10.2.3 Proviso, not to any other rights and
remedies available to Lessor on account of any such Events of Default, and (c)
do not change any of the other provisions of this Lease as they may relate to
Events of Default under Section 16.1(m) and/or Section 16.1(q) of this Lease
(e.g. pursuant to Section 24.1(d) of this Lease, Tenant shall remain obligated
to indemnify Lessor with respect to any such Section 16.1(m) and/or Section
16.1(q) Event of Default).

 

Section 16.10.3 The intention of this Section 16.10.3 is to set forth special
rules regarding the calculation of the Section 16.10.1 Number and thereby to
limit the ability of Lessor and Tenant, through transactions of the specified
nature described in this Section 16.10.3, to evade certain of the intended goals
of this Section 16.10.

 

Section 16.10.3.1 Notwithstanding Section 16.10.1 above, if (a)(i) a New Lease
under Section 40.15 hereof (other than a New Lease that is a Separate Lease
created under Section 22.7 hereof) is created from this Lease or (ii) this Lease
constitutes a New Lease created under Section 40.15 of another lease demising
any of the Master Lease Leased Properties (other than a New Lease that is a
Separate Lease created under Section 22.7 of such other lease) and (b) as of the
date immediately prior to such New Lease creation transaction (a “Section
16.10.3.1 New Lease Transaction”), under this Lease (if subsection (a)(i) above
is applicable) or the other lease referenced in subsection (a)(ii) above (if
subsection (a)(ii) above is applicable) one or more Events of Default of the
nature referenced in Section 16.1(m) and/or Section 16.1(q) of such lease had
occurred and were continuing (as described in Section 16.10.2.3 hereof or of
such other lease, as applicable) with respect to any of the Master Lease Leased
Properties covered hereby or thereby, as applicable, then, the Section 16.10.1
Number that would otherwise apply to this Lease, but for the terms of this
Section 16.10.3.1, shall be increased by one (1) if and only if all of the
following conditions are met relative to this Lease:

 

(x) As of the date immediately following the aforesaid Section 16.10.3.1 New
Lease Transaction, an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease (whether this Lease is the New
Lease, or the lease from which a New Lease is created, involved in the aforesaid
Section 16.10.3.1 New Lease Transaction) has occurred and is continuing (as
described in Section 16.10.2.3 hereof) with respect to a number of the Leased
Properties then covered by this Lease that equals or exceeds the Section 16.10.1
Number that would be applicable to this Lease as of such date (assuming, for
purposes of this subsection (x), that this Section 16.10.3.1 is not applicable);
and

 

(y) For the four (4) full calendar quarters ending not less than sixty (60) days
prior to the aforesaid Section 16.10.3.1 New Lease Transaction, (1) the Leased
Properties, if any, that continue to be covered by this Lease (whether this
Lease is the New Lease, or the lease from which a New Lease is created, involved
in the aforesaid Section 16.10.3.1 New Lease Transaction) and have as their
Primary Intended Use use as a hospital have a Coverage Ratio that is fifteen
percent (15%) or more higher than the Coverage Ratio of all of the Master Lease
Leased Properties that are covered by this Lease and the other lease involved in
the aforesaid Section 16.10.3.1 New Lease Transaction or (2) the Leased
Properties, if any, that continue to be covered by this Lease and have as their
Primary Intended Use use as a nursing center have a Coverage Ratio that is ten
percent (10%) or more higher than the Coverage Ratio of all of the

 

58



--------------------------------------------------------------------------------

Master Lease Leased Properties that are covered by this Lease and the other
lease involved in the aforesaid Section 16.10.3.1 New Lease Transaction; and

 

(z) No Event(s) of Default (other than Section 16.1(m) and/or Section 16.1(q)
Events of Default) have occurred and are continuing under this Lease.

 

Example 1: Assume this Lease covers 25 Leased Properties and that no Event of
Default under Section 16.1(m) and/or Section 16.1(q) or any other provision of
this Lease has occurred or is continuing. Assume further that a New Lease
covering 10 Leased Properties and not constituting a Separate Lease under
Section 22.7 is created from this Lease pursuant to Section 40.15 hereof. This
Section 16.10.3.1 would not apply, and the Section 16.10.1 Number applicable to
this Lease would be determined pursuant to Section 16.10.1(a) hereof (because
this Lease would then cover 15 Leased Properties), without any adjustment
pursuant to this Section 16.10.3.1, because requirement (b) above is not met.
The Section 16.10.1 Number for this Lease would equal one (1). For the aforesaid
New Lease (because such New Lease would cover 10 Leased Properties), the Section
16.10.1 Number would also equal one (1).

 

Example 2: Same assumed facts as in Example 1, except that, as of the date
immediately prior to the Section 16.10.3.1 New Lease Transaction referenced in
Example 1, an Event of Default under Section 16.1(m) and/or Section 16.1(q) had
occurred and was continuing with respect to one (1) Leased Property and such
Leased Property remains a part of this Lease (thus satisfying requirement (b)
above). Requirement (x) above would be met as to this Lease, because,
immediately following the assumed Section 16.10.1.1 New Lease Transaction, an
Event of Default under Section 16.1(m) and/or Section 16.1(q) would exist under
this Lease with respect to one (1) Leased Property, and such number of Leased
Properties equals the Section 16.10.1 Number that would be applicable to this
Lease as a 15 Leased Properties lease, assuming, for purposes of requirement (x)
above, that this Section 16.10.3.1 is not applicable. Also, requirement (z)
above would be met, as assumed in Example 1. Accordingly, in the circumstances
of Example 2, a review of Coverage Ratios pursuant to subsection (y) above would
be needed in order to determine whether a change in the Section 16.10.1 Number
applicable to this Lease is mandated by this Section 16.10.3.1. On the other
hand, for the aforesaid New Lease (because such New Lease would cover 10 Leased
Properties and because requirement (x) above is not met), the Section 16.10.1
Number would equal one (1).

 

Example 3: Same assumed facts as in Example 2. Assume further that the Coverage
Ratios of the hospitals and nursing centers that remain subject to this Lease,
determined for the four (4) full calendar quarters ending not less than sixty
(60) days prior to the assumed Section 16.10.3.1 New Lease Transaction, equal,
respectively, 1.575:1 and 1.500:1 and that the Coverage Ratios of the hospitals
and nursing centers included in the 25 Leased Properties that were covered by
this Lease immediately prior to the aforesaid transaction, for the same period,
equal, respectively, 1.500:1 and 1.450:1. In the circumstances of this Example
3, this Section 16.10.3.1 would not apply, and the Section 16.10.1 Number
applicable to this Lease would be determined pursuant to Section 16.10.1(a)
hereof (because this Lease would then cover 15 Leased Properties), without any
adjustment pursuant to this Section 16.10.3.1, because requirement (y) above is
not met. The Section 16.10 Number for this Lease would equal one (1). For the
aforesaid New Lease, for the reasons stated in Example 2, the Section 16.10.1
Number would also equal one (1).

 

59



--------------------------------------------------------------------------------

Example 4: Same assumed facts as in Example 2. Assume further that the Coverage
Ratios of the hospitals and nursing centers that remain subject to this Lease,
determined for the four (4) full calendar quarters ending not less than sixty
(60) days prior to the assumed Section 16.10.3.1 New Lease Transaction, equal,
respectively, 1.575:1 and 1.653:1 and that the Coverage Ratios of the hospitals
and nursing centers included in the 25 Leased Properties that were covered by
this Lease immediately prior to the aforesaid transaction, for the same period,
equal, respectively, 1.500:1 and 1.450:1. In the circumstances of this Example
4, the Section 16.10.1 Number that is applicable to this Lease immediately
following the assumed Section 16.10.3.1 New Lease Transaction, would, pursuant
to this Section 16.10.3.1, be increased from one (1) to two (2), because both
requirement (a) and requirement (b) above are met, and all of requirement (x)
(as described in Example 2), requirement (y) (because the Coverage Ratio for
nursing centers covered by this Lease is fourteen percent (14%) higher (1.45 x.
1.14 = 1.653) than the Coverage Ratio for all nursing centers covered by the
pre-transaction 25 Leased Properties lease) and requirement (z) (as described in
Example 2) above are met. For the aforesaid New Lease, for the reasons stated in
Example 2, the Section 16.10.1 Number would equal one (1).

 

Section 16.10.3.2 Notwithstanding Section 16.10.1 above, if (a) this Lease is,
pursuant to Section 40.18 hereof, the Section 40.18 Lease (as defined in Section
40.18) and (b) as a result of Section 16.1(m) and/or Section 16.1(q) Events of
Default that had occurred and were continuing under this Lease and the other
lease(s) involved in the Section 40.18 lease combination transaction immediately
prior to such transaction, immediately following the transaction pursuant to
which this Lease became a Section 40.18 Lease, an Event of Default of the nature
referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred
and is continuing (as described in Section 16.10.2.3 hereof) with respect to a
number of the Leased Properties then covered by this Lease (the “Section
16.10.3.2 Number”) that equals or exceeds the Section 16.10.1 Number that would
be applicable to this Lease as of such date (assuming, for purposes of this
subsection (b), that this Section 16.10.3.2 is not applicable), and (c)
immediately following the transaction pursuant to which this Lease became a
Section 40.18 Lease, no Event of Default (other than Section 16.1(m) and/or
Section 16.1(q) Events of Default) has occurred and is continuing under this
Lease, then, the Section 16.10.1 Number that would otherwise apply to this
Lease, but for the terms of this Section 16.10.3.2, shall be increased by one
(1) (and provided further that, if requirements (a), (b) and (c) above are met
and this Lease, as the Section 40.18 Lease, (X) covers forty-one (41) or more
Leased Properties and the Section 16.10.3.2 Number for this Lease, as the
Section 40.18 Lease, exceeds three (3), then the Section 16.10.1 Number
applicable to this Lease shall be adjusted to equal the aforesaid Section
16.10.3.2 Number plus one (1) or (Y) covers twenty-one (21) to forty (40), both
inclusive, Leased Properties and the number (the “Subsection Y Number”) equal to
the Section 16.10.3.2 Number for this Lease, as the Section 40.18 Lease, minus
the number of Leased Properties, if any, as to which, following such lease
combination transaction, Tenant will continue to have an available and
exercisable purchase option under Section 16.12 exceeds two (2), then the
Section 16.10.1 Number applicable to this Lease shall be adjusted to equal the
Subsection (Y) Number plus one (1) or (Z) covers twenty (20) or less Leased
Properties and the number (the “Subsection Z Number”) equal to the Section
16.10.3.2 Number for this Lease, as the Section 40.18 Lease, minus the number of
Leased Properties, if any, as to which, following such lease combination
transaction, Tenant will continue to have an available and exercisable purchase
option under Section 16.12 exceeds one (1), then the Section 16.10.1 Number
applicable to this Lease shall be adjusted to equal the Subsection Z Number plus
one (1)).

 

60



--------------------------------------------------------------------------------

Example 1: Assume that a lease covering 50 Master Lease Leased Properties is
subdivided into Lease A covering 35 Master Lease Leased Properties and Lease B
covering 15 Master Lease Leased Properties and that no Event of Default under
Section 16.1(m) and/or Section 16.1(q) or any other provision has occurred or is
continuing under either of such leases. Assume further that, pursuant to Section
40.18, such two (2) leases are combined and that Lease A is the Section 40.18
Lease. This Section 16.10.3.2 would not apply, and the Section 16.10.1 Number
applicable to Lease A would be determined pursuant to Section 16.10.1(c) hereof
(because Lease A would then cover 50 Master Lease Leased Properties), without
any adjustment pursuant to this Section 16.10.3.2, because, although
requirements (a) and (c) above are met relative to Lease A, requirement (b)
above is not met as to Lease A.

 

Example 2: Same assumed facts as in Example 1, except assume three (3) Master
Lease Leased Properties are subject to continuing Section 16.1(m) and/or Section
16.1(q) Events of Default immediately prior to the assumed Section 40.18
transaction, 2 of which are within the 35 Master Lease Leased Properties Lease A
and 1 of which is within the 15 Master Lease Leased Properties Lease B.
Immediately following the assumed Section 40.18 transaction, the recombined 50
Master Lease Leased Properties Lease A would have included therein 3 Master
Lease Leased Properties that are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default, which number equals the Section 16.10.1
Number that would be applicable to the combined 50 Master Lease Leased
Properties Lease A pursuant to Section 16.10.1(c) above, but for this Section
16.10.3.2, and therefore, pursuant to Section 16.10.3.2, the Section 16.10.1
Number that is applicable to the combined Lease A would be increased from three
(3) to four (4).

 

Example 3: Same assumed facts as in Example 1, except assume four (4) Master
Lease Leased Properties are subject to continuing Section 16.1(m) and/or Section
16.1(q) Events of Default immediately prior to the assumed Section 40.18
transaction, 2 of which are within the 35 Master Lease Leased Properties Lease A
and 2 of which are within the 15 Master Lease Leased Properties Lease B.
Immediately following the assumed Section 40.18 transaction, the recombined 50
Master Lease Leased Properties Lease A would have included therein 4 Master
Lease Leased Properties that are subject to continuing Section 16.1(m) and/or
Section 16.1(q) Events of Default, which number exceeds the Section 16.10.1
Number that would be applicable to the combined 50 Master Lease Leased
Properties Lease A pursuant to Section 16.10.1(c) above, but for this Section
16.10.3.2. Requirements (a), (b) and (c) above are met relative to Lease A, and,
in addition, Lease A meets the requirements of the proviso at the end of Section
16.10.3.2. Therefore, pursuant to Section 16.10.3.2, the Section 16.10.1 Number
that is applicable to the combined Lease A would equal five (5) (i.e. the
Section 16.10.3.2 Number+1).

 

Section 16.10.3.3 If a Separate Lease is created under Section 22.7 of any lease
of any of the Master Lease Leased Properties and, at the time such lease is
created an Event of Default under Section 16.1(m) and/or Section 16.1(q) has
occurred and is continuing with respect to any Master Lease Leased Property(ies)
included in such Separate Lease or, within two (2) years thereafter, such an
Event of Default arises under such Separate Lease with respect to any Master
Lease Leased Property(ies) included in such Separate Lease, then, for all
purposes of each Section 16.10.3.3 Lease (as hereinafter defined), (a) any such
Event of Default under such Separate Lease shall also be considered an Event of
Default under Section 16.1(m) and Section 16.1(q) of any lease (a “Section
16.10.3.3 Lease”) that, or that derives from a lease that, at any time during
the two (2) years that preceded the creation of such Separate Lease, included

 

61



--------------------------------------------------------------------------------

any Master Lease Leased Property included in such Separate Lease and as to which
such a Section 16.1(m) and/or Section 16.1(q) Event of Default has occurred and
is continuing under such Separate Lease and (b) each Master Lease Leased
Property as to which such a Section 16.1(m) and/or Section 16.1(q) Event of
Default has occurred and is continuing under such Separate Lease shall, for all
purposes of Section 16.10 and Section 19.1(b) of each Section 16.10.3.3 Lease,
be counted as a leased property as to which a Section 16.1(m) and/or Section
16.1(q) Event of Default had occurred and was continuing the same as if a
Section 16.1(m) and/or Section 16.1(q) Event of Default had occurred and was
continuing under such Section 16.10.3.3 Lease relative to a Master Lease Leased
Property included in such Section 16.10.3.3 Lease.

 

Example 1: Assume that a lease of 15 Master Lease Leased Properties includes
Property A as to which a Section 16.1(m) Event of Default has occurred and is
continuing and that, on account of an Event of Default under such lease, Lessor
terminates such lease as it applies to Property A, so that the remaining lease
covers 14 Master Lease Leased Properties. Assume further that, pursuant to
Section 22.7 of such lease, a Separate Lease under Section 22.7 is entered into
with a leasehold mortgagee or its designee relative to Property A. As a result
of Section 16.10.3.3, the Section 16.1(m) Event of Default relative to Property
A will also be considered an Event of Default under Section 16.1(m) of the
aforesaid remaining lease of 14 Master Lease Leased Properties and Property A
will, for all purposes of Section 16.10 and Section 19.1(b) of such remaining
lease, be counted as a leased property as to which a Section 16.1(m) Event of
Default had occurred and was continuing the same as if a Section 16.1(m) Event
of Default had occurred and was continuing under such remaining lease relative
to a Master Lease Leased Property included in such remaining lease.

 

Example 2: Assume that a lease of 15 Master Lease Leased Properties includes no
properties as to which a Section 16.1(m) and/or Section 16.1(q) Event of Default
has occurred and is continuing and that, on account of an Event of Default under
such lease, Lessor terminates such lease as it applies to Property A, so that
the remaining lease covers 14 Master Lease Leased Properties. Assume further
that, pursuant to Section 22.7 of such lease, a Separate Lease under Section
22.7 is entered into with a leasehold mortgagee or its designee relative to
Property A. Assume further that several months later a Section 16.1(m) Event of
Default arises relative to Property A. As a result of Section 16.10.3.3, the
Section 16.1(m) Event of Default relative to Property A will also be considered
an Event of Default under Section 16.1(m) of the aforesaid remaining lease of 14
Master Lease Leased Properties and Property A will, for all purposes of Section
16.10 and Section 19.1(b) of such remaining lease, be counted as a leased
property as to which a Section 16.1(m) Event of Default had occurred and was
continuing the same as if a Section 16.1(m) Event of Default had occurred and
was continuing under such remaining lease relative to a Master Lease Leased
Property included in such remaining lease.

 

Example 3: Same assumed facts as in Example 2, except assume further that the 15
Master Lease Leased Properties lease referenced in such example was formed
several months prior to the creation of the Separate Lease as the result of the
division of a 60 Master Lease Leased Properties lease into two leases, the
aforesaid 15 Master Lease Leased Properties lease and a 45 Master Lease Leased
Properties lease. As a result of Section 16.10.3.3, the Section 16.1(m) Event of
Default relative to Property A will also be considered an Event of Default under
Section 16.1(m) of both the remaining lease of 14 Master Lease Leased Properties
and the

 

62



--------------------------------------------------------------------------------

aforesaid 45 Master Lease Leased Properties lease and Property A will, for all
purposes of Section 16.10 and Section 19.1(b) of such remaining lease and such
45 Master Lease Leased Properties lease, be counted as a leased property as to
which a Section 16.1(m) Event of Default had occurred and was continuing the
same as if a Section 16.1(m) Event of Default had occurred and was continuing
under such remaining lease relative to a Master Lease Leased Property included
therein and under such 45 Master Lease Leased Properties lease relative to a
Master Lease Leased Property included therein. This is because, several months
prior to the creation of the Separate Lease, Property A was included in the
aforesaid 60 Master Lease Leased Properties lease and both the 14 Master Lease
Leased Properties lease and the 45 Master Lease Leased Properties lease derive
from such 60 Master Lease Leased Properties lease.

 

Section 16.10.4 Lessor shall have no obligation of any kind or nature to accept,
or to treat as a default cure, any monetary or other form of cure in lieu of the
mandated “in-kind”, Facility-specific cure. For example, even if Lessor, in its
sole and absolute discretion, receives, and accepts, full monetary compensation
from Tenant on account of all damages suffered by Lessor due to the loss of
certification for reimbursement under Medicaid at a particular Facility and
whether such receipt occurs through a voluntary arrangement or through the
exercise of any remedy hereunder, the Section 16.1(q) Event of Default arising
from such loss of certification shall, unless Lessor otherwise agrees in
writing, in its sole and absolute discretion, for purposes of Sections 4.1,
16.1(q), 16.10, 17.1, 19.1, 25.1.1, 25.1.2 and 25.1.3 of this Lease, subject, if
the Section 16.10.1 Number is 2 or greater, to the Section 16.10.2.3 Proviso, be
considered to be “continuing” unless, prior to termination of this Lease as it
applies to such Facility, or dispossession of Tenant from such Facility, as
described in Section 16.10.2.3 above, such certification for such Facility is
fully restored. Nothing contained in this Section 16.10 shall limit or affect
the provisions of this Article XVI providing that Lessor has no obligation or
deemed obligation to mitigate damages on account of any default by Tenant.

 

Section 16.10.5 The following examples are intended to illustrate further the
application of this Section 16.10:

 

Example 1: If an Event of Default occurs under Section 16.1(m) hereof because
the number of licensed beds at a particular Facility has been reduced to a
number below the required number of licensed beds for such Facility, such Event
of Default shall be deemed to be “continuing” for purposes of Sections 4.1,
16.1(m), 16.10, 17.1, 19.1, 25.1.1, 25.1.2 and 25.1.3 of this Lease, subject, if
applicable, to the Section 16.10.2.3 Proviso, unless, prior to termination of
this Lease as it applies to such Facility, or dispossession of Tenant from such
Facility, as described in Section 16.10.2.3 above, the number of licensed beds
at such Facility is returned to the required number.

 

Example 2: If an Event of Default of the type described in Example 1 has
occurred and is continuing (as described above) with respect to a Leased
Property, and Lessor has terminated this Lease as it applies to the Leased
Property to which such aforesaid Event of Default relates or Lessor has
dispossessed Tenant from such Leased Property, then, if the Section 16.10.1
Number applicable to this Lease equals two (2) or more and Events of Default of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease
have occurred and are continuing (as described above) with respect to fewer than
the Section 16.10.1 Number of the Leased Properties, such Event of Default, for
purposes of Sections 4.1, 17.1, 25.1.1, 25.1.2 and 25.1.3,

 

63



--------------------------------------------------------------------------------

shall not be deemed to be “continuing” as to any other Leased Properties; in
such event, the rights and remedies available to Lessor or the limitation of
Tenant’s rights under such sections which arise in the case of a continuing
Event of Default shall apply only to the Leased Property on which the Event of
Default under Section 16.1(m) has occurred (as illustrated in Examples 5, 6 and
7 below).

 

Example 3: If an Event of Default occurs under Section 16.1(q) hereof due to a
loss of Medicaid certification at a particular Facility, such Event of Default
shall be deemed to be “continuing” for purposes of Sections 4.1, 16.1(q), 16.10,
17.1, 19.1, 25.1.1, 25.1.2 and 25.1.3 of this Lease, subject, if applicable, to
the Section 16.10.2.3 Proviso, unless, prior to termination of this Lease as it
applies to such Facility, or dispossession of Tenant from such Facility, as
described above, such Facility’s certification for reimbursement under Medicaid
is fully restored.

 

Example 4: If an Event of Default of the type described in Example 3 has
occurred and is continuing (as described above) with respect to a Leased
Property, and Lessor has terminated this Lease as it applies to the Leased
Property to which such aforesaid Event of Default relates or Lessor has
dispossessed Tenant from such Leased Property, then, if the Section 16.10.1
Number applicable to this Lease equals two (2) or more and Events of Default of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease
have occurred and are continuing (as described above) with respect to fewer than
the Section 16.10.1 Number of the Leased Properties, such Event of Default, for
purposes of Sections 4.1, 17.1, 25.1.1, 25.1.2 and 25.1.3, shall not be deemed
to be “continuing” as to any other Leased Properties; in such event, the rights
and remedies available to Lessor or the limitation of Tenant’s rights under such
sections which arise in the case of a continuing Event of Default shall apply
only to the Leased Property on which the Event of Default under Section 16.1(q)
has occurred (as illustrated in Examples 5, 6 and 7 below).

 

Example 5: If (i) an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described above) with respect to Leased Property X and no other Leased
Properties, (ii) Lessor has terminated this Lease as it applies to Leased
Property X or dispossessed Tenant from such Leased Property X, (iii) the Section
16.10.1 Number applicable to this Lease exceeds 1 (so that Section 16.10.2.2 is
applicable and, in light of subsections (i) and (ii) of this Example,
requirements (a) and (b) of the Section 16.10.2.3 Proviso are met), and (iv)
pursuant to Section 4.1, a refund shall be due from a taxing authority in
respect of an Imposition paid by Tenant relative to Leased Property X, then
Tenant would not receive such refund and such refund would be retained by Lessor
and applied as provided in Article XVI, but Tenant would continue to be paid or
retain (as provided in Section 4.1) any Imposition refund from Leased Properties
other than Leased Property X.

 

Example 6: If (i) an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described above) with respect to Leased Property X and no other Leased
Properties, (ii) Lessor has terminated this Lease as it applies to Leased
Property X or dispossessed Tenant from such Leased Property X, and (iii) the
Section 16.10.1 Number applicable to this Lease exceeds 1 (so that Section
16.10.2.2 is applicable and, in light of subsections (i) and (ii) of this
Example, requirements (a) and (b) of the Section 16.10.2.3 Proviso are met),
then, pursuant to Section 17.1, Lessor would be entitled, to the extent
permitted by law, to enter on Leased Property X for the purpose of curing such

 

64



--------------------------------------------------------------------------------

continuing Event of Default, but Lessor would not be entitled to exercise the
remedies provided in Section 17.1 with respect to any other Leased Properties.

 

Example 7: If (i) an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described above) with respect to Leased Property X and no other Leased
Properties, (ii) Lessor has dispossessed Tenant from Leased Property X, (iii)
the Section 16.10.1 Number applicable to this Lease exceeds 1 (so that Section
16.10.2.2 is applicable and, in light of subsections (i) and (ii) of this
Example, requirements (a) and (b) of the Section 16.10.2.3 Proviso are met), and
(iv) Tenant desires to sublet, pursuant to Section 25.1.2(ii), up to an
aggregate of 20% of the rentable square footage of each of Leased Properties X
and Y without obtaining the consent of Lessor, then Tenant would not be entitled
to sublet any portion of Leased Property X without the consent of Lessor, but
Tenant would be entitled to sublet such portion of Leased Property Y without
obtaining the consent of Lessor.

 

Example 8: Same assumed facts as in Example 7, except that the Section 16.10.1
Number applicable to this Lease equals 2, and an Event of Default of the nature
referenced in Section 16.1(m) has also occurred and is continuing relative to
another of the Leased Properties. Section 16.10.2.2 would be applicable, but
requirement (a) of the Section 16.10.2.3 Proviso would not be met. Tenant would
not be entitled to sublet any portion of Leased Property X or Leased Property Y
without the consent of Lessor.

 

Section 16.11 No Mediation or Arbitration. Notwithstanding anything to the
contrary set forth herein or in that certain Agreement and Plan of
Reorganization dated as of April 30, 1998 by and between Ventas, Inc. (prior to
April 30, 1998, known as Vencor, Inc.) and Kindred Healthcare, Inc. (from May 1,
1998 until April, 2001, known as Vencor, Inc.) (“1998 Plan of Reorganization”),
(a) upon any Event of Default by Tenant, Lessor shall be entitled to proceed
immediately to enforce its rights and remedies pursuant to this Article XVI and
the other terms of this Lease, (b) neither any Event of Default, nor the rights
and obligations of Tenant and Lessor under this Lease, shall be subject to
mediation or arbitration of any kind, and (c) the provisions of Article VI of
the 1998 Plan of Reorganization shall not apply to this Lease or any of the
other Combined Leases.

 

Section 16.12 Special Purchase Provisions. It is the intention of this Section
16.12 to set forth specific provisions that, in limited circumstances, for a
limited number of times and only in connection with the occurrence of Events of
Default under Section 16.1(m) and/or Section 16.1(q) of this Lease, allow Tenant
a non-renewing right to purchase a Leased Property(ies) and thereby to reduce
the number of Leased Properties as to which Section 16.1(m) and/or Section
16.1(q) Events of Default continue to exist to below the applicable Section
16.10.1 Number, and, by doing so strictly on the terms and conditions provided
in this Section 16.12, thereby to avoid the exercise by Lessor of termination
and/or dispossession rights and remedies against all Leased Properties covered
hereby on account of such Section 16.1(m) and/or Section 16.1(q) Event(s) of
Default. Tenant’s purchase rights as set forth in this Section 16.12 are not
applicable to any other Events of Default or in any other circumstances and are
strictly limited in number and non-renewing.

 

65



--------------------------------------------------------------------------------

Section 16.12.1

 

Section 16.12.1.1 If the number of Leased Properties as to which this Lease is
in full force and effect equals twenty (20) or less, subject to Section
16.12.1.2 below, a purchase option will be exercisable by Tenant on account of a
Section 16.1(m) and/or Section 16.1(q) Event of Default with respect to only two
(2) Leased Properties in the aggregate during the Term, after which no further
purchase option under this Section 16.12 will be available to, or exercisable
by, Tenant.

 

Section 16.12.1.2 If the number of Leased Properties as to which this Lease is
in full force and effect equals twenty-one (21) to forty (40), both inclusive, a
purchase option will be exercisable by Tenant on account of a Section 16.1(m)
and/or Section 16.1(q) Event of Default with respect to only one (1) Leased
Property in the aggregate during the Term, after which no further purchase
option under this Section 16.12 will be available to, or exercisable by, Tenant,
and provided that, if (a) this Lease at any time was in full force and effect
with respect to twenty-one (21) to forty (40), both inclusive, Leased Properties
and at such time Tenant exercised a purchase option under this Section 16.12 and
on account of a Section 16.1(m) and/or Section 16.1(q) Event of Default with
respect to a Leased Property and (b) this Lease thereafter is in full force and
effect with respect to less than twenty-one (21) Leased Properties due to
creation of a Separate Lease under Section 22.7, a casualty or condemnation
termination relative to a Leased Property(ies) or for any other reason (other
than Lessor’s unilateral creation of a New Lease under Section 40.15), no
further purchase option under this Section 16.12 will be available to, or
exercisable by, Tenant.

 

Section 16.12.1.3 If the number of Leased Properties as to which this Lease is
in full force and effect equals forty-one (41) or more, then, notwithstanding
anything to the contrary contained in this Section 16.12, this Section 16.12
shall not apply, and no purchase option will be available to, or exercisable by,
Tenant on account of a Section 16.1(m) and/or Section 16.1(q) Event of Default.

 

Section 16.12.1.4 For all purposes of this Section 16.12, once a purchase option
is exercised relative to a Leased Property(ies), it may not be revoked, and it
shall exhaust Tenant’s available purchase options, as described in Section
16.12.1.1 and Section 16.12.1.2, as applicable, above, to the extent of the
number of Leased Properties as to which such exercise applies.

 

Section 16.12.1.5 No purchase option will be available to, or exercisable by,
Tenant on account of any Event of Default under this Lease other than Section
16.1(m) and/or Section 16.1(q) Events of Default.

 

Section 16.12.2 If (a) an Event of Default under Section 16.1(m) and/or Section
16.1 (q) of this Lease has occurred and is continuing (as described in Section
16.10.2.3 hereof) with respect to a number of the Leased Properties covered by
this Lease that equals or exceeds the Section 16.10.1 Number that is applicable
to this Lease and (b) Lessor intends to exercise termination and/or
dispossession rights and remedies against all Leased Properties covered by this
Lease on account of such Event(s) of Default and (c) no Events of Default (other
than Section 16.1(m) and/or Section 16.1(q) Events of Default) have occurred and
are continuing under this Lease, then, unless (i) Tenant has previously
exhausted its available purchase option(s) (as described in Section 16.12.1.1 or
Section 16.12.1.2, as applicable, above) or (ii) if

 

66



--------------------------------------------------------------------------------

Tenant has any remaining purchase option(s), by exercising the same Tenant would
not be able to reduce the number of Leased Properties as to which an Event of
Default under Section 16.1(m) and/or Section 16.1(q) of this Lease has occurred
and is continuing (as described in Section 16.10.2.3 hereof) to a number fewer
than the Section 16.10.1 Number that is applicable to this Lease:

 

  (x) Lessor will provide to Tenant a written notice (a “Section 16.12 Notice”)
that Lessor intends to exercise termination and/or dispossession rights and
remedies against all Leased Properties covered by this Lease on account of such
Section 16.1(m) and/or Section 16.1(q) Events(s) of Default. If the number of
Leased Properties as to which an Event of Default under Section 16.1(m) and/or
Section 16.1(q) has occurred and is continuing exceeds the number of Leased
Properties as to which a purchase option remains available to Tenant and, by
exercising its available purchase option(s), Tenant would be able to reduce the
number of Leased Properties as to which an Event of Default under Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing to a
number fewer than the Section 16.10.1 Number that is applicable to this Lease,
the aforesaid Section 16.12 Notice shall specify as to which Leased
Property(ies) a purchase option shall be applicable. Otherwise, the purchase
option will apply to each Leased Property as to which a Section 16.1(m) and/or
Section 16.(q) Event of Default has occurred and is continuing.

 

  (y) If Tenant desires to exercise its purchase option, Tenant must so notify
Lessor in writing within seven (7) days of its receipt of the aforesaid Section
16.12 Notice relating thereto and Tenant must exercise such purchase option
against all Leased Properties as to which the purchase option is applicable as
provided in subsection (x) above. If Tenant does not so exercise its purchase
option, Tenant shall be deemed to have waived its purchase option relative to
all of the Leased Properties to which the same is applicable.

 

  (z) If Lessor provides a Section 16.12 Notice as aforesaid, all of the
references in the penultimate paragraph of Section 16.1 of this Lease to 10 days
shall be revised so that any notice of termination given by Lessor as provided
in such penultimate paragraph shall take effect no sooner than three (3)
Business Days following the later of (1) Lessor’s giving of its notice of
termination or (2) the expiration of Tenant’s seven (7) day period, as provided
in subsection (y) above, relative to such Section 16.12 Notice, and not
otherwise be restricted as to the effective date thereof by such penultimate
paragraph.

 

Section 16.12.3 If Tenant exercises a purchase option relative to a particular
Leased Property(ies), the closing with respect thereto will occur within
forty-five (45) days of Tenant’s receipt of the applicable Section 16.12 Notice.
At such closing, Lessor will, by special warranty deed, convey to Tenant or its
designee all of Lessor’s right, title and interest in the

 

67



--------------------------------------------------------------------------------

subject Leased Property(ies), subject to the Permitted Encumbrances, and will
cause to be released any Facility Mortgage(s) or other liens created by Lessor
or its agents or employees relative to the subject Leased Property(ies) (and, if
Lessor is unable to cause such release(s) as of the initially scheduled closing
date, the closing date shall be extended as necessary to allow Lessor additional
time to cause such release(s)), and Tenant will pay in cash, to or as directed
by Lessor, the purchase price therefor, as described in Section 16.12.5 below,
subject, if applicable as described below, to a credit against the purchase
price in favor of Tenant and in the amount, if any, described below. Such
conveyance will be on an “AS IS”, “WITH ALL FAULTS” basis and without any
representation or warranty (except as set forth in the aforesaid special
warranty deed). Upon the occurrence of such closing, this Lease will terminate,
in accordance with Section 40.16, insofar as it applies to the purchased Leased
Property(ies), but all accrued obligations, or obligations that survive
termination, with respect to the purchased Leased Property(ies) shall survive
such termination. Relative to the foregoing, if Tenant closes with respect to a
particular Leased Property strictly in accordance with the terms and conditions
provided in this Section 16.12, and, prior to such closing, Lessor has sued, and
collected damages from, Tenant on account of a Section 16.1(m) and/or Section
16.1(q) Event of Default relative to such Leased Property, Tenant shall be
entitled to a credit against the purchase price for such Leased Property equal
to a sum, not to exceed the purchase price, equal to (a) the amount of the
damages so collected by Lessor from Tenant in the aforesaid lawsuit, less (b)
the amount of all attorneys’ fees, court costs, witness fees and other costs and
expenses incurred by Lessor in connection with such lawsuit or Section 16.1(m)
and/or Section 16.1(q) Event of Default.

 

Section 16.12.4 If Tenant exercises a purchase option relative to a Leased
Property(ies), and closes with respect thereto strictly in accordance with the
terms and conditions provided in this Section 16.12, then, for purposes of
Sections 16.1 and 16.10 of this Lease, the Section 16.1(m) and/or Section
16.1(q) Event of Default relative to the purchased Leased Property(ies) will be
deemed to have been cured (but without limitation of Lessor’s indemnity rights
under Section 24.1 hereof and other rights and remedies that survive the
applicable termination of this Lease that results from Tenant’s purchase of such
Leased Property(ies)), but, for purposes of Section 16.12.1.1 and Section
16.12.1.2, Tenant will have exhausted that number of its available purchase
options as equals the number of Leased Properties as to which it has so
exercised its purchase option. If, as a result of such cure, the number of the
Leased Properties as to which an Event of Default under Section 16.1(m) and/or
Section 16.1(q) of this Lease is reduced to a number fewer than the Section
16.10.1 Number that is applicable to this Lease, Lessor will, for so long as
such condition continues to exist, be precluded from exercising termination
and/or dispossession rights and remedies against all Leased Properties covered
by this Lease on account of the then remaining Event(s) of Default under Section
16.1(m) and/or Section 16.1(q) of this Lease, but not on account of any other
Event of Default under this Lease.

 

Section 16.12.5 The purchase price for each Leased Property as to which a
purchase option is exercised by Tenant will be separately determined for each
Leased Property and will equal, at Lessor’s separate election for each Leased
Property, either (a) the sum calculated by dividing the Base Rent per annum
applicable to such Leased Property for the year next following the applicable
closing date by nine percent (9.0%) or (b) the product of ten (10.0) times the
Purchase Option EBITDAR, as hereinafter defined, for such Leased Property. The
Purchase Option EBITDAR for a particular Leased Property will equal the highest
twelve (12)

 

68



--------------------------------------------------------------------------------

consecutive month EBITDAR for such Leased Property occurring during the period
commencing three (3) years prior to (i) the first day of the month during which
a Section 16.1(m) Event of Default first occurred with respect to such Leased
Property or (ii) the first day of the month during which a revocation of
certification for reimbursement under Medicare or Medicaid first occurred with
respect to such Leased Property, whichever is earlier, and ending on the last
day of the month preceding the month during which the closing occurs with
respect to such Leased Property. For example, if Tenant exercises a purchase
option relative to a particular Leased Property, the closing with respect
thereto occurs on April 15, 2005, a Section 16.1(m) Event of Default arose on
January 14, 2005, such Leased Property was decertified for Medicare on July 15,
2004 and a Section 16.1(q) Event of Default arose on account thereof on November
12, 2004, the period referenced above would commence on July 1, 2001 and end on
March 31, 2005.

 

Section 16.12.6 If this Lease and a Second Lease are combined as provided in
Section 40.18 of this Lease, for purposes of determining whether any further
purchase option is available to Tenant in such combined lease and, if so, as to
how many Leased Properties such an option is available, all purchase option
exercises that occurred under this Lease and the Second Lease prior to such
combination shall be counted the same as if they occurred under the combined
lease.

 

Section 16.12.7 Notwithstanding anything to the contrary contained in this
Section 16.12, this Section 16.12 will be included in the Lease and be effective
only if and for so long as inclusion thereof does not cause this Lease to be
considered a capital lease, rather than an operating lease, for all accounting,
tax and legal purposes, as determined by the independent auditors for both
Lessor and Tenant.

 

Section 16.12.8 The following examples are intended to illustrate further the
application of this Section 16.12:

 

Example 1: Assume that, within a lease of 25 Master Lease Leased Properties, no
Events of Default exist other than Events of Default under Section 16.1(m)
and/or Section 16.1(q) that have occurred and are continuing relative to
Property A and Property B and that Lessor provides a Section 16.12 Notice on
account thereof, which notice specifies Property A as the property as to which
Tenant’s one (1) available purchase option (pursuant to the number limitation
set forth in Section 16.12.1.2) shall be available. Assume further that Tenant
exercises its purchase option relative to Property A and closes its purchase of
Property A in strict accordance with the terms and conditions provided in this
Section 16.12. On account of such exercise, Tenant would have exhausted its
purchase option rights under such lease, and, on account of such purchase, (a)
the Section 16.1(m) and/or Section 16.1(q) Event of Default relative to Property
A would have been cured, leaving Property B as the only leased property as to
which a continuing Section 16.1(m) and/or Section 16.1(q) Event of Default
continues, and (b) because the Section 16.10.1 Number applicable to such lease
would equal 2, the continuation of a Section 16.1(m) and/or Section 16.1(q)
Event of Default with respect to Property B and no other leased properties would
not, pursuant to the terms of Section 16.10.2.2, be sufficient to permit Lessor
to exercise termination and/or dispossession rights and remedies against any
leased property other than Property B.

 

69



--------------------------------------------------------------------------------

Example 2: Same assumed facts as in Example 1 and assume further that an
additional Section 16.1(m) Event of Default arises under such lease with respect
to Property C. Lessor would be permitted to exercise termination and/or
dispossession rights and remedies against all leased properties under such
lease, in accordance with Section 16.10.2.2, because the number of such Section
16.1(m) and/or Section 16.1(q) Events of Default under such lease would equal 2
(Property B and Property C), which number equals the Section 16.10.1 Number
applicable to such lease. Also, because Tenant has exhausted its purchase option
rights under such lease as described on Example 1, Section 16.12 would no longer
be applicable to grant Tenant any purchase option rights and Lessor would be
permitted to exercise such termination and/or dispossession rights and remedies
against all leased properties under such lease without providing any Section
16.12 Notice to Tenant or additional purchase option to Tenant.

 

Example 3: Assume that, within a lease of 10 Master Lease Leased Properties, no
Events of Default exist other than Events of Default under Section 16.1(m)
and/or Section 16.1(q) that have occurred and are continuing relative to
Property X, Property Y and Property Z. Lessor would not be obligated to provide
a Section 16.12 Notice to Tenant prior to exercise of termination and/or
dispossession rights and remedies against all leased properties under such
lease. A lease of 10 leased properties is eligible for purchase options with
respect to 2 leased properties during the Term (Section 16.12.1.1). Even if
Tenant exercised such 2 purchase options and closed thereunder, a Section
16.1(m) and/or Section 16.1(q) Event of Default would continue to exist under
such lease and the precondition to an exercisable purchase option, and receipt
of a Section 16.12 Notice, referenced in Section 16.12.2(ii) would therefore not
be met.

 

ARTICLE XVII

 

Section 17.1 Lessor’s Right to Cure Tenant’s Default. If an Event of Default
shall have occurred and be continuing, Lessor, without waiving or releasing any
obligation or Event of Default, may (but shall be under no obligation to) at any
time thereafter make such payment or perform such act for the account and at the
expense of Tenant, and may, to the extent permitted by law, enter upon any or
each Leased Property or any portion thereof for the purpose of curing such Event
of Default and take all such action thereon as, in Lessor’s opinion, may be
necessary or appropriate in connection with curing such Event of Default. No
such entry shall be deemed an eviction of Tenant. All reasonable sums so paid by
Lessor and all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses, in each case, to the maximum extent
permitted by law) so incurred, together with interest thereon (to the maximum
extent permitted by law) as Additional Charges hereunder at the Overdue Rate
from the date on which such sums or expenses are paid or incurred by Lessor,
shall be paid by Tenant to Lessor on demand. The obligations of Tenant and
rights of Lessor contained in this Article shall survive the expiration or
earlier termination of this Lease. Nothing contained in this Section 17.1 shall
limit or impair Lessor’s rights and remedies under Section 8.3.2 or Section
21.5.2.

 

70



--------------------------------------------------------------------------------

ARTICLE XVIII

 

Section 18.1 Provisions Relating to Purchase of the Leased Property. In the
event Tenant purchases any Leased Property from Lessor pursuant to any of the
terms of Article XIV hereof, Lessor shall, upon receipt from Tenant of the
applicable purchase price, together with full payment of all Rent due and
payable or other charges due and payable with respect to any period ending on or
before the date of the purchase, deliver to Tenant an appropriate deed or other
conveyance (in the customary form used to convey commercial properties within
the relevant jurisdiction) conveying the entire interest of Lessor in and to
such Leased Property to Tenant free and clear of all encumbrances other than (i)
those that Tenant has agreed hereunder to pay or discharge, (ii) those mortgage
liens, if any, which Tenant has agreed in writing to accept and to take title
subject to and (iii) Permitted Encumbrances. The difference between the
applicable purchase price and the total of the encumbrances assumed or taken
subject to shall be paid in cash to Lessor or as Lessor may direct, in federal
or other immediately available funds except as otherwise mutually agreed by
Lessor and Tenant other than as specifically provided above, such Leased
Property shall be conveyed to Tenant on an “as is” basis, and in its then
physical condition. Closing of any such sale shall be contingent upon and
subject to Tenant obtaining all required governmental consents and approvals for
such transfer and if such sale shall fail to be consummated by reason of the
inability of Tenant to obtain all such approvals and consents, any options to
extend the Term of this Lease which otherwise would have expired during the
escrow period to such proposed sale shall be deemed to remain in effect for 30
days after termination of the escrow or other arrangement covering the closing
of such proposed sale. All expenses of such conveyance, including, without
limitation, the cost of title examination or standard coverage title insurance,
if reasonably required under the circumstances then existing, attorneys’ fees
incurred by Lessor in connection with such conveyance and release, and transfer
taxes, shall be paid by Lessor. Recording fees shall be paid for by Tenant. Upon
the closing of any such sale, the provisions of Section 40.16 hereof shall
apply.

 

ARTICLE XIX

 

Section 19.1 Exercise of Renewal Options. Tenant is hereby granted the right to
renew this Lease, with respect to all, but not less than all, of those Leased
Properties within the applicable group as shown on Exhibit D annexed hereto
(herein, a “Renewal Group”) for three (3), 5-year option renewal terms
(collectively, the “Extended Terms” and each an “Extended Term”) upon giving
written notice to Lessor of each such renewal at least one (1) year but not more
than eighteen (18) months prior to the termination of the then current Term
applicable to such Renewal Group, provided and on the conditions that, at the
time Tenant gives a renewal notice as set forth above relative to a Renewal
Group and at the time of the commencement of the applicable Extended Term for
such Renewal Group, (a) an Event of Default (other than any Facility Defaults of
the nature referenced in Section 16.1(m) and/or Section 16.1(q) of this Lease)
shall not have occurred and be continuing (as described in Section 16.10.2.3
above) under this Lease and (b) Facility Defaults of the nature referenced in
Section 16.1(m) and/or Section 16.1(q) of this Lease shall not have occurred and
be continuing (as described in Section 16.10.2.3 above) with respect to the
Section 16.10.1 Number or more Leased Properties. Tenant may not exercise its
option for more than one Extended Term at a time. If Tenant exercises a renewal
option as aforesaid relative to a Renewal Group, Tenant may nevertheless revoke
such exercise, if and so long as the requirements of Section 19.5 below are
strictly complied with. For

 

71



--------------------------------------------------------------------------------

purposes of this Section 19.1, if an Event of Default shall occur under Section
16.1(m) or Section 16.1(q) of this Lease, whether the same is, or is deemed to
be, “continuing” shall be determined as provided in Section 16.10 above.

 

Example 1: If (i) an Event of Default of the nature referenced in Section
16.1(m) and/or Section 16.1(q) of this Lease has occurred and is continuing (as
described in Section 16.10.2.3 above) with respect to Leased Property X and no
other Leased Properties, (ii) Lessor has terminated this Lease as it applies to
Leased Property X or dispossessed Tenant from such Leased Property X, (iii) the
Section 16.10.1 Number applicable to this Lease exceeds 1 (so that the condition
referenced in Section 19.1(b) is met), and (iv) Tenant desires to renew this
Lease, pursuant to Section 19.1, with respect to a Renewal Group which does not
include Leased Property X, then Tenant would be entitled to renew this Lease
with respect to all of the Leased Properties in such Renewal Group. See the
following examples for examples of Lessor’s and Tenant’s respective rights
relative to renewal of the Renewal Group that includes Lease Property X.

 

Example 2: Same assumed facts as in Example 1, except assume that Lessor has not
terminated this Lease as it applies to Leased Property X, but Lessor has
dispossessed Tenant from Leased Property X, and that the Renewal Group that
Tenant desires to renew includes Leased Property X. Tenant would be entitled to
renew this Lease with respect to all of the Leased Properties in such Renewal
Group, but any such renewal would include renewal of Leased Property X. Section
19.1 does not create any right allowing Tenant to renew less than all of a
Renewal Group as to which this Lease remains in effect. As to Leased Property X,
Tenant has been dispossessed, not terminated, and therefore any renewal would
need to include Leased Property X.

 

Example 3: Same assumed facts as in Example 2, except assume that Lessor has
terminated this Lease as it applies to Leased Property X. Tenant would be
entitled to renew this Lease with respect to all of the Leased Properties in the
Renewal Group that formerly included Leased Property X, without being obligated
to renew this Lease as to Leased Property X. Due to the termination of this
Lease as it applies to Leased Property X, the aforesaid Renewal Group no longer
includes Leased Property X, and Tenant is entitled to renew this Lease as to all
of the Renewal Group as to which this Lease remains in effect.

 

Example 4: Same assumed facts as in Examples 1, 2, and 3, except that, in each
case, assume that the applicable Section 16.10.1 Number is 1. Tenant would not
be entitled to renew this Lease as to any Renewal Group included in this Lease,
as the condition referenced in Section 19.1(b) would not be met in each of such
Examples.

 

Example 5: Same assumed facts as in Example 3, except assume that the Section
16.10.1 Number applicable to this Lease is 2 and that a Section 16.1(m) Event of
Default has occurred and is continuing with respect to Master Lease Leased
Property Y included in a Separate Lease as to which this Lease is a Section
16.10.3 Lease and as to which Sections 16.10.3(a) and (b) are applicable. Tenant
would not be entitled to renew this Lease as to any Renewal Group included in
this Lease. The aforesaid Section 16.1(m) Event of Default under such Separate
Lease relative to Master Lease Leased Property Y would count as a Section
16.1(m) Event of Default under this Lease the same as if Master Lease Leased
Property Y was included in this Lease, and,

 

72



--------------------------------------------------------------------------------

after aggregating such Section 16.1(m) Event of Default relative to Master Lease
Leased Property Y with the Section 16.1(m) Event of Default relative to Leased
Property X, the condition referenced in Section 19.1(b) would not be met.

 

Section 19.2 Renewal Terms. During each Extended Term, all of the terms and
conditions of this Lease shall continue in full force and effect, subject,
however, to the following provisions. In the first Extended Term, Base Rent
shall be calculated using the method applicable during the last year of the
Fixed Term. In the case of each Extended Term after the first Extended Term, if
the portion of Base Rent applicable to the applicable Renewal Group (based upon
the aggregate Transfer Property Percentages for the Leased Properties in such
Renewal Group) for the first year of any such Extended Term is less than Fair
Market Rental of such Renewal Group (as determined in accordance with this
Section 19.2 and Section 19.3 hereof), then Base Rent for such year for such
Renewal Group shall be an amount equal to such Fair Market Rental. If Base Rent
for such first year of any such Extended Term for such Renewal Group is based
upon Fair Market Rental as determined pursuant to this Section 19.2 and Section
19.3 hereof, the Base Rent in the remaining years of such Extended Term and any
subsequent Extended Terms for such Renewal Group (subject, however, to the
re-application of this Section to the first year and subsequent years of any
subsequent Extended Term) shall be escalated as is determined and required by
the terms of the Fair Market Rental determination for such Renewal Group.

 

Section 19.3 Fair Market Rental Determination. At any time within thirty (30)
days after receipt from Tenant of a notice of renewal under Section 19.1 hereof
(other than a notice of renewal for the first Extended Term), Lessor may, by
written notice to Tenant, request that Fair Market Rental of the applicable
Renewal Group, and Fair Market Rental of each Leased Property within such
Renewal Group, be determined by appraisal under the procedures of Article XXXV
hereof and in such event such Fair Market Rentals shall be so determined in
accordance with the procedures of such Article XXXV. Lessor’s failure to deliver
such notice to Tenant within thirty (30) days after receiving Tenant’s notice of
renewal shall preclude Lessor from any claim that Base Rent for the first year
of the Extended Term to which such notice of renewal relates for the applicable
Renewal Group is less than Fair Market Rental of such Renewal Group, and
thereafter Base Rent for such Renewal Group for such Extended Term (but only for
that particular Extended Term) shall be determined as set forth in the
definitions of “Base Rent” set forth in Section 2.1 hereof, without any
application of Section 19.2. If Lessor has timely delivered such notice to
Tenant, and thereafter Fair Market Rental of the applicable Renewal Group is
determined under Article XXXV hereof, the determination of whether such
appraised Fair Market Rental is higher than Base Rent applicable to the
applicable Renewal Group shall be made by Lessor, in its sole and exclusive
discretion, which determination shall be binding on Lessor and Tenant and not
subject to further review.

 

Section 19.4 Extended Period New Lease. If Base Rent for a Renewal Group for the
first year of any Extended Term after the first Extended Term is based upon Fair
Market Rental as determined pursuant to Section 19.2 and Section 19.3 hereof,
then effective as of the first day of such Extended Term, such Renewal Group
shall be transferred from this Lease to a New Lease entered into pursuant to,
and otherwise in compliance with, the terms and conditions of Section 40.15
hereof and this Lease shall be amended as set forth in such Section 40.15. Such
New Lease shall include therein an Exhibit C that allocates the aggregate Base
Rent payable

 

73



--------------------------------------------------------------------------------

thereunder to the individual Leased Properties covered by such New Lease, and
assigns Transferred Property Percentages to such Leased Properties, in a manner
that is consistent with the respective Fair Market Rentals of such Leased
Properties as determined pursuant to Section 19.2 and Section 19.3 hereof.

 

Section 19.5 Revocation of Renewal Option Exercise. In the event (a) Tenant
exercises a renewal option relative to a Renewal Group in accordance with
Section 19.1 above, (b) such renewal option relates to an Extended Term for such
Renewal Group other than the first Extended Term applicable to such Renewal
Group, and (c) Lessor, in accordance with Section 19.3 above, requests that Fair
Market Rental of the applicable Renewal Group, and Fair Market Rental of each
Leased Property within such Renewal Group, be determined by appraisal under the
procedures of Article XXXV hereof, Tenant may revoke its aforesaid exercise,
provided and on the condition that, whether or not the Fair Market Rental
determinations referenced in subsection (c) above have been completed, Tenant
must notify Lessor of its revocation of its aforesaid exercise not less than one
(1) year prior to the termination of the then current Term applicable to such
Renewal Group; provided, however, if Tenant gives its written renewal notice to
Lessor in accordance with Section 19.1 above on or before the date which is
seventeen (17) months prior to the termination of the then current Term
applicable to such Renewal Group, then Tenant shall have until the earlier of
(i) nine (9) months prior to the termination of the then current Term applicable
to such Renewal Group and (ii) fifteen (15) days after the date upon which the
Fair Market Rental determinations referenced in subsection (c) above have been
completed to notify Lessor of its revocation. In the event Tenant so revokes its
aforesaid exercise relative to a Renewal Group, Tenant’s remaining renewal
option(s) relative to such Renewal Group shall be deemed to have been
irrevocably waived and terminated.

 

ARTICLE XX

 

Section 20.1 Holding Over. If Tenant shall for any reason remain in possession
of any Leased Property after the expiration of the Term or earlier termination
of the Term (other than solely due to Lessor’s failure, on or prior to (a) the
ninetieth (90th) day preceding the expiration of the Term as to such Leased
Property or (b) if this Lease is terminated prior to such expiration due to
Lessor’s default, the earlier termination of the Term as to such Leased
Property, to have notified Tenant that Lessor has procured a Qualified Successor
for such Leased Property), such possession shall, at the option of Lessor in its
sole discretion as to each such Leased Property, be as a month-to-month tenant
during which time Tenant shall pay as rental each month (which rental
constitutes liquidated damages with respect to Rent, and not a penalty for the
period to which it relates), one and one-half times the aggregate of (i)
one-twelfth of the aggregate annual amounts of Base Rent payable as of the end
of the preceding Term and, in the case of a month-to-month tenancy as to less
than all of the Leased Properties, allocable to the Leased Property(ies) in
question in accordance with Section 16.9 hereof; (ii) all Additional Charges
accruing during the month and (iii) all other sums, if any, payable by Tenant
pursuant to the provisions of this Lease with respect to the Leased
Property(ies) in question. During such period of month-to-month tenancy, Tenant
shall be obligated to perform and observe all of the terms, covenants and
conditions of this Lease with respect to the Leased Property(ies) in question,
but shall have no rights hereunder other than the right, to the extent given by
law to month-to-month tenancies to continue its occupancy and use of the
applicable Leased Property. Subject to

 

74



--------------------------------------------------------------------------------

Section 40.3, nothing contained herein shall constitute the consent, express or
implied, of Lessor to the holding over of Tenant after the expiration or earlier
termination of this Lease.

 

ARTICLE XXI

 

Section 21.1 Subordination. This Lease and all rights of Tenant hereunder are
subject and subordinate to all Facility Mortgages and all Superior Leases which
may now or hereafter affect Lessor’s interest in the applicable Leased Property
and any interest of any Superior Lessor (all such leases and mortgages,
collectively, the “Superior Mortgages”), and to all renewals, modifications,
consolidations, replacements and extensions of the Superior Mortgages, provided,
however, that, in the case of any Superior Mortgages (other than the Existing
Ground Leases), Tenant’s aforesaid subordination shall be conditioned on
Tenant’s receipt of a so-called “non-disturbance” agreement in favor of Tenant
from any such Superior Lessor (other than the Superior Lessors under the
Existing Ground Leases) or Superior Mortgagee (defined below) on such Superior
Lessor’s or Superior Mortgagee’s commercially reasonable standard form. This
Section shall be self-operative and no further instrument of subordination shall
be required. In confirmation of such subordination, Tenant agrees to execute and
deliver promptly any commercially reasonable form of instrument (in recordable
form, if requested) that Lessor, any Superior Lessor or the holder of any
Superior Mortgage (a “Superior Mortgagee”) may request to evidence such
subordination. Lessor shall use its reasonable efforts to obtain from each
currently existing Facility Mortgagee a so-called “non-disturbance” agreement in
favor of Tenant on such Facility Mortgagee’s standard form.

 

Section 21.2 Attornment. If the interests of Lessor under this Lease are
transferred by reason of, or assigned in lieu of, foreclosure or other
proceedings for enforcement of any such Superior Mortgage, or if any Superior
Lease shall be terminated then Tenant shall, at the option of such purchaser,
assignee or any Superior Lessor, as the case may be, (x) attorn to such party
and perform for its benefit all the terms, covenants and conditions of this
Lease on Tenant’s part to be performed with the same force and effect as if such
party were the landlord originally named in this Lease, or (y) enter into a New
Lease with such party, as landlord, pursuant to Section 40.15 hereof for the
remaining Term and otherwise on the same terms and conditions of this Lease
except that such successor landlord shall not be (i) liable for any previous
act, omission or negligence of Lessor under this Lease; (ii) subject to any
counterclaim, defense or offset which theretofore shall have accrued to Tenant
against Lessor; (iii) bound by any previous modification or amendment of this
Lease or by any previous prepayment of more than one month’s rent, unless such
modification, amendment or prepayment shall have been approved in writing by the
Superior Lessor or the Superior Mortgagee through or by reason of which such
successor landlord shall have succeeded to the rights of Lessor under this Lease
or, in case of any such prepayment, such prepayment of rent has actually been
delivered to such successor landlord; or (iv) liable for any security deposited
pursuant to this Lease unless such security has actually been delivered to such
successor landlord. Nothing contained in this Section shall be construed to
impair any right otherwise exercisable by any such owner, holder or lessee.

 

Section 21.3 Mortgagee Cure Rights. If any act or omission by Lessor would give
Tenant the right, immediately or after lapse of time, to cancel or terminate
this Lease or to claim a partial or total eviction, or abatement of rent, setoff
or counterclaim not otherwise expressly permitted by the terms of this Lease,
Tenant will not exercise any such right until (i) it has given

 

75



--------------------------------------------------------------------------------

written notice of such act or omission to each Superior Mortgagee whose name and
address shall have previously been furnished to Tenant, by delivering notice of
such act or omission addressed to each such party at its last address so
furnished, (ii) Lessor shall have failed to cure the same within the time limits
set forth in this Lease, and (iii) following the giving of such notice, no
Superior Mortgagee and no Superior Lessor shall have remedied such act or
omission (x) in the case of an act or omission which is capable of being
remedied without possession of this Leased Property, within the cure period
available to Lessor under this Lease plus sixty (60) days and (y) in the case of
any act or omission which is incapable of being remedied without possession of
the applicable Leased Property, within sixty (60) days following the date on
which possession is obtained (either by such Superior Mortgagee or Superior
Lessor or by a receiver in an action commenced by such Superior Mortgagee or
Superior Lessor), provided a Superior Mortgagee or Superior Lessor has promptly
commenced action to obtain possession and shall diligently pursue such action to
completion and provided further that such Superior Mortgagee or Superior Lessor
shall, with reasonable diligence, give Tenant notice of its intention to, and
commence and continue to, remedy such act or omission or cause the same to be
remedied.

 

Section 21.4 Modifications. Tenant shall execute any modification of this Lease
requested by any Superior Mortgagee or prospective Superior Mortgagee to cause
the terms of this Lease to conform with customary and reasonable mortgage
financing requirements, provided that such modifications (i) do not materially
adversely increase the obligations of Tenant hereunder or materially diminish
Tenant’s rights under this Lease or materially impair the right of a Leasehold
Mortgagee, (ii) do not increase Rent payable hereunder, and (iii) are requested
by any such Superior Mortgagee or prospective Superior Mortgagee only at the
time of its initial loan advance or any subsequent extension of the maturity
date of its loan or material modification of the terms of its loan. Tenant will
not unreasonably withhold, delay or condition its consent to such modification,
provided subsections (i), (ii) and (iii) above are complied with.

 

Section 21.5 Existing Ground Leases.

 

Section 21.5.1 Tenant shall, at its own cost and expense, fully observe, perform
and comply with all of the obligations of Lessor, as lessee, under all Existing
Ground Leases, if any, including, without limitation, all obligations relating
to use of the Leased Properties, payment of ground rents, taxes, assessments and
utility charges, maintenance and alterations of the Leased Properties and
assignment and subletting. Tenant shall not cause, or permit its respective
agents, employees, contractors, invitees, subtenants, licensees, concessionaires
or assigns (whether or not permitted hereunder) to cause, whether by act or
omission, any breach of, default under or termination of any Existing Ground
Lease. Notwithstanding anything to the contrary contained in Section 16.1 or
elsewhere in this Lease, an Event of Default shall be deemed to have occurred
under this Lease on account of Tenant’s breach of this Section 21.5.1, when, and
only if, (i) Tenant’s breach of this Section 21.5.1 also results in a breach or
default of an obligation under an Existing Ground Lease and (ii) such Existing
Ground Lease breach or default is not cured by Tenant on or prior to the
expiration of the cure period, if any, applicable to such breach or default by
the terms of such Existing Ground Lease (or such longer cure period as may be
expressly authorized by an order of a court of competent jurisdiction), and
(iii) if the Existing Ground Lease breach or default referenced in subsection
(i) above is a non-monetary, non-material breach or default of the Existing
Ground Lease, on account of such Existing Ground Lease breach or default, such
Existing Ground Lease is at material risk of being

 

76



--------------------------------------------------------------------------------

terminated or has been terminated. Lessor agrees that, in the event Lessor
receives any written notice of default from the ground lessor under any Existing
Ground Lease, Lessor shall promptly forward a copy thereof to Tenant, and, in
the event Lessor’s Management Group obtains actual knowledge (as opposed to, and
not including, constructive, imputed, assumed or other knowledge, and without
any obligation to investigate or otherwise make inquiry) of any breach or
default by the ground lessee under any Existing Ground Lease, then, unless
Lessor’s Management Group has the aforesaid actual knowledge that Tenant already
has knowledge of such breach or default, Lessor shall promptly notify Tenant in
writing of such breach or default. Lessor further agrees that Lessor shall
timely exercise any options to renew or extend contained in the Existing Ground
Leases, as and to the extent necessary from time to time so that each Existing
Ground Lease shall not expire prior to the expiration or termination of this
Lease as it applies to the Leased Property affected by such Existing Ground
Lease (including any Extended Terms applicable to such Leased Property). Tenant
agrees that, if Lessor, at its option, elects to cure an Event of Default under
this Section 21.5.1, such cure shall not excuse Tenant from, or be deemed a cure
of, such Event of Default, nor shall Tenant’s reimbursement to Lessor of any
costs and expenses incurred by Lessor in affecting any such cure be deemed a
cure of any such Event of Default, provided, however, that, notwithstanding the
foregoing, even after the occurrence of such an Event of Default by Tenant
and/or Lessor’s cure thereof, Lessor agrees to accept Tenant’s cure thereof, or
reimbursement of Lessor’s costs and expenses to effect such cure, provided, and
on the condition, that Lessor has not, prior thereto, terminated this Lease as
it affects the Leased Property to which such Existing Ground Lease relates or
dispossessed Tenant from such Leased Property. Nothing contained in this Section
21.5 shall limit or impair Lessor’s indemnification rights under Section 24.1
below.

 

Section 21.5.2 If (a) an Existing Ground Lease breach or default of the nature
described in Section 21.5.1(i) above occurs, and (b) in the case of a
non-monetary, non-material Existing Ground Lease breach or default, on account
thereof, if the same is not cured, the condition referenced in Section
21.5.1(iii) above would, or is likely to, be satisfied, Tenant agrees that,
notwithstanding anything to the contrary contained in Section 17.1 above or
elsewhere in this Lease, Lessor may, but shall not be obligated to, in its
discretion and regardless of whether Tenant is proceeding to cure, or attempting
to cure, the Existing Ground Lease breach or default referenced in Section
21.5.1(i) above or whether the cure period referenced in Section 21.5.1(ii)
above has expired or is likely to expire before completion of necessary cure
efforts, take such actions as it deems necessary or appropriate to attempt to
cure such Existing Ground Lease breach or default, provided, however, that, if
the breach or default referenced in subsection (a) above has applicable thereto,
by the express terms of the applicable Existing Ground Lease, a stated period to
cure the same, Lessor agrees not to commence to cure such breach or default
unless and until one-half (1/2) of the aforesaid stated cure period has elapsed.
If Lessor so proceeds to attempt to cure any such Existing Ground Lease breach
or default, Tenant agrees, within fifteen (15) days following receipt of a
written demand therefor and reasonable supporting documentation, to reimburse
Lessor for the reasonable amount of all costs and expenses incurred by Lessor in
curing, or attempting to cure, any such Existing Ground Lease breach or default.

 

ARTICLE XXII

 

Section 22.1 Notice to Lessor. If Tenant shall mortgage Tenant’s interest in one
or more Leased Properties to a Lending Institution in accordance with the terms
of this Lease, and

 

77



--------------------------------------------------------------------------------

if the holder of the Leasehold Mortgage shall provide Lessor with a true copy of
the Leasehold Mortgage and the name and address of the Leasehold Mortgagee (as
hereinafter defined) and Lessor shall approve the Leasehold Mortgage, Lessor and
Tenant agree that the provisions of this Section shall apply in respect to such
Leasehold Mortgage. Lessor has heretofore approved the Leasehold Mortgages dated
April 20, 2001 as amended in connection with the Tenant Credit Agreement
securing the obligations of Kindred and its subsidiaries under the Tenant Credit
Agreement, provided that such approval shall not constitute an agreement by
Lessor to be bound by the terms of any such Leasehold Mortgage. In the event of
any assignment of a Leasehold Mortgage or in the event of a change of address of
a Leasehold Mortgagee or of an assignee of a Leasehold Mortgage, notice of the
new name and address shall be provided to Lessor.

 

Section 22.2 Definitions.

 

(a) The term “Leasehold Mortgage” as used in this Section shall include a
mortgage, a deed of trust, a deed to secure debt, or other security instrument
by which Tenant’s leasehold estate is mortgaged or otherwise transferred, to
secure a debt. “Leasehold Mortgage” shall be deemed to refer to all of the
Leasehold Mortgages delivered to secure a debt.

 

(b) The term “Leasehold Mortgagee” as used in this Section shall refer to any
and all holders of a Leasehold Mortgage approved by Lessor pursuant to the terms
hereof. Lessor hereby approves of JPMorgan Chase Bank (formerly The Chase
Manhattan Bank, successor-by-merger to Morgan Guaranty Trust Company of New
York), as collateral agent, as the initial Leasehold Mortgagee, and any agent
for any credit facilities secured by Tenant’s leasehold interest hereunder.

 

Section 22.3 Consent of Leasehold Mortgagee Required. No cancellation or
surrender (other than a termination following the occurrence of an Event of
Default) and no amendment to or modification of, this Lease shall be effective
as to the Leasehold Mortgagee without the prior written consent of such
Leasehold Mortgagee, unless an amendment or modification is not reasonably
likely to result in a material adverse effect on the rights of the Leasehold
Mortgagee, the lien of the Leasehold Mortgages, or the value of the leasehold
interest demised hereunder.

 

Section 22.4 Default Notice. Lessor, upon providing Tenant any notice of: (a)
default under this Lease or (b) a termination of this Lease, in whole or in
part, shall at the same time provide a copy of such notice to the Leasehold
Mortgagee. From and after the time such notice has been given to a Leasehold
Mortgagee, the Leasehold Mortgagee shall have the same period, after the giving
of such notice upon it, for remedying any default or acts or omissions which are
the subject matter of such notice or causing the same to be remedied, as is
given Tenant after the giving of such notice to Tenant, plus (i) except if
subsection (ii) below is applicable, thirty (30) days to remedy, commence to
remedy or cause to be remedied the defaults or acts or omissions which are the
subject matter of such notice specified in any such notice, provided that such
defaults are capable of being cured by the Leasehold Mortgagee or on behalf of
the Leasehold Mortgagee, or (ii) fifteen (15) days to remedy any Rent defaults
which are the subject matter of such notice specified in any such notice. Lessor
shall accept such performance by or at the instigation of the Leasehold
Mortgagee as if the same had been done by Tenant. Tenant authorizes each
Leasehold Mortgagee to take any such action at the Leasehold Mortgagee’s option
and does hereby authorize entry upon the Leased Properties by the Leasehold
Mortgagee

 

78



--------------------------------------------------------------------------------

for such purpose. If Leasehold Mortgagee has failed to cure Tenant’s default
within the above-mentioned time period, Lessor may exercise its rights and
remedies specified in Sections 16.2, 16.3 and 17.1.

 

Section 22.5 Procedure for Foreclosure on Default.

 

(a) If the Leasehold Mortgagee has commenced taking steps to acquire or sell
Tenant’s interest in this Lease by foreclosure of the Leasehold Mortgage or
other appropriate means, the Leasehold Mortgagee shall provide Lessor notice of
the same and shall prosecute the same to completion with due diligence.

 

(b) Following Lessor’s receipt of such notice and so long as the Leasehold
Mortgagee continues to prosecute to completion with due diligence such
foreclosure or other means of acquiring or selling Tenant’s interest in this
Lease, and provided that the Leasehold Mortgagee complies with its obligations
under subsection (c) below, this Lease shall not then terminate, and the time
for completion by such Leasehold Mortgagee of its proceedings shall continue so
long as such Leasehold Mortgagee is enjoined or stayed and thereafter for so
long as such Leasehold Mortgagee proceeds to complete steps to acquire or sell
Tenant’s interest in this Lease by foreclosure of the Leasehold Mortgage or by
other appropriate means with reasonable diligence and continuity. Nothing in
this Section 22.5, however, shall be construed to extend this Lease beyond the
original term thereof, as extended by any options to extend the term of this
Lease properly exercised by Tenant or a Leasehold Mortgagee in accordance with
Article XIX, nor to require a Leasehold Mortgagee to continue such foreclosure
proceedings after the default by Tenant has been cured. If the default by Tenant
shall be cured and the Leasehold Mortgagee shall discontinue such foreclosure
proceedings, this Lease shall continue in full force and effect as if Tenant had
not defaulted under the Lease.

 

(c) In addition, during such period, the Leasehold Mortgagee shall pay or cause
to be paid the rent, additional rent and other monetary obligations of Tenant
under this Lease as the same become due, and continue its good faith efforts to
perform, or cause to be performed, all of Tenant’s other obligations under this
Lease.

 

Section 22.6 Assignment or Transfer in Lieu of Foreclosure.

 

(a) For the purposes of this Section 22.6, the making of a Leasehold Mortgage
shall not be deemed to constitute an assignment or transfer of this Lease or of
the leasehold estate hereby created, nor shall any Leasehold Mortgagee, as such,
be deemed to be an assignee or transferee of this Lease or of the leasehold
estate hereby created so as to require the Leasehold Mortgagee, as such, to
assume the performance of any of the terms, covenants or conditions on the part
of Tenant to be performed hereunder, but the purchaser at any sale of this Lease
and of the leasehold estate hereby created in any proceedings for the
foreclosure of any Leasehold Mortgage, or the assignee or transferee of this
Lease and of the leasehold estate hereby created under any instrument of
assignment or transfer in lieu of the foreclosure of any Leasehold Mortgage,
shall be deemed to be an assignee or transferee within the meaning of this
Section 22.6, and shall be deemed to have agreed to perform all of the terms,
covenants and conditions on the part of Tenant to be performed hereunder from
and after the date of such purchase and assignment.

 

79



--------------------------------------------------------------------------------

(b) Prior to any such purchase or assignment pursuant to a foreclosure or
similar proceeding, or any transaction in lieu thereof, the Leasehold Mortgagee
shall notify Lessor of the proposed transferee and obtain Lessor’s written
consent to such purchase or assignment. Subject to any state or other
governmental requirements, Lessor shall not unreasonably withhold, condition or
delay its consent to any sale or assignment, provided that (a) the purchaser or
assignee (1) shall be a creditworthy entity with sufficient financial stability
to satisfy its financial obligations under the Lease, (2) shall have not less
than four years experience in operating health care facilities for the purpose
of the applicable Facility’s Primary Intended Use, (3) has a favorable business
and operational reputation and character and (4) shall assume in writing and
agree to keep and perform all of the terms of this Lease on the part of Tenant
to be performed hereunder from and after the date of such purchase and
assignment and (b) an original counterpart of each such purchase and sale
agreement or instrument of assignment or transfer in lieu of foreclosure of any
Leasehold Mortgage, duly executed by Tenant and such purchaser or assignee, as
the case may be, in the form and substance satisfactory to Lessor, shall be
delivered promptly to Lessor. Lessor’s obligation to consent to a sale or
assignment is subject to any reasonable approval rights of any Facility
Mortgagee.

 

(c) (i) In the event of any dispute between Lessor and any Leasehold Mortgagee
or Tenant regarding whether Lessor has unreasonably withheld, conditioned or
delayed its consent to any sale or assignment in violation of Section 22.6(b) or
whether the other requirements of Section 22.6(b) have been satisfied (the
questions of whether Lessor has so violated Section 22.6(b) and/or whether the
aforesaid other requirements of Section 22.6(b) have been satisfied are herein
referred to collectively as the “Arbitration Question”), as their sole remedy on
account of any such dispute, Lessor may initiate an arbitration under this
Section 22.6(c) by written notice to Tenant and such Leasehold Mortgagee, or
such Leasehold Mortgagee or Tenant may initiate an arbitration under this
Section 22.6(c) by written notice to Lessor, in each case to decide the
Arbitration Question.

 

(ii) In such event, within ten (10) days following the issuance of any such
arbitration initiation notice, each of Lessor and such Leasehold Mortgagee (for
itself and Tenant) shall appoint a Qualified Arbitrator (as defined below), and,
within seven (7) days following the appointment of such two (2) Qualified
Arbitrators, such two (2) Qualified Arbitrators shall appoint a third Qualified
Arbitrator. If either Lessor or such Leasehold Mortgagee (for itself and Tenant)
shall fail to appoint a Qualified Arbitrator within the aforesaid ten (10) day
period, the Qualified Arbitrator appointed by the other shall alone proceed to
determine the Arbitration Question. If the two (2) Qualified Arbitrators
appointed by Lessor and such Leasehold Mortgagee (for itself and Tenant) are
unable to agree within the aforesaid seven (7) day period upon a third Qualified
Arbitrator, then either Lessor or such Leasehold Mortgagee (for itself and
Tenant), upon written notice to the other, may apply for such appointment to the
American Arbitration Association in New York City (or any organization successor
thereto) in accordance with the rules then prevailing of the American
Arbitration Association (or such successor organization) and, if the American
Arbitration Association (or such successor organization) shall fail to appoint
said third Qualified Arbitrator within fifteen (15) days after such request is
made, then either Lessor or such Leasehold Mortgagee (for itself and Tenant) may
apply, on notice to the other to the Supreme Court, New York County (or any
other court in New York City having jurisdiction) for the appointment of such
third Qualified Arbitrator.

 

80



--------------------------------------------------------------------------------

(iii) The three (3) Qualified Arbitrators that are so appointed (or the single
Qualified Arbitrator appointed by Lessor or such Leasehold Mortgagee (for itself
and Tenant) in the limited circumstance referenced above) shall decide the
Arbitration Question within fifteen (15) days following their or his
appointment.

 

(iv) Each of Lessor and such Leasehold Mortgagee (for itself and Tenant) shall
be entitled to present evidence and arguments to the arbitrator(s). If either
Lessor or such Leasehold Mortgagee (for itself and Tenant) submits one or more
affidavits as part of its submission, the submitting party agrees, if requested
by the other party, to produce such affiants for cross-examination under oath on
the record at the hearings before the arbitrator(s). There shall be no
pre-hearing discovery of any sort, unless specifically ordered by the
arbitrator(s) upon a finding that such discovery is essential to the
decision-making process. The parties to the arbitration shall conduct the
arbitration in a cooperative spirit, in good faith, and in a manner designed to
achieve expedition and economy.

 

(v) The determination of the Arbitration Question by the three (3) Qualified
Arbitrator(s) (or the single Qualified Arbitrator acting alone as above
provided) shall be conclusive upon Lessor, such Leasehold Mortgagee and Tenant
and a final, unappealable judgment rendered by such arbitrator(s) relative to
the Arbitration Question may be entered in any court having appropriate
jurisdiction. The arbitrator or arbitrators, as the case may be, shall be
required to give written notice to Lessor, such Leasehold Mortgagee and Tenant
stating his or their determination relative to the Arbitration Question, and
shall furnish to each of Lessor, such Leasehold Mortgagee and Tenant a signed
copy of such determination.

 

(vi) Each of Lessor and such Leasehold Mortgagee (for itself and Tenant) shall
pay its own counsel fees and the witness fees and similar expenses of preparing
for its presentation of evidence and arguments at the arbitration hearing(s) and
of making such presentation. Lessor and such Leasehold Mortgagee (for itself and
Tenant) shall equally share any fees payable to the arbitrator(s), provided,
however, that the three (3) Qualified Arbitrators (or the single Qualified
Arbitrator acting alone as above provided) shall have the authority to award
costs to the prevailing party in the arbitration if such arbitrator(s) finds
that the non-prevailing party acted in bad faith in connection with any
arbitration hereunder.

 

(vii) As used in this subsection (c), the term “Qualified Arbitrator” means a
person or entity that is neither an Affiliate of Lessor, such Leasehold
Mortgagee or Tenant nor interested in any financial manner in the outcome of the
Arbitration Question or in Lessor, Tenant or any Leasehold Mortgagee and has at
least ten (10) years experience as an owner or operator of nursing centers or
hospitals or as a senior executive officer and/or director of the American
Health Care Association and/or the Federation of American Health Systems or any
successor organizations thereto or as a senior executive officer of a publicly
traded healthcare real estate investment trust.

 

Section 22.7 Separate Lease. In the event of any termination of this Lease, in
whole or in part, Lessor agrees to enter into a new lease (“Separate Lease”) of
the Leased Property(ies) in question with the Leasehold Mortgagee or its
designee for the remainder of the term of this Lease, effective as of the date
of termination, at the rent and additional rent, and upon the terms,

 

81



--------------------------------------------------------------------------------

covenants and conditions (including all options to renew but excluding
requirements which are not applicable or which have already been fulfilled)
identical to this Lease, provided:

 

(a) The Leasehold Mortgagee shall make written request upon Lessor for such
Separate Lease within sixty (60) days after the date the Leasehold Mortgagee
receives Lessor’s notice of termination of this Lease given pursuant to Section
22.4.

 

(b) At the time of the execution and delivery of such Separate Lease, the
Leasehold Mortgagee or its designee shall pay or cause to be paid to Lessor any
and all sums which would at the time of execution and delivery thereof be due
pursuant to this Lease but for such termination and, in addition thereto, all
reasonable expenses, including reasonable attorneys’ fees, which Lessor shall
have incurred by reason of such termination and the execution and delivery of
the Separate Lease and which have not otherwise been received by Lessor from
Tenant or other party in interest under Tenant. Upon the execution of such
Separate Lease, Lessor shall allow to the tenant named therein as an offset
against the sums otherwise due under this Section 22.7(b) or under the Separate
Lease, an amount equal to the net income derived by Lessor from the Leased
Properties during the period from the date of termination of this Lease to the
date of the beginning of the lease term of such Separate Lease. In the event of
a controversy as to the amount to be paid to Lessor pursuant to this Section
22.7(b), the payment obligation shall be satisfied if Lessor shall be paid the
amount not in controversy, and the Leasehold Mortgagee or its designee shall
agree to pay any additional sum ultimately determined to be due plus interest at
the Overdue Rate and such obligation shall be adequately secured.

 

(c) Such Separate Lease shall be deemed to be a New Lease and the provisions of
Section 40.15 shall apply.

 

(d) The Leasehold Mortgagee or its designee shall agree to remedy any of
Tenant’s defaults of which said Leasehold Mortgagee was notified by Lessor’s
notice of termination given pursuant to Section 22.4 and which are reasonably
susceptible of being so cured by Leasehold Mortgagee or its designee.

 

(e) The tenant under such Separate Lease shall have the same right, title and
interest in and to the Leased Properties to which such Separate Lease relates
and the buildings and improvements thereon as Tenant had under this Lease.

 

(f) The tenant under any such Separate Lease shall be liable to perform the
obligations imposed on Tenant by such Separate Lease only during the period such
tenant under such Separate Lease has ownership of such leasehold estate.

 

(g) Notwithstanding anything to the contrary contained in this Section 22.7, in
connection with obtaining a New Lease with respect to a particular Leased
Property as provided herein and in Section 40.15, (i) if, prior to the effective
date of any such New Lease, Lessor has exercised its right to collect amounts
from Tenant with respect to such Leased Property pursuant to Section 16.3(A)(ii)
hereof, in order to cure existing monetary defaults relative to such Leased
Property, Leasehold Mortgagee or its designee shall not be obligated to pay to
Lessor any amount on account of the net present value of any Rent allocable to
such Leased Property for the period from and after the effective date of such
New Lease, but instead shall pay such Rent for

 

82



--------------------------------------------------------------------------------

such period at the time and in the manner set forth in such New Lease and
consistent with Article III hereof; and (ii) Leasehold Mortgagee or its designee
shall not be required to cure any non-monetary defaults by Tenant that are not
reasonably susceptible of being cured by Leasehold Mortgagee or its designee.”

 

Section 22.8 Separate Lease Properties. If more than one Leasehold Mortgagee
shall request a Separate Lease pursuant to Section 22.7(a) as to the same Leased
Property(ies), Lessor shall enter into such Separate Lease with the Leasehold
Mortgagee whose mortgage is prior in lien, or with the designee of the Leasehold
Mortgagee. Lessor, without liability to Tenant or any Leasehold Mortgagee with
an adverse claim, may rely upon a mortgagee title insurance policy or policies
issued by a responsible title insurance company as the basis for determining the
appropriate Leasehold Mortgagee who is entitled to such Separate Lease.

 

Section 22.9 Legal Proceedings. Lessor shall give each Leasehold Mortgagee
prompt notice of any legal proceedings between Lessor and Tenant involving
obligations under this Lease. Each Leasehold Mortgagee shall have the right to
intervene in any such proceedings and be made a party to such proceedings, and
the parties hereto do hereby consent to such intervention. In the event that any
Leasehold Mortgagee shall not elect to intervene or become a party to any such
proceedings, Lessor shall give the Leasehold Mortgagee notice of, and a copy of
any decision made in, any such proceedings, which shall be binding on all
Leasehold Mortgagees not intervening after receipt of notice of such
proceedings.

 

Section 22.10 Future Amendments. In the event on any occasions hereafter Tenant
seeks to mortgage the leasehold estate created hereby, Lessor agrees to amend
this Lease from time to time to the extent reasonably requested by a Lending
Institution proposing to make Tenant a loan secured by a first lien upon
Tenant’s leasehold estate, provided that such proposed amendments do not
adversely affect the rights of Lessor or its interest in the Leased Properties.
All reasonable expenses incurred by Lessor in connection with any such amendment
shall be paid by Tenant.

 

Section 22.11 Estoppel Certificate. Lessor and Tenant shall, without charge, at
any time and from time to time hereafter, within ten (10) days after written
request of the other party to do so, certify by written instrument duly executed
and acknowledged to any mortgagee or purchaser, or proposed Leasehold Mortgagee
or Superior Mortgagee or proposed purchaser, or any other person, firm or
corporation specified in such request: (a) as to whether this Lease has been
supplemented or amended, and if so, the substance and manner of such supplement
or amendment; (b) as to the validity and force and effect of this Lease; (c) as
to the existence of any Event of Default hereunder; (d) as to the existence of
any offsets, counterclaims or defenses hereto on the part of either party; (e)
as to the commencement and expiration dates of the Term of this Lease; and (f)
as to any other matters as may be reasonably so requested. Any such certificate
may be relied upon by the other party and any other person, firm or corporation
to whom the same may be exhibited or delivered, and the contents of such
certificate shall be binding on the party so certifying.

 

Section 22.12 Notices. Notices from Lessor to the Leasehold Mortgagee shall be
mailed to the address furnished Lessor pursuant to Section 22.1 and those from
the Leasehold Mortgagee to Lessor shall be mailed to the address designated
pursuant to the provisions of

 

83



--------------------------------------------------------------------------------

Section 34.1 hereof. Such notices, demands and requests shall be given in the
manner described in Section 34.1 and shall in all respects be governed by the
provisions of that section.

 

Section 22.13 Erroneous Payments. No payment made to Lessor by a Leasehold
Mortgagee shall constitute agreement that such payment was, in fact, due under
the terms of this Lease; and a Leasehold Mortgagee having made any payment to
Lessor pursuant to Lessor’s wrongful, improper or mistaken notice or demand
shall be entitled to the return of any such payment or portion thereof provided
such Leasehold Mortgagee shall have made demand therefor not later than one year
after the date of its payment.

 

Section 22.14 Exercise by Leasehold Mortgagee of Remedies Against One or More
Leased Properties. Lessor acknowledges that each of the Leased Properties is
covered, and may in the future be covered, by a separate Leasehold Mortgage and
that, due to the fact that the applicable law of each jurisdiction differs as to
the procedures (including, without limitation, the periods for notices of sale
to be published) for the exercise by a Leasehold Mortgagee of remedies under a
Leasehold Mortgage and that certain of the Leasehold Mortgages may be of Leased
Properties located in jurisdictions that are subject to anti-deficiency
judgment, election of remedies and/or one-form-of-action statutes making it
advisable for a Leasehold Mortgagee to exercise remedies with respect to such
Leased Properties in a certain order, the Leasehold Mortgagee may be required
under applicable law to, or due to applicable remedial limitations including
those described above, may reasonably elect to exercise remedies against less
than all of the Leased Properties at a particular time and/or may elect, or may
be required by applicable law, to exercise remedies against the Leased
Properties in a particular order. Therefore, Lessor agrees that its obligations
under this Article XXII are applicable to each Leased Property. For example,
Lessor may be asked to enter into a Separate Lease with respect to less than all
of the Leased Properties pursuant to Section 22.7 and/or Lessor may be asked to
approve a proposed transferee of a particular Leased Property pursuant to
Section 22.6(b).

 

ARTICLE XXIII

 

Section 23.1 Risk of Loss. During the Term of this Lease, the risk of loss or of
decrease in the enjoyment and beneficial use of each Leased Property in
consequence of the damage or destruction thereof by fire, the elements,
casualties, thefts, riots, wars or otherwise, or in consequence of foreclosures,
attachments, levies or executions (other than by Lessor and those claiming from,
through or under Lessor) is assumed by Tenant, and, in the absence of gross
negligence, willful misconduct or breach of this Lease by Lessor pursuant to
Section 38.3, Lessor shall in no event be answerable or accountable therefor nor
shall any of the events mentioned in this Section entitle Tenant to any
abatement of Rent.

 

ARTICLE XXIV

 

Section 24.1 Indemnification. Notwithstanding the existence of any insurance
provided for in Article XIII, and without regard to the policy limits of any
such insurance, Tenant will protect, indemnify, save harmless and defend Lessor
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and reasonable expenses (including, without limitation,
Litigation Costs), to the maximum extent permitted by law, imposed upon or
incurred by or asserted against Lessor by reason of: (a) any accident, injury to
or death of persons or loss

 

84



--------------------------------------------------------------------------------

of or damage to property occurring on or about any Leased Property or adjoining
sidewalks, including without limitation any claims of malpractice, (b) any use,
misuse, non-use, condition, maintenance or repair by Tenant or anyone claiming
under Tenant, including agents, contractors, invitees or visitors of any Leased
Property or Tenant’s Personal Property, (c) any Impositions (which are the
obligations of Tenant to pay pursuant to the applicable provisions of this
Lease), (d) any failure on the part of Tenant or anyone claiming under Tenant to
perform or comply with any of the terms of this Lease, (e) subject to Section
7.3.2 hereof, any failure by Tenant to observe, perform and comply with the
terms of any Existing Ground Lease or other Permitted Encumbrance applicable to
or binding upon Lessor or any of the Leased Properties or any breach of, default
under or termination of any such Existing Ground Lease or other Permitted
Encumbrance caused, whether by act or omission, by Tenant or its agents,
employees, contractors, invitees, subtenants, licensees, concessionaires or
assigns (whether or not permitted hereunder), and (f) the non-performance of any
of the terms and provisions of any and all existing and future subleases of any
Leased Property to be performed by the subtenant thereunder. Any amounts which
become payable by Tenant under this Section shall be paid within ten (10) days
after liability therefor on the part of Tenant is determined by litigation or
otherwise, and if not timely paid, shall bear interest (to the extent permitted
by law) at the Overdue Rate from the date of such determination to the date of
payment. Tenant, at its expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against Lessor or, subject to
clauses (A) and (B) below, may compromise or otherwise dispose of the same as
Tenant sees fit. Nothing herein shall be construed as indemnifying Lessor
against its own negligent acts or omissions or willful misconduct. If at any
time Lessor shall have notice of a claim, Lessor shall give reasonably prompt
written notice of such claim to Tenant; provided that (i) Lessor shall have no
liability for a failure to give notice of any claim of which Tenant has
otherwise been notified or has knowledge and (ii) the failure of Lessor to give
such a notice to Tenant shall not limit the rights of Lessor or the obligations
of Tenant with respect to such claim except to the extent that Tenant incurs
actual expenses or suffers actual monetary loss as a result of such failure.
Tenant shall have the right to control the defense or settlement of any claim,
provided that (A) Tenant shall first confirm in writing to Lessor that such
claim is within the scope of this indemnity and that Tenant shall pay any and
all amounts required to be paid in respect of such claim and (B) if the
compromise or settlement of any such claim shall not result in the complete
release of Lessor from the claim so compromised or settled, the compromise or
settlement shall require the prior written approval of Lessor. Lessor shall have
the right to approve counsel engaged to defend such claim and, at its election
and sole cost and expense, shall have the right, but not the obligation, to
participate in the defense of any claim.

 

Lessor shall indemnify, save harmless and defend Tenant from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses imposed upon or incurred by or asserted against Tenant as a result
of the gross negligence or willful misconduct of Lessor under and in connection
with this Lease.

 

Tenant’s and Lessor’s respective duties, liabilities and obligations under this
Article shall survive the expiration or termination of this Lease as to any or
all of the Leased Properties. For example, if (x) John Doe is injured in a
slip-and-fall accident that occurs at Leased Property A on January 1, 2005 and
of which Lessor has no notice or knowledge, (y) this Lease terminates for any
reason on March 1, 2005 with respect to Leased Property A, and (z) on July 1,
2005, John Doe begins a lawsuit against Lessor on account of the aforesaid
accident, then, notwithstanding

 

85



--------------------------------------------------------------------------------

such termination, Tenant’s indemnification and other obligations with respect to
such accident and lawsuit under subsection (a) above and the other provisions of
this Article shall survive such termination with respect to Leased Property A.

 

ARTICLE XXV

 

Section 25.1 Subletting and Assignment.

 

Section 25.1.1 Notwithstanding anything to the contrary contained in this Lease
but subject to Sections 25.4 and 25.1.11 below, Tenant shall have no right,
directly or indirectly, to assign this Lease in part under any circumstances.
Subject to the foregoing, except as expressly provided herein, Tenant shall not,
without the prior written consent of Lessor, which consent shall not be
unreasonably withheld, delayed or conditioned so long as no Event of Default has
occurred and is continuing hereunder, assign this Lease in its entirety or
mortgage, pledge, hypothecate, encumber or otherwise transfer any interest in
this Lease in whole or in part or sublease all or any part of any Leased
Property or suffer or permit this Lease or the leasehold estate created hereby
or thereby or any other rights arising under this Lease to be assigned in its
entirety or to be transferred, mortgaged, pledged, hypothecated or encumbered,
in whole or in part, whether voluntarily or involuntarily or by operation of
law, or permit the use or occupancy of any Leased Property to be offered or
advertised for assignment or subletting except as hereinafter provided. For
purposes of this Section 25.1, an assignment of this Lease shall be deemed to
include any change in control of any Tenant, as if such change in control or
transaction were an assignment of this Lease. Changes in control of any Tenant
shall include, without limitation, (a) a change in the composition of the board
of directors of any Tenant or any Guarantor such that at the end of any period
of twelve (12) consecutive months the persons constituting a majority of such
board of directors are not the same as the persons constituting a majority at
the start of such period (or persons appointed by such majority), (b) the sale
or other disposition of (i) all or any part of its interest in any Guarantor or
(ii) all or substantially all of the assets of any Guarantor or any Tenant
(other than a bona fide pledge in connection with a financing approved by
Lessor), and (c) a merger or consolidation involving any Guarantor or any
Tenant, which results in the stockholders of any Guarantor or any Tenant
immediately prior to such event owning less than 50% of the capital stock of the
surviving entity or any public parent of the surviving entity. For purposes of
this Section 25.1, a sublease of all or any part of any Leased Property shall be
deemed to include any concessionaire agreement, license agreement or other
agreement involving use or possession of all or any part of any Leased Property.

 

Section 25.1.2 Subject to the provisions of Section 25.3 below and any other
express conditions or limitations set forth herein, so long as no Event of
Default has occurred and is continuing hereunder, Tenant may, without the
consent of Lessor, (i) assign this Lease in its entirety or sublet all or any
part of any Leased Property to any Affiliate of Tenant, or (ii) sublet up to an
aggregate of 20% of the rentable square footage of any Facility (x) in the
normal course of the Primary Intended Use such as but not limited to leasing of
space for major moveable equipment or functional departments such as pathology,
pharmacy and radiology, or (y) to concessionaires or other third party users or
operators of portions of the Leased Property, provided that, in the case of both
clauses (i) and (ii) above, the assignee or subtenant in question is duly
licensed and possessed of all Authorizations necessary for the conduct of its
activities and the operation of such Leased Property or portion thereof in
accordance with all applicable laws.

 

86



--------------------------------------------------------------------------------

So long as no Event of Default has occurred and is continuing hereunder, Lessor
shall not unreasonably withhold, delay or condition its consent to any other
subletting of the Leased Properties in whole or in part or assignment of this
Lease in its entirety, provided that (a) in the case of a subletting, (1) the
subtenant shall comply with the provisions of Section 25.2, and (2) if the
subtenant is an Affiliate of any Tenant, the subtenant shall execute and deliver
to Lessor a Lease Guaranty in accordance with Section 40.12 hereof, (b) the
assignee or subtenant (1) shall be a creditworthy entity with sufficient
financial stability to satisfy its obligations under the Lease, (2) shall have
not less than four years experience in operating health care facilities for the
purpose of the applicable Facility’s Primary Intended Use, (3) has a favorable
business and operational reputation and character, (4) has all licenses,
permits, approvals and other Authorizations required to operate the Leased
Property(ies) in question for the Primary Intended Use (or any other use
permitted under the terms of this Lease), and (5) in the case of an assignment,
shall assume in writing and agree to keep and perform all of the terms of this
Lease on the part of Tenant to be kept and performed and shall be, and become,
jointly and severally liable with Tenant for the performance thereof, (c) an
original counterpart of each such sublease and assignment and assumption, duly
executed by Tenant and such subtenant or assignee, as the case may be, in the
form and substance satisfactory to Lessor, shall be delivered promptly to
Lessor, and (d) in case of either an assignment or subletting, Tenant shall
remain primarily liable, as principal rather than as surety, for the prompt
payment of the Rent and for the performance and observance of all of the
covenants and conditions to be performed by Tenant hereunder. Lessor’s
obligation to consent to a subletting or assignment is subject to any reasonable
approval rights of any Facility Mortgagee.

 

Section 25.1.3 If this Lease is assigned or if any Leased Property or any part
thereof is sublet (or occupied by any entity other than Tenant and its
employees), Lessor, after an Event of Default occurs and so long as it is
continuing, may collect the rents from such assignee, subtenant or occupant, as
the case may be, and apply the net amount collected to the Rent herein reserved,
but no such collection shall be deemed a waiver of the provisions set forth in
Section 25.1.1, the acceptance by Lessor of such assignee, subtenant or
occupant, as the case may be, as a tenant or release of Tenant from the future
performance of its covenants, agreements or obligations contained in this Lease.

 

Section 25.1.4 No subletting or assignment shall in any way impair the
continuing primary liability of Tenant hereunder, and no consent to any
subletting or assignment in any particular instance shall be deemed a waiver of
the prohibition set forth in this Section 25.1. No assignment, subletting or
occupancy shall affect the Primary Intended Use. Any subletting, assignment or
other transfer of Tenant’s interest in this Lease in contravention of this
Section 25.1 shall be void at Lessor’s option.

 

Section 25.1.5 If Tenant shall desire to assign this Lease or sublet all (but
not a portion) of any Leased Property other than an assignment or sublease to an
Affiliate, it shall first submit in writing to Lessor a notice (“Tenant’s
Notice”) indicating (a) the name of the proposed assignee or subtenant, (b) the
material terms of the proposed assignment or sublease, (c) the nature and
character of the business which the proposed assignee or subtenant will conduct
at the applicable Leased Property, (d) reasonable financial data concerning the
proposed assignee or subtenant, and (e) the effective date of the proposed
assignment or the commencement date and expiration date of the proposed
sublease. Tenant shall additionally submit to Lessor any other

 

87



--------------------------------------------------------------------------------

information concerning the proposed assignment or sublease which Lessor may
reasonably request and, prior to the effective date of any assignment permitted
hereunder or the commencement date of any sublease permitted hereunder, Tenant
shall deliver to Lessor evidence reasonably satisfactory to Lessor that the
assignee or subtenant has all licenses, permits, approvals and other
Authorizations necessary to operate each Leased Property for the Primary
Intended Use (or any other use permitted under the terms of this Lease). Except
to the extent such subletting or assignment is authorized under Section 25.1.11
below, if such notice is given, Lessor may, at its option, terminate this Lease
as to the applicable Leased Property, in which event, the provisions of Section
40.16 hereof shall apply. Lessor shall exercise its option by notice to Tenant
within 30 days after Tenant’s Notice (or receipt by Lessor of all information
reasonably requested by Lessor pursuant to this Section 25.1.5), and during such
30-day period, Tenant shall not have the right to assign this Lease or sublet
such space.

 

Section 25.1.6 If Lessor exercises its option under Section 25.1.5 to terminate
this Lease, this Lease shall terminate (either as to each Leased Property or as
to the applicable Leased Property, whichever is applicable) on the date which is
60 days following Tenant’s Notice or on such later date as may be specified in
Tenant’s Notice, all Rent allocable to the Leased Property(ies) in question in
accordance with Section 16.9 hereof shall be paid and apportioned to the date of
such termination and the provisions of Section 40.16 hereof shall apply in the
event this Lease remains in effect as to any Leased Properties. If Lessor shall
exercise its options under Section 25.1.5, Lessor may, and shall have no
liability to Tenant if Lessor shall, lease to Tenant’s prospective subtenant or
assignee.

 

Section 25.1.7 (a) Except in the case of an assignment or sublet pursuant to
Section 25.1.2(i) hereof and subject to subsections (b) and (c) below, Tenant
shall pay to Lessor, as Additional Charges, (i) as and when received by Tenant,
80% of any consideration (including, without limitation, capital stock, stock
options or warrants, license fees and all other forms of remuneration) received
on account of any assignment and (ii) 80% of the excess of:

 

(x) any rents, additional charges, or other consideration (including, without
limitation, capital stock, stock options or warrants, license fees and all other
forms of remuneration) payable to Tenant under any sublease, after deducting
therefrom brokerage commissions and legal fees paid by Tenant in connection with
such subletting, over (y) the sum of (1) a share of the Base Rent, real estate
taxes and assessments, insurance premiums and charges for utility usage that, on
a monthly basis, are owing with respect, or otherwise allocable, to the
applicable Leased Property (with such share to be equal to (A) if the applicable
sublease relates primarily to use of areas within the Facility(ies) located on
the applicable Leased Property, the product of the total of the aforesaid Base
Rent, real estate taxes and assessments, insurance premiums and utility usage
charges owing with respect, or allocable, to the applicable Leased Property for
a particular month times a fraction, the numerator of which is the number of
rentable square feet under the applicable sublease and the denominator of which
is the aggregate number of rentable square feet in the Facility(ies) located on
the applicable Leased Property, and (B) if the applicable sublease relates
primarily to use of areas outside the

 

88



--------------------------------------------------------------------------------

Facility(ies) located on the applicable Leased Property, that portion of the
aforesaid real estate taxes, insurance premiums and charges for utility usage as
are, in the reasonable judgment of Tenant (and with supporting documentation to
be delivered to Lessor upon written request), attributable to the areas outside
the Facility(ies) located on the applicable Leased Property), plus (2) the
amount (amortized, if applicable, as described below) of the actual out of
pocket costs, if any, incurred by Tenant (on behalf of itself and, to the extent
related to “Sublease Rent Payments” (as defined below), on behalf of Lessor’s
80% from time to time during the applicable sublease and directly attributable
to (aa) extending telephone service to the portion of the applicable Leased
Property that is subleased per the applicable sublease or (bb) performing
repairs to the portion of the applicable Leased Property that is subleased per
the applicable sublease (and, for purposes of this subsection (2) and the
calculation of “Sublease Rent Payments”, as hereinafter defined, (X) in the case
of any costs of the nature referenced in this subsection (2) that, in accordance
with generally accepted accounting principles, are treated as capital costs,
such costs shall be amortized on a straight line basis over the longer of the
useful life of the improvements or repairs to which such costs relate or the
initial term of the applicable sublease, and in each month the amortized amount
of such costs shall be deemed to have been incurred by Tenant, and (Y) in the
case of all other costs of the nature referenced in this subsection (2), such
costs shall be treated as incurred by Tenant as and when expended),

 

(such excess of (ii)(x) over (ii)(y) is referred to herein as the “Sublease Rent
Payments”). Lessor’s share, as aforesaid, of any such Sublease Rent Payments
shall be paid by Tenant to Lessor as and when the Sublease Rent Payments are
received by Tenant; provided, however, that:

 

(cc) within sixty (60) days after the end of each calendar year, Tenant shall
deliver to Lessor a Senior Officer’s Certificate certifying the amount of
Lessor’s share of Sublease Rent Payments for the preceding calendar year and
setting forth how such amount was calculated and containing a detailed breakdown
of the revenues and expenses used in making such calculation, and, within thirty
(30) days after Lessor’s receipt of such certificate, if the aggregate amount
paid by Tenant to Lessor during such preceding calendar year on account of
Lessor’s share of Sublease Rent Payments for such year exceeds the amount of
Lessor’s share as shown in such certificate, then, subject to subsection (dd)
below, Lessor shall pay the overage to Tenant, and, if the aggregate amount paid
by Tenant to Lessor during such preceding calendar year on account of Lessor’s
share of Sublease Rent Payments for such year is less than the amount of
Lessor’s share as shown in such certificate, Tenant shall pay such deficiency to
Lessor. Lessor shall be entitled, upon three (3) Business Days prior written
notice and within normal business hours, to review, and make abstracts from and
copies of, Tenant’s books, accounts and records

 

89



--------------------------------------------------------------------------------

relative to Tenant’s subleases of any Leased Property and the calculation of
Lessor’s share of Sublease Rent Payments for any period; and

 

(dd) for purposes of subsection (cc) above and the other provisions of this
Section 25.1.7, Lessor’s share of Sublease Rent Payments shall in no event be a
negative number and, for all purposes of subsection (cc) above and the other
provisions of this Section 25.1.7, for any calendar year in which the amount
referenced in subsection (ii)(x) above for such year is less than the amount
referenced in subsection (ii)(y) above for such year, the “Sublease Rent
Payments” shall be deemed to equal zero for such year. (For example, if Tenant
subleases a portion of a Leased Property, subsection (ii) above is applicable
thereto, during a particular calendar year Sublease Rent Payments are received
by Tenant in the aggregate amount of $100.00, and during such calendar year
Tenant paid to Lessor the following monthly amounts on account of Lessor’s share
of Sublease Rent Payments: for each of the months January through July, $20.00
(i.e.: $140.00 in aggregate) and for each of the months August through December,
$0.00, then, within thirty (30) days after Lessor’s receipt of Tenant’s
aforesaid Senior Officer’s Certificate for such calendar year, Lessor would be
obligated to pay to Tenant $60.00, representing the overage of the aggregate
amount received by Lessor during such calendar year ($140.00) over Lessor’s
share of the Sublease Rent Payments for such calendar year ($80.00 or 80% of
$100.00). Alternatively, if the preceding facts are assumed except that, during
the subject calendar year, the amount referenced in subsection (ii)(x) above is
less than the amount referenced in subsection (ii)(y) above by $50.00, then,
pursuant to subsection (dd) above, the Sublease Rent Payments for such calendar
year shall be deemed to equal $0.00, and, consequently, within thirty (30) days
following receipt of Tenant’s aforesaid Senior Officer’s Certificate for such
calendar year, Lessor would be obligated to pay to Tenant $140.00, representing
the overage of the aggregate amount received by Lessor during such calendar year
($140.00) over Lessor’s share of the deemed Sublease Rent Payments for such
calendar year ($0.00 or 80% of $0.00)).

 

In the event of a foreclosure by a Leasehold Mortgagee as to a particular Leased
Property(ies), Lessor’s right to 80% of such Sublease Rent Payments relating to
such Leased Property(ies) shall be subordinate to such Leasehold Mortgagee’s
right of payment. In the event of an assignment or sublet pursuant to Section
25.1.2(i) hereof, the provisions of this Section 25.1.7 shall apply to any
further assignment or sublet to a person or entity that is not an Affiliate of
Tenant.

 

(b) Notwithstanding anything to the contrary provided in this Lease, in the
event Tenant enters into a sublease, license agreement, easement or other
agreement (an “Ancillary Agreement”) pursuant to which a third party is given
the right to access, maintain or operate on any Leased Property, any antenna,
cell tower, satellite dish, cable or wire installation, or other communication
or telecommunication equipment, any billboard or signage, or any facility or
service not within the primary scope of Tenant’s business as it was conducted on
April 20, 2001, Tenant shall pay Lessor, as Additional Charges as and when
payable to Tenant, 80% of

 

90



--------------------------------------------------------------------------------

any consideration (including, without limitation, capital stock, stock options
or warrants, license fees and all other forms of remuneration) received on
account of such Ancillary Agreement. At the request of Lessor, Tenant shall
direct the third party in any Ancillary Agreement to pay Lessor’s 80% share of
such consideration directly to Lessor. No such Ancillary Agreement shall be
entered into by Tenant without the prior written consent of Lessor, which
consent shall not be unreasonably withheld, delayed or conditioned so long as
Tenant complies with the applicable requirements of subsections (a) through (d)
of Section 25.1.2 above.

 

(c) Notwithstanding anything to the contrary contained in subsection (a)(ii)
above, Lessor shall not be entitled to any Sublease Rent Payments on account of
any sublease of space within a Leased Property for a flower shop, beauty salon,
barber shop, gift shop, restaurant, cafeteria, coffee shop, snack shop or the
like or any other concessionaires (which term shall not include, without
limitation, medical offices and clinics and other providers of medical services)
typically found in nursing centers or hospitals (as applicable depending upon
the Primary Intended Use of the particular Leased Property) (including those
subleases of the nature referenced in this subsection (c) existing at the Leased
Properties as of April 20, 2001), so long as the aggregate square footage of
such Leased Property that is subleased for such uses does not exceed twenty
percent (20%) of the rentable space within the Facility(ies) located on such
Leased Property.

 

Section 25.1.8 Any assignment and/or sublease must provide that (a) it shall be
subject and subordinate to all of the terms and conditions of this Lease, (b)
the use of the applicable Leased Property shall be restricted to the applicable
Primary Intended Use and shall not conflict with any Legal Requirement,
Insurance Requirement or any other provision of this Lease, (c) no sublessee or
assignee shall be permitted to further sublet all or any part of the applicable
Leased Property or assign this Lease or its sublease except as expressly
provided in this Lease and (d) in the event of cancellation or termination of
this Lease for any reason whatsoever or of the surrender of this Lease whether
voluntary, involuntary or by operation of law, prior to the expiration date of
such sublease, including extensions and renewals granted thereunder, at Lessor’s
option, the subtenant shall make full and complete attornment to Lessor for the
balance of the term of the sublease, which attornment shall be evidenced by an
agreement in form and substance reasonably satisfactory to Lessor and which the
subtenant shall execute and deliver within 5 days after request by Lessor, its
successors or assigns and the subtenant shall waive the provisions of any law
now or hereafter in effect which may give the subtenant any right of election to
terminate the sublease or to surrender possession in the event any proceeding is
brought by Lessor to terminate this Lease.

 

Section 25.1.9 Any assignment of this Lease or sublease of the applicable Leased
Property in contravention of the express terms of this Article XXV shall be
voidable at Lessor’s option and the acceptance of rent by Lessor from any such
unauthorized assignee or subtenant shall not constitute a recognition or
acceptance of the tenancy of such unauthorized assignee or subtenant.

 

Section 25.1.10 Tenant shall pay to Lessor, within ten (10) business days after
request therefor, all costs and expenses, including without limitation
reasonable attorneys’ fees, incurred by Lessor in connection with any request by
Tenant to assign this Lease or sublet the applicable Leased Property.

 

91



--------------------------------------------------------------------------------

Section 25.1.11 Notwithstanding the other prohibitions and restrictions on
assignment and subletting contained in this Section 25.1, provided Tenant shall
have complied with the notice and information requirements of Section 25.1.5
above, Tenant shall have the right to assign or sublet to a non-Affiliate (x)
without the consent of Lessor, not more than ten percent (10%) in the aggregate
of the Master Lease Leased Properties which are nursing centers and (y) with
Lessor’s consent (which consent shall not be unreasonably withheld, delayed or
conditioned), not more than two (2) Master Lease Leased Properties which are
hospitals, but only if either (i) the applicable regulatory authorities have
threatened, or commenced proceedings, to revoke Tenant’s Medicaid or Medicare
certification for reimbursement or other Authorizations necessary to operate
such nursing center or hospital Leased Property, as applicable, or (ii) Tenant
cannot profitably operate such Leased Property, in which event:

 

(a) such assignment and/or subletting shall comply in all respects with clauses
(a) through (d) of the second sentence of Section 25.1.2 above (upon Tenant’s
request, Lessor agrees to provide an estoppel certificate certifying that, to
the best of Lessor’s knowledge, such clauses (a) through (d) have been satisfied
or, if such is not the case to the best of Lessor’s knowledge, certifying the
manner in which such clauses have not been satisfied to the best of Lessor’s
knowledge);

 

(b) Lessor shall give such assignee or subtenant assurances of quiet enjoyment,
in accordance with a mutually satisfactory non-disturbance and attornment
agreement, such that so long as such assignee or subtenant pays Rent allocable
to such Leased Property and otherwise complies with all covenants and
obligations of the Tenant under this Lease with respect to such Leased Property,
no other default under this Lease shall affect or give rise to any right to
terminate its leasehold of such Leased Property; and

 

(c) any default by such assignee or subtenant in the payment of Rent or in
complying with all other covenants and obligations of the Tenant with respect to
such Leased Property shall continue to constitute a default under this Lease,
entitling Lessor to all its rights and remedies hereunder.

 

To the extent that any of the Master Lease Leased Properties are the subject of
a New Lease derived, directly or indirectly, from the Original Master Lease,
Tenant shall continue to have the right to assign or sublet such Master Lease
Leased Properties upon compliance with this Section 25.1.11 or the corresponding
section of such New Lease, as applicable, but such right to assign or sublet,
whether under Section 25.1.11 of the Original Master Lease or the corresponding
section of any and all New Leases derived, directly or indirectly, from the
Original Master Lease (including, without limitation, this Lease), shall never
exceed ten percent (10%) in the aggregate of the nursing centers included within
the Master Lease Leased Properties or two (2) hospitals included within the
Master Lease Leased Properties.

 

Section 25.2 Attornment. Tenant shall insert in each sublease permitted under
Section 25.1 provisions to the effect that (a) such sublease is subject and
subordinate to all of the terms and provisions of this Lease and to the rights
of Lessor hereunder (except to the extent such subtenant is entitled to quiet
enjoyment assurances under Section 25.1.11 above), (b) in the event this Lease
shall terminate before the expiration of such sublease, the subtenant thereunder
will, at Lessor’s option, attorn to Lessor and waive any right the subtenant may
have to terminate the

 

92



--------------------------------------------------------------------------------

sublease or to surrender possession thereunder, as a result of the termination
of this Lease, and (c) in the event the subtenant receives a written notice from
Lessor or Lessor’s assignees, if any, stating that an Event of Default has
occurred, the subtenant shall thereafter be obligated to pay all rentals
accruing under said sublease directly to the party giving such notice, or as
such party may direct. All rentals received from the subtenant by Lessor or
Lessor’s assignees, if any, as the case may be, shall be credited against the
amounts owing by Tenant under this Lease.

 

Section 25.3 Sublease Limitation. Anything contained in this Lease to the
contrary notwithstanding, Tenant shall not sublet any Leased Property on any
basis such that the rental to be paid by the subtenant thereunder would be
based, in whole or in part, on either (i) the income or profits derived by the
business activities of the subtenant, or (ii) any other formula such that any
portion of the sublease rental received by Lessor would fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto.

 

Section 25.4 Leasehold Mortgagee Rights. Nothing contained in this Article XXV
shall limit or impair any rights of the Leasehold Mortgagee under Article XXII,
including, without limitation, any such rights to obtain a Leasehold Mortgage
upon less than all of the Leased Properties and, in the circumstances referenced
in Section 22.7, to obtain a Separate Lease as to less than all of the Leased
Properties.

 

ARTICLE XXVI

 

Section 26.1 Financial Statements and Reporting. Each Tenant shall maintain, for
itself and its subsidiaries, a system of accounting established and administered
in accordance with generally accepted accounting principles, and shall provide
Lessor with the following information:

 

(a) As soon as available but in no event later than forty-five (45) days after
the close of each fiscal month and within fifty (50) days after the close each
of the first three fiscal quarters, for Tenant, an unaudited consolidated
balance sheet and statement of operations as of the close of each such period
and the related unaudited consolidated statements of income, cash flows and
stockholders equity for such period and for the year to date of Tenant and its
Subsidiaries (collectively, “Financial Statements”), setting forth in each case
in comparative form the corresponding figures for the previous year, all
prepared in accordance with generally accepted accounting principles and all
certified in an Officer’s Certificate to Lessor as being complete and accurate
to the best of Tenant’s knowledge, subject to normal year end adjustments. In
the case of any Officer’s Certificate and related financial statements that are
required under this subsection (a) and relate to any period on or prior to the
date which is 120 days after April 20, 2001, Tenant may, to the extent
necessary, qualify the same by stating that they remain subject to any
adjustments required by “fresh-start accounting”, provided and on the conditions
that (i) as soon as reasonably practicable following the completion of such
“fresh-start accounting” adjustments, but in any event within five (5) Business
Days following such completion, Tenant shall deliver to Lessor a revised
Officer’s Certificate and related financial statements that comply with this
subsection (a) and omit the aforesaid “fresh-start accounting” qualifications
and (ii) Tenant shall at all times comply with all applicable securities and
other Legal Requirements relative to the reporting and disclosure of Tenant’s
financial condition;

 

93



--------------------------------------------------------------------------------

(b) Within one hundred (100) days after the close of each Fiscal Year, (i) for
Tenant, consolidated Financial Statements, in each case with accompanying notes
and schedules, prepared in accordance with generally accepted accounting
principles and audited by a firm of independent certified public accountants of
recognized standing selected by Tenant, which accountants shall have issued an
audit report thereon; and (ii) an Officer’s Certificate certifying to Lessor the
amount of Patient Revenues for such Fiscal Year for each Facility, for all of
the Facilities in the aggregate under this Lease and for all of the Facilities
in the aggregate under all of the Master Leases, and attaching reasonably
detailed documentation thereof;

 

(c) Within fifty (50) days after the close of each of the first three fiscal
quarters, and within one hundred (100) days after the close of each Fiscal Year,
the following information and data for each Facility, in each case in paper
format or electronic computer format: (1) income statements that include,
without limitation, a breakdown of Patient Revenues and other revenues itemized
by payor type and a breakdown of operating expenses to the extent reasonably
available under the then current facility operation reports, but including, at a
minimum, itemization of Facility rental expense, overhead charges or management
fees, bad debt expense and any material non-recurring charges; and (2) patient
census by payor type;

 

(d) As soon as available but in no event later than sixty (60) days following
the commencement of each Fiscal Year, annual budgets for the operation during
such Fiscal Year of each Facility, of all Facilities in the aggregate under this
Lease and of all Facilities in the aggregate under all of the Master Leases, and
to the extent reasonably available, a breakdown of projected Patient Revenues
and other revenues itemized by payor type and a breakdown of projected operating
expenses itemized to reflect, at a minimum, Facility rental expense, overhead
charges or management fees, bad debt expense and any non-recurring charges;

 

(e) Within one hundred (100) days after the close of each Fiscal Year, or
otherwise upon request by Lessor in connection with a proposed sale or
refinancing of a Facility or Facilities by Lessor, for Tenant and each
Guarantor, as applicable, an Officer’s Certificate certifying to Lessor and
Lessor’s designees (which certificate may be relied upon by Lessor and any
prospective purchaser or mortgagee of any Leased Property) the following
information:

 

(i) this Lease is unmodified and is in full force and effect (or that this Lease
is in full force and effect as modified and setting forth the modifications);

 

(ii) the dates to which Rent has been paid;

 

(iii) all Facilities are in good standing with respect to all necessary federal,
state and local licenses, permits and other Authorizations;

 

(iv) each Facility that participates in the Medicare program is in compliance
with the terms of its Medicare Provider Agreement and in good standing with the
Medicare program;

 

(v) each Facility that participates in the Medicaid program is in compliance
with the terms of its Medicaid Provider Agreement and in good standing with the
Medicaid program;

 

94



--------------------------------------------------------------------------------

(vi) the current number of licensed beds at each Facility; and

 

(vii) Tenant and each applicable Guarantor is not in default in the performance
of this Lease or its Guaranty, as applicable, or if an Event of Default exists,
specifying the same in reasonable detail;

 

at the request of Lessor, together with complete and accurate copies (originals
of which shall be made available for inspection upon request by Lessor) of all
licenses, permits and other Authorizations necessary to operate the Facilities
in accordance with all applicable laws;

 

(f) As soon as reasonably available, copies of any Forms 10K, 10Q and 8K and any
other annual, quarterly, monthly or other reports, copies of all registration
statements and any other public information which any Tenant or any of its
Subsidiaries files with the Securities Exchange Commission or any other
governmental authority;

 

(g) Promptly upon the furnishing thereof to the shareholders of any Tenant,
copies of all statements, reports, notices and proxy statements so furnished;

 

(h) Such supplements to the foregoing documents and such other information and
reports (including, without limitation non-financial information), as any Senior
Lender, any Facility Mortgagee or any Superior Mortgagee may reasonably request,
provided such supplements, and such information and reports, are consistent with
the types of supplements, reports and information generally utilized by such
institutions within the financing industry;

 

(i) (i) on a monthly basis during the Term, (x) a consolidated monthly cash flow
report of Tenant and its Subsidiaries and (y) a consolidated monthly patient
census report (reported separately for hospitals and nursing centers) for
Tenant, (ii) all other information, reports, materials and certificates that are
from time to time delivered, pursuant to the requirements of any loan documents
that are from time to time binding upon Tenant or any of its Subsidiaries or
Affiliates, by Tenant or any of its Subsidiaries or Affiliates to any of the
Senior Lenders, or any of the holders of any of the Exit Facility Documents or
any other loan documents evidencing or securing borrowed indebtedness of Tenant
or its Subsidiaries or Affiliates, or any of their respective agents,
representatives or consultants, with all such information, reports, materials
and certificates to be delivered to Lessor at the same time and in the same
manner as the same are delivered to any of the Senior Lenders, any of the
aforesaid holders and/or any of their respective agents, representatives or
consultants, (iii) on a monthly basis during the Term, a monthly consolidated
survey deficiency summary report, with such report to be in substance (but not
necessarily in form) consistent with the report dated October 2000 that was
delivered to Lessor and listing each of the Master Lease Leased Properties and
indicating for each Master Lease Leased Property whether any survey, citation or
report alleging a deficiency that is material in relation to such Master Lease
Leased Property (using the October 2000 report as a baseline) has been issued
with respect thereto during the period covered by such report and, if so,
setting forth the identity of the agency or authority that issued such citation
or report, a description of the alleged material deficiency and the timetable or
deadline for curing the same (and, promptly following receipt of a written
request therefor from Lessor to Tenant, Tenant shall further deliver to Lessor
any Facility-specific survey reports requested by Lessor), and (v) promptly
following receipt of a written request therefor from Lessor to Tenant, copies of
any

 

95



--------------------------------------------------------------------------------

Facility-specific environmental, engineering or other reports or studies that
are in Tenant’s possession or control and so requested by Lessor;

 

(j) If Lessor is a Ventas Lessor, within fifty (50) days following the close of
each fiscal quarter, a Senior Officer’s Certificate setting forth whether any
Event(s) of Default under Section 16.1(m) and/or Section 16.1(q) of this Lease
or any other lease demising any of the Master Lease Leased Properties has
occurred and is continuing (as described in Section 16.10) and, if so,
specifying the Master Lease Leased Property(ies) at which such Event(s) of
Default has so occurred and is continuing; and

 

(k) Within three (3) Business Days following Tenant’s receipt thereof, true,
correct and complete copies of all professional negligence, malpractice and/or
general liability actuarial studies, reports and/or analyses prepared from time
to time for or by Tenant or at Tenant’s direction other than those prepared by
its independent auditors;

 

(l) Within sixty (60) days after the close of each fiscal quarter, for any
insurance company owned or controlled by Tenant (a “Captive Insurance Company”),
an unaudited balance sheet and statement of operations as of the close of each
such period and the related unaudited statements of income, cash flows and
stockholders equity for such period and for the year to date of each Captive
Insurance Company, setting forth in each case in comparative form the
corresponding figures for the previous year, all prepared in accordance with
generally accepted accounting principles and all certified in an Officer’s
Certificate to Lessor as being complete and accurate to the best of Tenant’s
knowledge, subject to normal year end adjustments;

 

(m) Within one hundred eighty (180) days after the close of each Fiscal Year,
for each Captive Insurance Company, a balance sheet and statement of operations
as of the close of such Fiscal Year and the related statements of income, cash
flows and stockholder’s equity for such Fiscal Year, in each case with
accompanying notes and schedules, prepared in accordance with generally accepted
accounting principles and audited by a firm of independent certified public
accountants of recognized standing selected by Tenant, which accountants shall
have issued an audit report thereon;

 

(n) A true, correct and complete copy of any amendment to the organizational
documents of any Captive Insurance Company within five (5) Business Days
following entry into any such amendment;

 

(o) Within sixty (60) days following the end of each quarter during the Term,
reports, as of such quarter-end, (i) indicating the amount of the then current
“total loss pick” set for professional negligence and malpractice claims against
Tenant and its Subsidiaries and Affiliates and the then current breakdown of
such “total loss pick” (x) between claims incurred and reported and claims
incurred but not yet reported and (y) among claims incurred, whether or not
reported, that are (1) insured by the Captive Insurance Company(ies), (2)
insured by insurers other than a Captive Insurance Company, and (3) not insured
by a Captive Insurance Company or another insurer, (ii) indicating the amount to
be reserved by Tenant at the aforesaid then current “total loss pick” for
claims, whether or not reported, that are uninsured or that are insured by the
Captive Insurance Company(ies) and a reasonably detailed explanation of how such

 

96



--------------------------------------------------------------------------------

reserved amount was calculated and determined, (iii) identifying the portion of
the reserve amount referenced in subsection (ii) above that will be funded, and
the portion of such reserve that will not be funded, to the Captive Insurance
Company(ies) by Tenant, and (iv) confirming that the amount to be funded to the
Captive Insurance Company(ies) by Tenant is being funded on budget or, if there
is a shortfall in the funding of the amount to be funded, detailing Tenant’s
plan for funding such shortfall to the Captive Insurance Company(ies), and, in
addition, in each monthly Officer’s Certificate delivered by Tenant pursuant to
subsection (a) above, Tenant shall include therein a certification that Tenant
is recording general and professional liability costs, on a monthly basis, in a
manner consistent with the most recent actuarial valuations;

 

(p) On or prior to the date which is one hundred (100) days following the end of
each Fiscal Year, a report that allocates all professional negligence and
malpractice liability expenses incurred by Tenant and its Subsidiaries and
Affiliates during such preceding Fiscal Year to each Facility under this Lease,
to each of the other healthcare facilities under the Master Leases and to all
other healthcare-related facilities of Tenant and its Subsidiaries and
Affiliates that are not leased by Tenant under the Master Leases and that
explains the methodology of such allocation in reasonable detail;

 

(q) Within thirty (30) days following the end of each month during the Term,
Medicaid Rate Variance Reports, as of such month-end, prepared by Tenant for the
Facilities under this Lease, and the healthcare facilities under all of the
Master Leases, that are skilled nursing facilities, which report shall be
substantially in the form delivered by Tenant to Lessor on May 14, 2003 or
another form reasonably acceptable to Lessor, and, within forty-five (45) days
following the end of each month during the Term, the “Dennis Henson Medicaid
Rate Report,” or a substantially similar report reasonably acceptable to Lessor,
each as of such month-end, providing a state by state evaluation and prediction
of Medicaid rates;

 

(r) Within forty-five (45) days following the end of each month during the Term,
operating reports, as of such month-end, for each Facility under this Lease, and
for each healthcare facility under each of the Master Leases, and for all
healthcare facilities under each of the Master Leases, and under all of the
Master Leases, in the form delivered to Lessor on May 14, 2003 or another form
reasonably acceptable to Lessor;

 

(s) Within thirty (30) days following the end of each month during the Term, a
“QA Management Activity Report”, as of such month-end, prepared by Tenant for
each Facility under this Lease, and for each healthcare facility under each of
the Master Leases, in the form delivered to Lessor on May 14, 2003 or another
form reasonably acceptable to Lessor, and, relative thereto, promptly following
Tenant’s receipt of a written request therefor from Lessor, true, correct and
complete copies of any survey deficiency reports and/or plans of correction
relative to any of the aforesaid Facilities designated by Lessor;

 

(t) Within sixty (60) days after the commencement of each Fiscal Year, an annual
capital expenditures budget for such Fiscal Year, relating only to the Leased
Properties, in the form delivered to Lessor on May 14, 2003 or another form
reasonably acceptable to Lessor and, within fifteen (15) days after any material
amendment to such annual capital expenditures budget, a true, correct and
complete copy of such amendment;

 

97



--------------------------------------------------------------------------------

(u) Within forty-five (45) days following the end of each month during the Term,
a capital expenditures report, as of such month-end, relative to each Facility
under this Lease, and each healthcare facility under all of the Master Leases,
in the form delivered to Lessor on May 14, 2003 or another form reasonably
acceptable to Lessor, and, including with each such report, project level
expenditure detail by Facility or healthcare facility, as applicable;

 

(v) Within thirty (30) days after the close of each of the first three fiscal
quarters, and within thirty (30) days after the close of each Fiscal Year, a
report, in form reasonably acceptable to Lessor, regarding changes in the number
of licensed beds and so-called “banked beds”, at each Facility, at all
Facilities in the aggregate under this Lease and at all healthcare facilities in
the aggregate under all of the Master Leases.

 

Section 26.2 Furnishing Notice. Within five (5) days after Tenant receives
notice or otherwise obtains knowledge of any of the following occurrences,
Tenant shall give written notice thereof in the form of an Officer’s Certificate
to Lessor and any Facility Mortgagee(s) the name(s) and address(es) of which
have been provided to Tenant, which notice shall set forth details of the
occurrence referred to therein and shall state what action Tenant has taken, and
proposes to take, with respect thereto:

 

(a) any written notice of termination or suspension of any Facility from
participation in the Medicare or Medicaid program; and

 

(b) any written notice of non-renewal of any license or other Authorization
affecting any of the Facilities or its operation (including copies thereof).

 

Section 26.3 Quarterly Meetings; Facility Level Meetings and Reviews. On a
quarterly basis, Tenant shall permit, and upon request by Lessor shall make
appropriate arrangements for, Lessor and/or its representatives to discuss the
affairs, operations, finances and accounts of Tenant and its Subsidiaries and
Affiliates with, and be advised as to the same by, senior officers of Tenant
(and such of Tenant’s independent accountants and other financial advisors as
would be relevant to the topic of the particular meeting), all as Lessor may
deem appropriate for the purpose of verifying any report(s) delivered by Tenant
to Lessor under this Lease or for otherwise ascertaining compliance with this
Lease by Tenant or the business, operational or financial condition of Tenant
and/or its Subsidiaries and Affiliates and/or any of their respective
Facilities. Without limitation of the foregoing, from time to time promptly
following receipt of written notice from Lessor to Tenant (and in any event
within ten (10) Business Days of such receipt), Tenant shall permit, and shall
make appropriate arrangements for, Lessor and/or its representatives or
designees to discuss the business, operational and financial condition of
specific Facility(ies) designated by Lessor with, and be advised as to the same
by, appropriate personnel of Tenant and its Subsidiaries and Affiliates having
operational and accounting responsibilities for the Facility(ies) so specified
by Lessor and to review, and make abstracts from and copies of, the books,
accounts and records of Tenant and its Subsidiaries and Affiliates relative to
any such Facility(ies), in each case provided, and on the condition, that any
such discussions or reviews, abstracting or copying shall not materially
interfere with Tenant’s business operations relative to any affected
Facility(ies). Unless otherwise agreed in writing by Lessor and Tenant, all of
the discussions, reviews, abstracting and copying referenced in this Section
26.3 shall occur during normal business hours. Relative to the foregoing
matters, (a)

 

98



--------------------------------------------------------------------------------

Tenant agrees that those officers and managerial-level employees of Tenant and
its Subsidiaries and Affiliates as are reasonably designated by Lessor shall
attend the above described quarterly and/or Facility level meetings and reviews,
(b) each of the aforesaid quarterly meetings and reviews shall, unless otherwise
agreed by Lessor and Tenant, occur on the first Tuesday that is more than
fifteen (15) days following the earlier of the date of filing or the filing due
date of the Form 10Q or 10K, as applicable, that Tenant is required to file
following the close of the quarter-to-be-reviewed, and (c) the aforesaid
Facility level meetings and reviews shall, unless otherwise agreed by Lessor and
Tenant, occur simultaneously with the aforesaid quarterly meetings and reviews
and, in addition, from time to time at other times designated by Lessor upon ten
(10) Business Days written notice to Tenant.

 

Section 26.4 Non-Ventas Lessors. Notwithstanding anything to the contrary
contained in this Article XXVI, if and for so long as the lessor under this
Lease is not a Ventas Lessor, Tenant (a) shall not be required under this Lease
to provide to such non-Ventas Lessor Facility-specific information related to
Facilities or Leased Properties which are not included in this Lease, (b) shall
exclude from consolidated facility information that is required under Section
26.1 of this Lease facility information which relates to Facilities or Leased
Properties not included in this Lease, and (c) shall continue to be required to
provide information relative to Tenant, as opposed to Leased Properties and
Facilities, on the same basis as such information is provided to a Ventas
Lessor.

 

Section 26.5 Additional Tenant Assistance. Tenant agrees that Tenant’s chief
executive officer and chief financial officer shall be made available by Tenant,
upon two (2) Business Days (five (5) Business Days, if an in-person meeting is
required) prior verbal and electronic notice from Lessor, to hold meetings with,
make presentations to and/or answer questions and inquiries by investment
advisers, analysts, underwriters, bankers and other lenders, rating agencies and
other persons and organizations designated by Lessor in connection with
transactions conducted by Lessor from time to time. Tenant shall not be required
to incur any out-of-pocket expenses (other than nominal expenses) in connection
with any such request by Lessor.

 

Section 26.6 Electronic Format. All reports, statements and other materials
delivered by or on behalf of Tenant to Lessor under this Article XXVI shall be
delivered to Lessor in electronic format, if available.

 

Section 26.7 Similar Reports. If Tenant shall at any time begin to prepare new
or additional reports, statements or other materials containing the same or
similar information as is contained in any of the reports, statements or other
materials that Tenant is required to deliver to Lessor by the terms of the other
Sections of this Article XXVI, Tenant shall deliver such new or additional
reports, statements or other materials to Lessor, promptly following Tenant’s
preparation of the same.

 

ARTICLE XXVII

 

Section 27.1 Lessor’s Right to Inspect. Tenant shall permit Lessor, any then
current or prospective Superior Mortgagee or other lender to Lessor, any then
current or prospective investment banker, mortgage broker or other professional
engaged by Lessor, any prospective purchaser of any Leased Property or any
interest in Lessor or any Affiliate of Lessor and/or, only

 

99



--------------------------------------------------------------------------------

during any permitted exhibition period under Section 40.4 below, any prospective
lessee, and its and their respective authorized representatives, to enter upon
and conduct a physical inspection of any Leased Property during usual business
hours and, except in an emergency, upon not less than three (3) business days
prior notice, subject to any security, health, safety or confidentiality
requirements of any governmental agency or insurance requirement relating to the
Leased Properties, or imposed by law or applicable regulations and provided that
no such entry or inspection shall materially interfere with Tenant’s business
operations within the affected Leased Property(ies). Nothing contained in this
Section 27.1 shall limit or impair Lessor’s right to enter upon and inspect the
Leased Properties, or any of Lessor’s other rights or remedies, upon the
occurrence of any Event of Default by Tenant.

 

ARTICLE XXVIII

 

Section 28.1 No Waiver. No failure by Lessor or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the extent permitted by law, no waiver
of any breach shall affect or alter this Lease, which shall continue in full
force and effect with respect to any other then existing or subsequent breach.

 

ARTICLE XXIX

 

Intentionally omitted.

 

ARTICLE XXX

 

Section 30.1 Acceptance of Surrender. No surrender to Lessor of this Lease or of
any Leased Property or any part of any thereof, or of any interest herein or
therein, shall be valid or effective unless agreed to and accepted in writing by
Lessor and no act by Lessor or any representative or agent of Lessor, other than
such a written acceptance by Lessor, shall constitute an acceptance of any such
surrender.

 

ARTICLE XXXI

 

Section 31.1 No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created thereby by reason of the fact that the same person,
firm, corporation or other entity may acquire, own or hold, directly or
indirectly, (a) this Lease or the leasehold estate created hereby or any
interest in this Lease or such leasehold estate and (b) the fee estate in any
Leased Property.

 

ARTICLE XXXII

 

Section 32.1 Conveyance by Lessor. Lessor may, without the consent or approval
of Tenant, sell, transfer, assign, convey or otherwise dispose of any or all of
the Leased Properties. If Lessor or any successor owner of any Leased Property
shall sell, transfer, assign, convey or otherwise dispose of any Leased Property
in accordance with the terms hereof other than as security for a debt, and the
purchaser, grantee, assignee or transferee of the Leased Property shall
expressly assume all obligations of Lessor hereunder with respect to such Leased
Property

 

100



--------------------------------------------------------------------------------

arising or accruing from and after the date of such sale, conveyance, transfer,
assignment or other disposition and shall be reasonably capable of performing
the obligations of Lessor hereunder, Lessor or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of Lessor under this Lease with respect to such Leased Property arising or
accruing from and after the date of such sale, conveyance, transfer, assignment
or other disposition as to such Leased Property and all such future liabilities
and obligations with respect to such Leased Property shall thereupon be binding
upon such purchaser, grantee, assignee or transferee. Lessor agrees to deliver
to Tenant and any Leasehold Mortgagee, promptly following the consummation of
any such sale, conveyance, transfer, assignment or other disposition (other than
as security for a debt), written notice of such sale, conveyance, transfer,
assignment or other disposition and, if applicable, a copy of the aforesaid
assumption agreement. In the event of any such sale, transfer, assignment,
conveyance or other disposition (other than as security for a debt) of less than
all of the Leased Properties, the provisions of Section 40.15 hereof shall
apply.

 

ARTICLE XXXIII

 

Section 33.1 Quiet Enjoyment. So long as Tenant shall pay all Rent as the same
becomes due and shall fully comply with all of the terms of this Lease and fully
perform its obligations hereunder and thereunder, Tenant shall peaceably and
quietly have, hold and enjoy each Leased Property for the Term hereof, free of
any claim or other action by Lessor or anyone claiming by, through or under
Lessor, but subject to all Permitted Encumbrances, including, without
limitation, liens and encumbrances of record as of the date hereof or otherwise
permitted to be created by Lessor hereunder, liens as to the obligations of
Lessor that are either not yet due or which are being contested in good faith
and by proper proceedings, and liens hereafter consented to by Tenant. No
failure by Lessor to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Lease or abate, reduce or make a deduction
from or offset against the Rent or any other sum payable under this Lease, or to
fail to perform any other obligation of Tenant hereunder. Notwithstanding the
foregoing, Tenant shall have the right, by separate and independent action, to
pursue any claim it may have against Lessor as a result of a breach by Lessor of
the covenant of quiet enjoyment contained in this Section.

 

ARTICLE XXXIV

 

Section 34.1 Notices. All notices, demands, requests, consents, approvals and
other communications hereunder shall be in writing and delivered or mailed (by
registered or certified mail, return receipt requested or reputable nationally
recognized overnight courier service and postage prepaid), addressed to the
respective parties, as follows:

 

  (a) if to either Tenant:

 

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

680 South 4th Avenue

Louisville, Kentucky 40202-2612

Attention: Chief Financial Officer

 

101



--------------------------------------------------------------------------------

with copies to:

 

Kindred Healthcare, Inc.

Kindred Healthcare Operating, Inc.

680 South 4th Avenue

Louisville, Kentucky 40202-2612

Attention: General Counsel

 

and

 

James Ely, III

J.P. Morgan Chase Bank

270 Park Avenue, 4th Floor

New York, New York 10017

 

  (b) if to Lessor:

 

Ventas Realty, Limited Partnership

10350 Ormsby Park Place

Suite 300

Louisville, Kentucky 40223

Attention: Lease Administration

 

with a copy to:

 

Ventas, Inc.

Ventas Realty, Limited Partnership

10350 Ormsby Park Place

Suite 300

Louisville, Kentucky 40223

Attention: General Counsel

 

or to such other address as either party may hereunder designate, and shall be
effective upon receipt.

 

ARTICLE XXXV

 

Section 35.1 Appraisals. In the event that it becomes necessary to determine the
Fair Market Rental of the Leased Properties or any thereof or the allocation of
Base Rent among the Leased Properties or any thereof, or the Transferred
Property Percentages applicable to the Leased Properties or any thereof, to be
contained in Exhibit C hereto or the Fair Market Value or Fair Market Value
Purchase Price of any property, in each case for any purpose of this Lease, and
the parties cannot agree amongst themselves on such values, allocations or
percentages, the procedures of this Article XXXV shall apply.

 

Section 35.2 Appointment of Appraisers. The party required or permitted to
request an appraisal or other determination under this Article XXXV shall,
within the applicable time period, if any, specified in this Lease, give written
notice (an “Appraisal Notice”) to the other party, which Appraisal Notice shall
state the requesting party’s desire for an appraisal or other

 

102



--------------------------------------------------------------------------------

determination under this Article XXXV, and identify which matters are to be
appraised or determined (e.g., Fair Market Rental of the Leased Properties, and
creation of an amended Exhibit C hereto, pursuant to Section 3.2 hereof). Within
thirty (30) days after receipt of any such Appraisal Notice by the party to
which such Appraisal Notice is directed, each party shall, by written notice to
the other party, appoint an appraiser meeting the qualifications set forth below
selected by such party to act as appraiser on its behalf. If either party fails
so to appoint an appraiser within the aforesaid thirty (30) day period, the
appraiser selected by the other party shall act as the “Final Appraiser”
hereinafter described. If both parties appoint an appraiser as aforesaid in a
timely manner, within ten (10) days after such two appraisers are appointed,
such two appraisers shall meet and agree upon a third appraiser meeting the
qualifications set forth below (herein, the “Final Appraiser”). The two
appraisers selected by the parties shall, promptly following their agreement
upon a Final Appraiser, provide written notice of the identity of the aforesaid
Final Appraiser to each of Lessor and Tenant. Such appointment shall be binding
on the parties. If the two appraisers selected by the parties are unable to
agree upon a Final Appraiser within the aforesaid ten (10) day period, then
either party may request that the American Arbitration Association or any
successor organization thereto appoint a Final Appraiser meeting the
qualifications set forth below within twenty (20) days of such request, and both
parties shall be bound by any appointment so made within such twenty (20) day
period. If no such Final Appraiser shall have been appointed in such manner
within such twenty (20) day period or within ninety (90) days after issuance of
the original Appraisal Notice, either Lessor or Tenant may apply to any court
having jurisdiction to have such appointment made by such court.

 

Section 35.3 Qualifications of Appraisers. Each of the two appraisers selected
by the parties, and the Final Appraiser, must (a) be a member of the American
Institute of Real Estate Appraisers (or any successor organization thereto)
and/or a person employed by an accounting firm that, at the time of such
appointment, is one of the five (5) largest public accounting firms in the
United States and (b) have not less than five (5) years experience, and
substantial expertise, in valuing hospitals and nursing centers and/or
determining the fair market rental value of hospitals and nursing centers.

 

Section 35.4 Appraisal Process. The Final Appraiser appointed in accordance with
the foregoing procedures shall complete the appraisals, and make any other
determinations, submitted to him or her in accordance with the terms of this
Lease within sixty (60) days after his or her appointment and shall notify each
of Lessor and Tenant of his or her appraisals and other determinations. In
performing such appraisals, and making such other determinations, the Final
Appraiser shall make the assumptions, and follow any other directives or
instructions, contained in this Lease relative to the subject matter of the
Final Appraiser’s appointment, and, without limitation of the foregoing, in the
case of any appraisal of Fair Market Rental applicable to the Leased Properties
or any thereof or any allocation of Base Rent among the Leased Properties or any
thereof (and any related amendment of Exhibit C hereto and allocation of
Transferred Property Percentages among the Leased Properties or any thereof),
the Final Appraiser shall not allocate an amount of Base Rent to any particular
Leased Property that would result in this Lease, as it applies to such Leased
Property, being treated as a capital lease, rather than an operating lease,
under generally accepted accounting principles or under the applicable rules of
the Financial Accounting Standards Board and, in making determinations of the
amount of Base Rent that will be allocated to particular Leased Properties for
purposes of Exhibit C, shall consider the effect of his or her allocation of
Base Rent to a particular Leased Property upon

 

103



--------------------------------------------------------------------------------

Tenant’s ability to obtain reimbursements at such Facility under third party
payor programs, but in all events without increasing or decreasing the aggregate
amount of Base Rent payable under this Lease with respect to the Leased
Properties as a whole.

 

Section 35.5 Binding Nature. The provisions of this Article XXXV, and related
provisions of this Lease, providing for determination of certain values,
allocations, percentages and other matters by the Final Appraiser shall be
specifically enforceable to the extent such remedy is available under applicable
law, and any determination hereunder shall be final and binding upon the parties
except as otherwise provided by applicable law.

 

Section 35.6 Costs. Lessor and Tenant shall each pay the fees and expenses of
the appraiser appointed by it, and each shall pay one-half of the fees and
expenses of the Final Appraiser, and one-half of all other costs and expenses,
incurred in connection with each appraisal, provided, however, that,
notwithstanding the foregoing, Lessor, not Tenant, shall pay the fees and
expenses of the appraisers appointed by Lessor and Tenant, and of the Final
Appraiser, in the case of any appraisal initiated under Section 3.2 hereof.

 

ARTICLE XXXVI

 

Section 36.1 General REIT Provisions.

 

Section 36.1.1 Tenant understands that, in order for Ventas, Inc., Lessor’s
Affiliate, to qualify as a real estate investment trust (“REIT”), the following
requirements (the “REIT Requirements”) must be satisfied:

 

(i) Rent allocable for purposes of Section 856 of the Code to Lessor’s personal
property that is leased to Tenant under a lease at the beginning and end of a
calendar year cannot exceed 15% of the total Rent under such lease.

 

(ii) Tenant cannot sublet the property that is leased to it by Lessor, or enter
into any similar arrangement, on any basis such that the rental or other amounts
paid by the sublessee thereunder would be based, in whole or in part, on either
(i) the net income or profits derived by the business activities of the
sublessee or (ii) any other formula such that any portion of the rent paid by
Tenant to Lessor would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code.

 

(iii) Tenant cannot transfer or assign Tenant’s rights under the Lease to, or
sublease the property leased to it by Lessor to, or enter into any similar
arrangement with, any person in which Lessor has provided written notice to
Tenant that it owns, directly or indirectly, a 10% or more interest, within the
meaning of Section 856(d)(2)(B) of the Code.

 

Section 36.1.2 Notwithstanding any other provisions of this Lease to the
contrary, Tenant agrees, and agrees to use reasonable efforts to cause its
Affiliates, to cooperate in good faith with Lessor to ensure that the REIT
Requirements are satisfied, including, but not limited to, providing Lessor with
information about the ownership of Tenant, and its Affiliates to the extent that
such information is reasonably available. Tenant agrees, and agrees to use
reasonable efforts to cause its Affiliates, upon request by Lessor to take
reasonable action necessary to

 

104



--------------------------------------------------------------------------------

ensure compliance with the REIT Requirements. Immediately after becoming aware
that the REIT Requirements are not, or will not be, satisfied, Tenant shall
notify, or use reasonable efforts to cause its Affiliates to notify, Lessor of
such noncompliance.

 

Lessor agrees to reimburse Tenant for the reasonable amount of any out of pocket
expenses incurred by Tenant or its Affiliates in satisfying the requirements of
this Section 36.1.2.

 

Section 36.1.3 Intentionally Omitted

 

ARTICLE XXXVII

 

Section 37.1 Intentionally Omitted.

 

Section 37.2 Lessor’s Option to Purchase the Tenant’s Personal Property.
Effective on not less than ninety (90) days prior written notice given at any
time within one hundred eighty (180) days prior to the expiration of the Term,
but not later than ninety (90) days prior to such expiration, or such shorter
notice as shall be appropriate if this Lease is terminated in whole or in part
or Tenant is dispossessed of any of the Leased Properties prior to the
expiration of the Term, subject to the rights of any Leasehold Mortgagee in
respect of Tenant’s Personal Property, Lessor or its designee shall have the
option to purchase all (but not less than all) of Tenant’s Personal Property
located at the Leased Property(ies) in question, if any, at any expiration or
termination of the Term, for a purchase price equal to the unamortized portion
of the original cost based upon the economic useful life, as defined by the
American Hospital Guide (or, if such guide ceases to be published by the
American Hospital Association, a substitute guide or other economic useful life
reference book mutually agreed upon by Lessor and Tenant, each acting
reasonably), subject to, and with appropriate price adjustments for, all
equipment leases, conditional sale contracts, UCC-1 financing statements
(including those financing statements filed in connection with the Leasehold
Mortgages) and other encumbrances to which such Personal Property is subject.
Promptly following demand by Lessor (but in any event within thirty (30) days
following such demand), Tenant shall deliver to Lessor a computation and
statement, in form, content and detail reasonably satisfactory to Lessor, of the
purchase price described above as of the date of such expiration, termination or
dispossession, as the case may be, for all of Tenant’s Personal Property located
at the Leased Property(ies) in question.

 

ARTICLE XXXVIII

 

Section 38.1 Lessor May Grant Liens. Without the consent of Tenant, Lessor may,
subject to the terms and conditions set forth below in this Section 38.1, from
time to time, directly or indirectly, create or otherwise cause to exist any
lien, encumbrance or title retention agreement (“Encumbrance”) upon any Leased
Property or any portion thereof or interest therein, whether to secure any
borrowing or other means of financing or refinancing. Any lender, which takes an
interest in the applicable Leased Property pursuant to this Article XXXVIII, (a)
shall agree to give Tenant the same notice, if any, given to Lessor of any
default or acceleration of any obligation underlying any such mortgage or any
sale in foreclosure under such mortgage, (b) shall agree to permit Tenant to
cure any such default on Lessor’s behalf within any applicable cure period, and
Tenant shall be reimbursed by Lessor for any and all out-of-pocket costs
incurred to effect any such cure (including reasonable attorneys’ fees), (c)
shall agree to permit

 

105



--------------------------------------------------------------------------------

Tenant to appear by its representative and to bid at any sale in foreclosure
made with respect to any such mortgage and (d) shall agree not to disturb
Tenant’s possession so long as Tenant is not in default in performing its
obligations hereunder.

 

ARTICLE XXXIX

 

Section 39.1 Environmental Indemnity. Tenant hereby agrees to hold harmless
Lessor, any successors to Lessor’s interest in this Lease and in any Leased
Property, and Lessor’s and such successors’ directors, officers, partners,
members, employees and agents from and against any losses, claims, damages
(including consequential damages), penalties, fines, liabilities (including
strict liability), costs (including cleanup and recovery costs), and expenses
(including expenses of litigation and reasonable attorneys’ fees) incurred by
Lessor or any other indemnitee or assessed against the Leased Property by virtue
of any claim or lien by any governmental or quasi-governmental unit, body, or
agency, or any third party, for cleanup costs or other costs pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980, the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act, all as amended from time to time, and all state laws and federal and state
regulations pursuant to the foregoing (collectively “Environmental Laws”).
Tenant’s indemnity shall survive the expiration or any termination of this
Lease. Provided, however, Tenant shall have no indemnity obligation with respect
to (i) Hazardous Materials first introduced to the Leased Property subsequent to
the date that Tenant’s occupancy of the applicable Leased Property shall have
fully terminated or (ii) Hazardous Materials first introduced to the Leased
Property prior to April 30, 1998, except to the extent arising from any
deterioration on or after April 30, 1998 in any condition existing prior to the
April 30, 1998. “Hazardous Materials” means any substance the presence of which
poses a hazard to the health or safety of persons on or about the Leased
Property or which requires removal or remediation under any Environmental Law,
including without limitation, any substance which is toxic, explosive,
flammable, radioactive, or otherwise hazardous or is included within the meaning
of “hazardous substance”, “hazardous waste”, “toxic substance”, or “pollutant”
as defined in any Environmental Law. At any time during the Term of this Lease,
Lessor may require one or more environmental audits of the Leased Properties, in
such form, scope and substance as specified by Lessor, at Tenant’s expense.
Tenant shall, within thirty (30) days after receipt of an invoice from Lessor,
reimburse Lessor for all costs and expenses incurred in reviewing any
environmental audit, including without limitation, reasonable attorneys’ fees
and costs.

 

ARTICLE XL

 

Section 40.1 Miscellaneous. Anything contained in this Lease to the contrary
notwithstanding, all claims against, and liabilities of, Tenant or Lessor
arising prior to any date of termination or expiration of this Lease shall
survive such termination or expiration. If any term or provision of this Lease
or any application hereof shall be invalid or unenforceable, the remainder of
this Lease and any other application of such term or provision shall not be
affected thereby. If any late charges provided for in any provision of this
Lease are based upon a rate in excess of the maximum rate permitted by
applicable law, the parties agree that such charges shall be fixed at the
maximum permissible rate. Neither this Lease nor any provision hereof may be
changed, waived, discharged or terminated except by an instrument in writing and
in recordable form signed by Lessor and Tenant. All the terms and provisions of
this Lease shall be binding

 

106



--------------------------------------------------------------------------------

upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The headings in this Lease are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 40.2 Non-Recourse. Tenant specifically agrees to look solely to Lessor’s
and any successor owner’s interest in the Leased Properties for recovery of any
judgment from Lessor, it being specifically agreed that neither Lessor, any such
successor owner, nor any officer, director, employee, lender, agent or Affiliate
of Lessor or any such successor owner shall ever be personally liable for any
such judgment or for the payment of any monetary obligation to Tenant. Tenant
shall have no recourse against any other property or assets of Lessor or any
successor owner, or against any property or assets of any officer, director,
shareholder, partner, lender, agent or Affiliate of Lessor or any successor
owner. The provision contained in the foregoing sentence is not intended to, and
shall not, limit any right that Tenant might otherwise have to obtain injunctive
relief against Lessor or Lessor’s successors in interest, or any action not
involving the personal liability of Lessor (original or successor). Furthermore,
except as otherwise expressly provided herein, in no event shall Lessor
(original or successor) ever be liable to Tenant for any special, indirect or
consequential damages suffered by Tenant from whatever cause.

 

Section 40.3 Transition of Operations.

 

(a) Upon the expiration or earlier termination of the Term as to any Leased
Property, or any dispossession of Tenant as to any Leased Property, Tenant
shall, to the maximum extent permitted by applicable law, transfer to Lessor or
Lessor’s designee and/or cooperate in all reasonable respects with Lessor or
Lessor’s designee to enable Lessor or Lessor’s designee to apply for and obtain
all licenses, operating permits, provider agreements, provider status,
certificates of need, certificates of exemption, approvals, waivers, variances
and other governmental, quasi-governmental and private authorizations necessary
for the operation of the Leased Property as to which the Term is expired or
terminated or as to which Tenant has been dispossessed and the Facilities
located thereon, or any of them, for their respective Primary Intended Uses
(collectively “Authorizations”); provided that the costs and expenses of any
such transfer or obtaining of Authorizations shall be paid by Lessor or Lessor’s
designee unless such termination or dispossession results from an Event of
Default, in which event the costs and expenses of any such transfer or obtaining
of Authorizations shall be paid by Tenant. It is the express intention of the
parties that at the expiration or earlier termination of the Term as to any
Leased Property, and upon any dispossession of Tenant in connection with any
Event of Default as to any Leased Property, any and all Authorizations needed to
operate each Leased Property as to which the Term is expired or terminated, or
as to which Tenant has been dispossessed, for its Primary Intended Use shall, to
the maximum extent permitted by applicable law, remain with such Leased Property
and shall be transferred into the name of Lessor or Lessor’s designee,
regardless of whether such Authorization is in the name of Tenant at any time
during the Term. Without limiting the generality of the foregoing, Tenant shall
furnish to Lessor or its designee complete and accurate documents and
information in Tenant’s possession, custody or control necessary or reasonably
requested by Lessor or its designee in connection with any such transfer or the
completion and processing of any applications for Authorizations.

 

107



--------------------------------------------------------------------------------

(b) In anticipation of the expiration of this Lease as to any Leased Property,
upon the earlier termination of this Lease as to any Leased Property, and/or
upon any dispossession of Tenant in connection with any Event of Default as to
any Leased Property, Tenant shall cooperate with Lessor in all reasonable
respects to facilitate and effectuate the orderly transfer of operations at the
affected Facility(ies) as a going concern; provided, however, that, unless such
termination or dispossession results from an Event of Default by Tenant,
notwithstanding anything to the contrary contained in this subsection (b),
Tenant shall not be required to incur any out-of-pocket operating losses or
costs in so cooperating. Such cooperation shall include, without limitation: (i)
furnishing to Lessor or any prospective successor operator of a Facility
designated by Lessor complete and accurate books, records, files, documents and
information in Tenant’s possession, custody or control necessary or reasonably
requested by Lessor or its designee in connection with the assessment and/or
assumption of the operations of such Facility(ies); (ii) facilitating the
evaluation and employment by Lessor or its designee of such employees of Tenant
as Lessor or its designee may elect to evaluate or employ, including, without
limitation, to the extent permitted by law, affording Lessor or its designee
access to all relevant personnel files, records, documents and information in
Tenant’s possession, custody or control; and (iii) assigning to Lessor or its
designee such assignable patient, vendor, service provider and other contracts
relating to the Facility(ies) in question as Lessor or its designee may request;
provided, however, that Tenant’s cooperation obligation shall not include
undertaking primary responsibility for such transfer of operations.

 

(c) Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not, prior to the ninetieth (90th) day preceding the expiration of this
Lease as to any Leased Property, commence to wind up and terminate the
operations of the Facility operated thereon by relocating the patients or
occupants thereof to other health care facilities (a “Facility Termination”). If
Lessor has not notified Tenant in writing prior to the ninetieth (90th) day
preceding the expiration of this Lease as to a Leased Property and the Facility
thereon that Lessor has procured a successor operator for such Facility who has
submitted applications for the Authorizations required to assume the operations
of such Facility (a “Qualified Successor”), then Tenant may commence the
Facility Termination and, upon the expiration of this Lease as to such Leased
Property and Facility, Tenant shall vacate such Leased Property and surrender
possession thereof to Lessor in accordance with all of the applicable
requirements of this Lease. If, prior to the ninetieth (90th) day preceding the
expiration of this Lease as to a Leased Property and the Facility thereon,
Lessor notifies Tenant in writing that Lessor has procured a Qualified Successor
for such Facility, Tenant shall not commence the Facility Termination (any
notice of the nature referenced in this sentence is herein referred to as a
“Section 40.3 Notice”). In such event, Tenant shall thereafter operate such
Facility in accordance with all of the requirements of this Lease until the
earliest to occur of (i) the date (on or after the expiration of this Lease as
to such Leased Property and Facility) on which such Qualified Successor will
assume the operation of such Facility, as specified in a written notice from
Lessor to Tenant given not less than thirty (30) days prior to the date of such
assumption, (ii) the date that is ninety (90) days after the expiration of this
Lease as to such Leased Property and Facility, and (iii) the date (on or after
the expiration of this Lease as to such Leased Property and Facility) which is
ninety (90) days after Tenant receives written notice from Lessor that,
notwithstanding the foregoing, Tenant may commence the Facility Termination, on
which earliest date, Tenant shall vacate the Leased Property in question and
surrender possession thereof to Lessor in accordance with all of the applicable
requirements of this Lease. In the event Lessor sends Tenant a Section 40.3
Notice

 

108



--------------------------------------------------------------------------------

and, as a result thereof, Tenant operates a Facility beyond the aforesaid
expiration date applicable thereto, then, from and after the expiration of this
Lease as to such Facility and until the earliest to occur of the dates described
in clauses (i), (ii) and (iii) above (the “Reimbursement Period”), Lessor shall
reimburse Tenant for any operating deficits of such Facility that Tenant may be
required to fund out-of-pocket on account of operating losses and expenses of
such Facility incurred by Tenant with respect to the Reimbursement Period. Any
such reimbursement shall be due from Lessor to Tenant within thirty (30) days
after written request by Tenant, provided that Tenant shall furnish such
documentation of such operating deficits, losses and expenses as Lessor may
reasonably request. For purposes of determining the amount of any operating
deficits, or operating losses and expenses, so incurred by Tenant with respect
to the Reimbursement Period, Lessor and Tenant agree that (1) there shall be
included therein, without limitation, (x) Rent, which shall continue to be due
and payable or accrue, as the case may be, at the same rates as are in effect
prior to the expiration of the Term, and (y) any increase in employee severance,
and all costs and liabilities, that may be incurred by Tenant in connection with
Tenant’s employees’ employment by virtue of Tenant’s delayed compliance with the
Worker Adjustment and Retraining Notification Act, or any similar State law, due
to Tenant’s cooperation and other obligations under this subsection (c), and (2)
Tenant shall serve upon its employees any notice required under the Worker
Adjustment and Retraining Notification Act, or any similar State law, as soon as
reasonably practicable after it becomes clear when the Reimbursement Period will
end, whether due to Tenant’s receipt of a written notice under subsection (i) or
(iii) above or due to the terms of subsection (ii) above which provides that, in
all events, the Reimbursement Period shall end no later than the date referenced
in such subsection (ii). In lieu of the aforesaid reimbursement from Lessor,
Tenant may instead elect to continue to be responsible for payment of all costs
and expenses of continuing to comply with this Lease as to such Facility during
the Reimbursement Period, provided and on the condition that Tenant provides
written notice to Lessor of such election within fifteen (15) days after
Tenant’s receipt of Lessor’s Section 40.3 Notice. In the event Tenant so elects
to forego its aforesaid reimbursement from Lessor, during the Reimbursement
Period, Base Rent allocable to such Facility shall be payable in the manner set
forth in Section 3.1 of this Lease, but with Base Rent allocable to such
Facility being reduced to one-half (½) of the amount thereof that was allocable
to such Facility as of the expiration of the Term as to such Facility. In the
event Lessor sends Tenant a Section 40.3 Notice and, as a result thereof, Tenant
operates a Facility beyond the expiration date applicable thereto, any Facility
Default that occurs with respect to such Facility and Leased Property during the
Reimbursement Period shall in no event give rise to any right in favor of Lessor
to exercise any rights or remedies under Article XVI hereof with respect to any
other Facility or Leased Property.

 

Section 40.4 Right to Enter. Lessor and Lessor’s agent shall have the right to
enter the applicable Leased Property at all reasonable times for the purpose of
exhibiting the Leased Property to others (i) if Tenant has not exercised its
right with respect to any applicable Extended Term within the time period set
forth in this Lease, or (ii) during the last eighteen (18) months of the Term
(if all available options for Extended Terms have previously been exercised).

 

Section 40.5 Integration. This Lease contains the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor except as set forth in this
Lease.

 

109



--------------------------------------------------------------------------------

Section 40.6 Severability. If any term or provision of this Lease is held or
deemed by Lessor to be invalid or unenforceable, such term or provision shall be
modified as slightly as possible so as to render it valid and enforceable; if
such term or provision, as modified, shall be held or deemed invalid or
unenforceable, such holding shall not affect the remainder of this Lease and
same shall remain in full force and effect, unless such holding substantially
deprives Tenant of the use of the Leased Property(ies) or Lessor of the rents
herein reserved, in which event this Lease shall forthwith terminate as if by
expiration of the Term.

 

Section 40.7 Subject to Law.

 

(a) All rights, powers and remedies provided herein may be exercised only to the
extent that the exercise thereof, including those which do not require the
giving of notice, does not violate any applicable law, and are intended to be
limited to the extent necessary so that they will not render this Lease invalid
or unenforceable under any applicable law. All waivers, consents, confessions
and releases provided for in this Lease are effective only to the extent
permitted by applicable law.

 

(b) This Lease was negotiated in the State of New York, which State the parties
agree has a substantial relationship to the parties and to the underlying
transaction embodied hereby. In all respects, the law of the State of New York
shall govern the validity of and enforceability of the obligations of the
parties set forth herein, but all provisions hereof relating to the creation of
the leasehold estate and remedies set forth in Article XVI shall be governed by
the laws of the State in which each applicable Leased Property that is the
subject of dispute is located and the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Lease in the Commonwealth of
Kentucky.

 

Section 40.8 Waivers. No waiver of any condition or covenant herein contained,
or of any breach of any such condition or covenant, shall be held or taken to be
a waiver of any subsequent breach of such covenant or condition, or to permit or
excuse its continuance or any future breach thereof or of any condition or
covenant herein construed as a waiver of such default, or of Lessor’s right to
terminate this Lease or exercise any other remedy granted herein on account of
such existing default.

 

Section 40.9 Binding Character. This Lease shall be binding upon and shall inure
to the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

 

Section 40.10 Modification. This Lease may be only be modified by a writing
signed by both Lessor and Tenant.

 

Section 40.11 Forbearance. No delay or omission by either party hereto to
exercise any right or power accruing upon any noncompliance or default by the
other party with respect to any of the terms hereof shall impair any such right
or power or be construed to be a waiver thereof.

 

Section 40.12 Lease Guaranty. In the event of any sublease of any Leased
Property(ies) or any portion thereof to an Affiliate of any Tenant pursuant to
the terms of this Lease, regardless of whether Lessor’s prior consent is
required therefor, such subtenant shall execute and deliver a Lease Guaranty
relative to the Leased Property(ies) or portion thereof subleased by it. Tenant

 

110



--------------------------------------------------------------------------------

represents and warrants to Lessor that Schedule 40.12 attached hereto and made a
part hereof reflects the identities of all Affiliates of any Tenant from whom a
Lease Guaranty is required hereunder as of the Effective Date and the respective
Leased Properties (or parts thereof) subleased by each of such Affiliates.
Tenant agrees, from time to time within fifteen (15) days after receipt of a
written request therefor from Lessor, to deliver to Lessor an Officer’s
Certificate which updates all of the information contained in Schedule 40.12.

 

Section 40.13 Intentionally omitted.

 

Section 40.14 Confidentiality.

 

(a) Each of Lessor and Tenant agrees that, except as otherwise explicitly
provided in this Section 40.14, all Information (as defined below) provided by
Lessor to Tenant and by Tenant to Lessor (the party providing such Information
being referred to as “Disclosing Party” and the party receiving the Information
being referred to as “Recipient”) will be kept confidential and will not,
without Disclosing Party’s prior written consent, be disclosed by Recipient, in
whole or in part, to any person, in any manner whatsoever.

 

(b) Recipient may disclose Information:

 

(i) to those of Recipient’s officers, directors and employees who are informed
by Recipient of the confidential nature of the Information and who agree, for
Disclosing Party’s benefit, to act in accordance with the terms and conditions
of this Section 40.14; Recipient will be responsible for any breach of this
Section 40.14 by such persons.

 

(ii) in the case where Lessor is the Recipient

 

(A) to the extent the Information is both (x) of a financial, operating,
regulatory, business or similar nature, and (y) has been aggregated to relate to
any or all of the Master Leases, a jurisdiction or jurisdictions (such as a
state or region), a class or classes of asset (e.g. nursing facilities or
hospitals) or any other category, in each case so long as such disclosure is not
on a per Leased Property basis; or

 

(B) if Lessor is a Ventas Lessor, to the extent the Information relates to a
particular Master Lease Leased Property(ies), and either

 

(w) is provided to Facility Mortgagees, prospective Facility Mortgagees,
Superior Lessors, prospective Superior Lessors, purchasers, prospective
purchasers, tenants or prospective tenants of such Master Lease Leased
Property(ies); provided that any such party listed in this clause (w) who
receives such Information is informed by Lessor or the Ventas Lessor(s) of the
applicable Master Lease Leased Property(ies) of the confidential nature of the
Information and agrees with Lessor or the Ventas Lessor(s) of the applicable
Master Lease Leased Property(ies) to keep such Information confidential pursuant
to a standard confidentiality agreement; and provided further that such
Information may be disclosed to tenants or prospective tenants only if either
(i) Tenant has not, at least

 

111



--------------------------------------------------------------------------------

seventeen (17) months prior to the then current Term applicable to the related
Renewal Group, given to the Ventas Lessor of the applicable Master Lease Leased
Property written notice of Tenant’s intention to renew the applicable lease with
respect to the Master Lease Leased Properties within such Renewal Group, or (ii)
an Event of Default has occurred under the applicable lease of such Master Lease
Leased Property(ies); or

 

(x) is disclosed in connection with or following a sale, closure, material
casualty, default or prospective default with respect to such Master Lease
Leased Property; or

 

(y) relates to the location or size of, or the number of licensed beds at, such
Master Lease Leased Property or the rent for such Master Lease Leased Property;
or

 

(z) is of the type customarily disclosed by a public healthcare real estate
investment trust; or

 

(C) if Lessor is not a Ventas Lessor, to the extent the Information relates to a
particular Leased Property(ies), and either

 

(w) is provided to Facility Mortgagees, prospective Facility Mortgagees,
Superior Lessors, prospective Superior Lessors, purchasers, prospective
purchasers, tenants or prospective tenants of such Leased Property(ies);
provided that any such party listed in this clause (w) who receives such
Information is informed by Lessor of the confidential nature of the Information
and agrees with Lessor to keep such Information confidential pursuant to a
standard confidentiality agreement; and provided further that such Information
may be disclosed to tenants or prospective tenants only if either (i) Tenant has
not, at least seventeen (17) months prior to the then current Term applicable to
the related Renewal Group, given to Lessor written notice of Tenant’s intention
to renew this Lease with respect to the Leased Properties within such Renewal
Group, or (ii) an Event of Default has occurred under the Lease of such Leased
Property(ies); or

 

(x) is disclosed in connection with or following a sale, closure, material
casualty, default or prospective default with respect to such Leased Property;
or

 

(y) relates to the location or size of, or the number of licensed beds at, such
Leased Property or the rent for such Leased Property; or

 

(z) is of the type customarily disclosed by a public healthcare real estate
investment trust.

 

112



--------------------------------------------------------------------------------

(iii) to the extent Recipient reasonably determines that disclosure of the
Information is required by any Legal Requirement applicable to Recipient or any
applicable rule, regulation, or requirement of any securities exchange on which
the Recipient’s securities are listed or admitted for trading (a “Disclosure
Law”) pursuant to the procedures set forth in Section 40.14(h) below.

 

(iv) in connection with any proceeding in which Recipient is attempting to
protect or enforce any rights and/or remedies in connection with this Lease or
any of the other Combined Leases, but only to the extent necessary to protect or
enforce such rights and/or remedies.

 

(v) to any person in a confidential relationship with the Recipient, including
Recipient’s auditors, advisors, consultants, lawyers, and others who agree with
Recipient to be bound by a standard confidentiality agreement, such as lenders,
prospective lenders, purchasers, potential purchasers, tenants and prospective
tenants; provided, however, that Recipient shall not be liable to Disclosing
Party for any breach by such persons of such confidential relationship or
confidentiality arrangements; provided further, however, that Recipient shall
assign to Disclosing Party (or enforce on Disclosing Party’s behalf and at
Disclosing Party’s cost) the Recipient’s rights under such confidentiality
agreement or obligations.

 

(vi) to the extent legally compelled to disclose any of the Information pursuant
to a subpoena or other legal process having the force of law. Recipient will
provide Disclosing Party with prompt notice so that Disclosing Party or any of
its representatives may seek a protective order or other appropriate remedy. In
the event that such protective order or other remedy is not obtained, Recipient
will furnish only that portion of the Information which Recipient has been
advised is legally required and Recipient will exercise its reasonable efforts
to attempt to obtain reliable assurance that confidential treatment will be
accorded the Information so to be furnished. In any event, Recipient will
cooperate with (and not oppose) any reasonable action by Disclosing Party to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded such Information.

 

(vii) in the case where Lessor is the Recipient, to the extent Lessor reasonably
determines that the Information is required under Disclosure Law applicable to
Recipient to be disclosed in connection with a distribution (a “Ventas
Stockholder Distribution”) by Recipient (or any of its transferees) to
Recipient’s stockholders of the common stock of Tenant received by VRLP upon
consummation of Tenant’s bankruptcy case (the “Tenant Shares”) pursuant to the
procedures set forth in Section 40.14(h) below; provided; however, that in
connection with a Ventas Stockholder Distribution pursuant to a registration
statement prepared by Tenant under the terms of the Registration Rights
Agreement by and among Tenant, VRLP and certain other parties thereto (the
“Registration Rights Agreement”), no such disclosure shall be permitted during
either (A) a Shelf Suspension pursuant to Section 3 of the Registration Rights
Agreement, or (B) a “black-out period” applicable to “Holders” pursuant to
Section 5 of the Registration Rights Agreement.

 

113



--------------------------------------------------------------------------------

(viii) in the case where Lessor is the Recipient, pursuant to the procedures set
forth in Section 40.14(h) below, to the extent Lessor reasonably determines that
the Information is required to be disclosed under Disclosure Law applicable to
Recipient in connection with a sale by Recipient of Tenant Shares and notice of
such proposed disclosure occurs pursuant to a Disclosure Notice received by
Tenant no later than 15 Business Days after (A) the filing by Tenant of a report
on Form 8-K, 10-Q or 10-K, (B) the termination of a Shelf Suspension pursuant to
Section 3 of the Registration Rights Agreement, (C) the termination of a
“black-out period” applicable to “Holders” pursuant to Section 5 of the
Registration Rights Agreement, or (D) Tenant shall have provided Ventas, Inc. or
VRLP with written notice of any “Accretive Transaction” as defined in and in
accordance with the requirements of Article Twelfth of Tenant’s Amended and
Restated Certificate of Incorporation.

 

(c) Information means (i) all and any data, reports, including any survey
deficiency reports or summaries thereof, forecasts, records, agreements and
other information (whether written, magnetic, digital or in any other form)
furnished after April 20, 2001 by Disclosing Party or by any of its
representatives or advisors to Recipient that is both (x) material and
proprietary, and (y) in the case where Tenant is the Disclosing Party, that is
required to be furnished pursuant to Section 8.1; 8.2; 26.1(b)(ii) (but only to
the extent furnished on a per Master Lease Leased Property basis (if Lessor is a
Ventas Lessor) or on a per Leased Property basis (if Lessor is not a Ventas
Lessor)); 26.1(c); 26.1(d); 26.1(e)(iii), (iv), (v) or (vii); 26.1(h); and
26.1(i), and (ii) EBITDAR, profitability, census and regulatory deficiency data
for each Master Lease Leased Property (if Lessor is a Ventas Lessor) or for each
Leased Property (if Lessor is not a Ventas Lessor). For purposes of this Section
40.14, information and other materials will be deemed furnished or prepared by,
or furnished to, a person if furnished or prepared by, or if furnished to, such
person or an affiliate of such person, or any employee, agent, partner,
representative or advisor of such person. As used in this Section 40.14, person
means any natural person and any corporation, partnership, association, firm or
other entity or organization of any kind whatsoever, and all references to
Recipient in this Section 40.14 shall include its affiliates, and an affiliate
of a designated person means a second person which (directly or indirectly)
controls, is controlled by, or is under common control with, such designated
person; provided, however, that Lessor and Tenant shall not be deemed to be
affiliates.

 

(d) The obligations under Section 40.14(a) will not apply to any Information
which (i) was known to Recipient prior to Disclosing Party’s disclosure of such
Information to Recipient (unless Recipient’s knowledge was obtained
confidentially or from a source which to Recipient’s knowledge was not permitted
to disclose such Information to Recipient) or (ii) becomes available to
Recipient on a nonconfidential basis from a source (other than Disclosing Party
or any of its employees, agents, representatives or advisors) who to the
knowledge of the Recipient is not prohibited from disclosing such Information to
Recipient by any legal, contractual or fiduciary obligation.

 

(e) Recipient acknowledges that remedies at law may be inadequate to protect
against breach of the provisions of this Section 40.14, and Recipient hereby in
advance agrees that Disclosing Party shall not be obligated to establish actual
damages or the inadequacy of monetary damages in seeking an injunction. Such
injunctive relief will not be deemed to be the

 

114



--------------------------------------------------------------------------------

exclusive remedy for a breach by Recipient of the provisions of this Section,
but will be in addition to all other remedies available at law or equity to
Disclosing Party.

 

(f) Lessor shall have the right to temporarily suspend Tenant’s obligation to
provide it with Information pursuant to the terms of this Lease or otherwise for
a specified period of time or for a period of time terminating upon the
occurrence of a specified event, including notice from Lessor (the “Suspension
Period”). During the Suspension Period, Tenant shall, if requested by Lessor,
deliver such Information to a third party in a confidential relationship with
Lessor. Upon expiration or termination of the Suspension Period, Tenant will
deliver to Lessor within three Business Days all Information that Tenant
otherwise would have been required to deliver during the Suspension Period and
shall immediately, once again, be subject to all of the information delivery
requirements set forth in this Lease.

 

(g) Recipient acknowledges that no failure or delay in exercising any right
under this Section 40.14 shall operate as a waiver thereof, nor will any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right hereunder.

 

(h) In connection with any proposed disclosure pursuant to Section
40.14(b)(iii), (vii) or (viii), the Recipient shall provide the Disclosing Party
with advance written notice of the proposed disclosure shall set forth the
Information to be disclosed, the proposed date of disclosure (the “Disclosure
Date”), the basis for such disclosure as well as the manner of such disclosure
(the “Disclosure Notice”). The Disclosure Notice shall be delivered to the
Disclosing Party no later than the Disclosure Notification Date (as defined
below). The Recipient and the Disclosing Party shall cooperate with one another
and negotiate in good faith to seek a mutually satisfactory resolution with
respect to such proposed disclosure. In the event the Disclosing Party has not,
prior to the Disclosure Date, either (A) consented to the proposed disclosure
(or such modified disclosure as the Recipient and Disclosing Party may mutually
agree) or (B) itself made disclosure of the Information contained in such
Disclosure Notice (or such modified disclosure as the Recipient and Disclosing
Party may mutually agree) the Recipient may disclose such Information to the
extent and in the manner set forth in such Disclosure Notice.

 

(i) Disclosure Notification Date shall mean the latest of the dates set forth
below:

 

(A) five (5) Business Days prior to the Disclosure Date;

 

(B) in the case of Section 40.14(b)(iii), such shorter period of time prior to
the Disclosure Date which is reasonable (in light of the nature of the
Information to be disclosed and the Disclosure Law applicable thereto);

 

(C) in the case of Section 40.14(b)(vii), two Business Days preceding any
previously publicly announced date for the Ventas Stockholder Distribution; and

 

(D) in the case of Section 40.14(b)(viii)(D), three (3) Business Days in advance
of the date Ventas, Inc. or VRLP is obligated to accept or reject Tenant’s offer
to purchase securities in connection with the Accretive Transaction.

 

115



--------------------------------------------------------------------------------

Section 40.15 New Lease. Lessor shall have the right, at any time and from time
to time during the Term for a legitimate business purpose, by written notice to
Tenant, to require Tenant to execute an amendment to this Lease whereby one or
more Leased Properties (individually, a “Transferred Property” or collectively,
“Transferred Properties”) is separated and removed from this Lease, and to
simultaneously execute a substitute lease with respect to such Transferred
Property(ies), in which case:

 

(a) Lessor and Tenant shall execute a new lease (the “New Lease”) for such
Transferred Property(ies), effective as of the date specified in subsection (c)
below (the “Property Transfer Date”), in the same form and substance as this
Lease, but with the following changes and terms incorporated therein:

 

(i) The initial Base Rent for such Transferred Property(ies) shall be an amount
equal to the product of (x) the percentage(s) set forth opposite the Transferred
Property(ies) on Exhibit C, attached hereto and made a part hereof (the
“Transferred Property Percentage(s)”), and (y) aggregate Base Rent in effect
under this Lease on the Property Transfer Date;

 

(ii) Intentionally omitted;

 

(iii) Intentionally omitted;

 

(iv) Any rental escalations required under the New Lease to be made on the May 1
immediately following the Property Transfer Date shall be made under the New
Lease on such May 1, in the full amount required as if such Transferred
Property(ies) had been under the New Lease for a full year, notwithstanding that
the period from the Property Transfer Date to such succeeding May 1 may be less
than one full year;

 

(v) “Base Patient Revenues” as defined in Section 2.1 of the New Lease shall
mean the Base Patient Revenues from the Transferred Property(ies) for the
calendar year ending on December 31, 1999 as set forth on Schedule 2.1A;

 

(vi) Intentionally omitted;

 

(vii) Intentionally omitted;

 

(viii) Without limitation of subsection (xiv) below, under Section 3.2 of the
New Lease, the Reset Fee under such New Lease shall be an amount equal to the
product of (x) the Transferred Property Percentage(s), and (y) the Reset Fee
applicable to this Lease on the Property Transfer Date;

 

(ix) Exhibit C to such New Lease shall include (A) rent only for the Transferred
Property(ies) covered by such New Lease; and (B) a Transferred Property
Percentage for each such Transferred Property, equal to the percentage that the
rent for such Transferred Property comprises of the aggregate rents for all
Transferred Properties under such New Lease (and the aggregate of all
Transferred Property Percentages under such New Lease shall equal 100%);

 

116



--------------------------------------------------------------------------------

(x) Subject to Section 22.7(g) hereof and without limitation and subject to the
provisions of Sections 16.10, 19.1, 25.1.11 and 40.18 of this Lease and all
other leases demising any of the Master Lease Leased Properties, the New Lease
shall provide that the tenant thereunder shall be responsible for the payment,
performance and satisfaction of all duties, obligations and liabilities arising
under this Lease, insofar as they relate to the Transferred Property(ies)
subject to the New Lease, that were not paid, performed and satisfied in full
prior to the effective date of the New Lease (and Tenant, in its capacity as the
tenant under this Lease, shall also be responsible for the payment, performance
and satisfaction of the aforesaid duties, obligations and liabilities not paid,
performed and satisfied in full prior to the effective date of such New Lease),
and shall further provide that the tenant thereunder, in its capacity as the
tenant under such New Lease, shall not be responsible for the payment,
performance or satisfaction of any duties, obligations and liabilities of
Tenant, in its capacity as the tenant under this Lease, arising after the
Property Transfer Date (except that, because the tenant under such New Lease
shall be the same as Tenant under this Lease, such New Lease will clarify that
the tenant under such New Lease, as a legal entity, is responsible for such
duties, obligations and liabilities under this Lease);

 

(xi) If the New Lease relates to a single Leased Property, the New Lease shall
provide that (1) because, for example, such New Lease may thereafter be amended
by agreement of Lessor and Tenant to include one or more other leased properties
or such New Lease may thereafter be combined with a Second Lease pursuant to
Section 40.18 of such New Lease, with such New Lease as the Section 40.18 Lease,
Lessor and Tenant under such New Lease have, in creating such New Lease as a
“New Lease” under Section 40.15 of one of the other Combined Leases,
nevertheless retained in such New Lease references to multiple Leased Properties
and provisions and terms that apply to multiple Leased Properties and (2)
without limitation of and subject to Sections 16.10, 19.1, 25.1.11 and 40.18 of
such New Lease and all other leases demising any of the Master Lease Leased
Properties, for so long as such New Lease relates to a single Leased Property,
the aforesaid references to multiple Leased Properties, and the aforesaid
provisions and terms applicable to multiple Leased Properties, shall, if the
context so requires in light of such New Lease relating to only a single Leased
Property, be treated as references to a single Leased Property or as provisions
and terms applicable to a single Leased Property;

 

(xii) The New Lease shall not include any cross-default provisions that would
make Tenant’s default under this Lease or under any other New Lease entered into
in accordance with this Lease or under any of the Master Leases or under any New
Lease entered into in accordance with any of such Master Leases an event of
default under such New Lease; provided, however, the foregoing portion of this
clause (xii) is without limitation of and subject to the provisions of Sections
16.10, 19.1, 25.1.11 and 40.18 of this Lease and all other leases demising any
of the Master Lease Leased Properties;

 

(xiii) At the election of Lessor, any one or more of the provisions of the New
Lease pertaining to Ventas, Inc.’s REIT status shall be deleted, including,
without limitation, Section 25.3 and Article XXXVI hereof; and

 

117



--------------------------------------------------------------------------------

(xiv) The New Lease shall include within Section 3.2 thereof a new subsection
(g) thereof providing that (1) the lessor under the Original Master Lease shall
have the sole and exclusive power and authority to exercise the rights of the
lessor under Section 3.2 of each lease relating to one or more Master Lease
Leased Properties (including the rights of the lessor under Section 3.2 of such
New Lease), and to bind such lessor with respect thereto and (2) the rights of
such lessor under Section 3.2 of such New Lease, acting through the lessor under
the Original Master Lease as provided in subsection (1) above, must be exercised
consistently and simultaneously with the exercise of such rights by the lessor
under the Original Master Lease (for example, if a Reset Proposal Notice is to
be sent, or the Reset Option is to be exercised, or determinations by appraisal
are to be requested, the same must be done at the same time for all of the
Master Lease Leased Properties (including the Transferred Properties subject to
such New Lease)) and, if the Reset Option is to be exercised, the Reset Fees
applicable to such New Lease and all other leases demising any of the Master
Lease Leased Properties, must be paid to Tenant in connection with, and as a
condition of, any such exercise.

 

(b) Upon execution of such New Lease, and effective as of the Property Transfer
Date, this Lease shall be deemed to be modified and amended as follows:

 

(i) The Transferred Property(ies) shall be excluded from the Leased Properties
hereunder;

 

(ii) Base Rent hereunder shall be reduced by the amount set forth in Section
40.15(a)(i) above;

 

(iii) Intentionally omitted;

 

(iv) Intentionally omitted;

 

(v) “Base Patient Revenues”, as defined in Section 2.1 hereof, shall be deemed
to be reduced by the amount set forth in Section 40.15(a)(v) above;

 

(vi) Intentionally omitted;

 

(vii) Under Section 3.2 of this Lease, the Reset Fee applicable to this Lease
shall be reduced by the amount described in Section 40.15(a)(viii) above; and

 

(viii) Exhibit C shall be modified so as to remove the allocation of rents and
the Transferred Property Percentage(s) for the Transferred Property(ies), and
the Transferred Property Percentages of the Leased Properties remaining under
this Lease shall be recalculated so that each such Leased Property shall have a
Transferred Property Percentage equal to the percentage that the rent for such
Leased Property comprises of the aggregate rents for all Leased Properties
remaining under this Lease, and so that the aggregate of all Transferred
Property Percentages for Leased Properties remaining under this Lease equals
100%.

 

(c) In the case of any New Lease that is entered into in accordance with Section
22.7 hereof, such New Lease shall be effective as of the date of termination of
this Lease

 

118



--------------------------------------------------------------------------------

with respect to the applicable Leased Property(ies). In the case of any New
Lease that is entered into in accordance with Section 19.4 hereof, such New
Lease shall be effective as of the effective date therefor specified in such
Section 19.4. In the case of all other New Leases, such New Lease shall be
effective on the date which is the earlier of (i) the date the New Lease is
fully executed and delivered by the parties thereto and (ii) the date specified
in the written notice from Lessor to Tenant requiring a New Lease as described
above, which date shall be no sooner than ten (10) days, nor later than sixty
(60) days, after the date such notice is issued.

 

(d) Tenant shall take such actions and execute and deliver such documents,
including without limitation the New Lease and new or amended Memorandum(s) of
Lease and, if requested by Lessor, an amendment to this Lease, as are reasonably
necessary and appropriate to fully effectuate the provisions and intent of this
Section 40.15 and Lessor shall execute and deliver such new or amended
Memorandum(s) of Lease as are reasonably necessary and appropriate to fully
effectuate the provisions and intent of this Section 40.15 and an amendment of
this Lease in accordance with Section 40.15(b) above.

 

(e) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.15 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of the
New Lease and of an amendment to this Lease, consistent with the foregoing
provisions.

 

(f) Each party shall bear its own costs and expenses in connection with any New
Lease entered into in accordance with Section 19.4 hereof. In all other cases,
the party requesting a New Lease under this Section 40.15 (and, for such
purpose, Tenant shall be deemed to be the requesting party in the case of any
New Lease entered into in accordance with Section 22.7 hereof) shall, promptly
following receipt of a written demand therefor and reasonable supporting
documentation, reimburse the other party hereto for its out-of-pocket costs and
expenses incurred in connection with such New Lease, including, without
limitation, reasonable attorneys’ fees and any recording fees incurred by such
other party in connection with the recording of new or amended Memorandum(s) of
Lease.

 

Section 40.16 Partial Expiration/Termination. In the event this Lease expires or
terminates as to one or more, but less than all, of the Leased Properties
(herein, the “Expired/Terminated Properties”), but no Separate Lease pursuant to
Section 22.7 or New Lease in accordance with the terms of Section 40.15 (e.g.
pursuant to the terms of Section 19.4 or Section 40.15), is entered into on
account thereof, effective as of the date of such expiration or termination (the
“Partial Expiration/Termination Date”), the following provisions shall be
applicable:

 

(a) The Expired/Terminated Properties shall be excluded from the Leased
Properties hereunder (but without limitation and subject to the provisions of
Sections 16.10, 19.1, 25.1.11 and 40.18 of this Lease and all other leases
demising any of the Master Lease Leased Properties);

 

(b) All Base Rent attributable to the Expired/Terminated Properties (determined
based upon the aggregate of the Transferred Property Percentages applicable to
the Expired/Terminated Properties), and all Additional Charges attributable to
the

 

119



--------------------------------------------------------------------------------

Expired/Terminated Properties, shall be due and payable as of the Partial
Expiration/ Termination Date. The amount of Base Rent attributable to the Leased
Properties other than the Expired/Termination Properties as of the Partial
Expiration/Termination Date shall equal the amount thereof immediately prior to
such Partial Expiration/Termination Date less the amount thereof allocated to
the Expired/Terminated Properties as aforesaid;

 

(c) “Base Patient Revenues”, as defined in Section 2.1 hereof, shall have
excluded therefrom all Base Patient Revenues attributable to the
Expired/Terminated Properties, as set forth on Schedule 2.1A;

 

(d) “Patient Revenues”, as defined in Section 2.1 hereof, shall have excluded
therefrom all Patient Revenues attributable to the Expired/Terminated
Properties;

 

(e) Intentionally omitted;

 

(f) Under Section 3.2 of this Lease, the Reset Fee applicable to this Lease
shall be reduced by an amount equal to the product of (i) the aggregate of the
Transferred Property Percentages applicable to the Expired/Terminated Properties
and (ii) the Reset Fee applicable to this Lease as of the Partial
Expiration/Termination Date;

 

(g) Exhibit C shall be modified so as to remove the allocation of rents to the
Expired/Terminated Properties, and the Transferred Property Percentages of the
Leased Properties remaining under this Lease shall be recalculated so that each
such Leased Property shall have a Transferred Property Percentage equal to the
percentage that the rent for such Leased Property comprises of the aggregate
rents for all Leased Properties remaining under this Lease, and so that the
aggregate of all Transferred Property Percentages for the Leased Properties
remaining under this Lease equals 100%;

 

(h) Nothing in this Section 40.16 shall be deemed to limit or impair any of
Lessor’s or Tenant’s rights and remedies at law, in equity, under this Lease or
otherwise relative to the Expired/Terminated Properties or the Leased Properties
that remain subject to this Lease;

 

(i) Tenant shall take such actions and execute and deliver such documents,
including, without limitation, if requested by Lessor, an amendment to this
Lease, as are reasonably necessary and appropriate to fully effectuate the
provisions and intent of this Section 40.16.

 

(j) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.16 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of an
amendment to this Lease, consistent with the foregoing provisions.

 

Section 40.17 Intentionally omitted.

 

Section 40.18 Combination of Leases. If Lessor is the lessor under both this
Lease and another lease demising a Master Lease Leased Property(ies) (the
“Second Lease”), Lessor shall have the right, at any time during the Term, by
written notice to Tenant, to require that this Lease and the Second Lease be
combined and to require Tenant to execute an amendment to this Lease

 

120



--------------------------------------------------------------------------------

whereby (a) if this Lease is the Section 40.18 Lease (as hereinafter defined),
the Master Lease Leased Properties covered by the Second Lease are added as
Leased Properties under this Lease and otherwise merged into this Lease or (b)
if the Second Lease is the Section 40.18 Lease, the Leased Properties covered by
this Lease are added as Leased Properties under the Second Lease and otherwise
merged into the Second Lease, in each case subject to the following terms and
conditions:

 

(i) References in this Lease to the “Section 40.18 Lease” shall mean and refer
to whichever of this Lease or the Second Lease is chosen by Lessor to be the
Section 40.18 Lease.

 

(ii) If this Lease is the Section 40.18 Lease, effective as of the date
specified in subsection (iv) below (the “Section 40.18 Date”), this Lease shall
be deemed to be modified and amended as follows:

 

(1) The Master Lease Leased Properties included in the Second Lease shall be
included as the Leased Properties under this Lease;

 

(2) Base Rent under this Lease shall be the combination of the respective
amounts of the Base Rent under this Lease and the Second Lease;

 

(3) Intentionally omitted;

 

(4) Intentionally omitted.

 

(5) Any rental escalations that would otherwise have been required to be made
under the Second Lease on the May 1 immediately following the Section 40.18 Date
shall be made under this Lease on such May 1, in the full amount required as if
the Master Lease Leased Properties referenced in subsection (1) above had been
under this Lease for a full year, notwithstanding that the period from the
Section 40.18 Date to such succeeding May 1 may be less than one full year;

 

(6) “Base Patient Revenues”, as defined in Section 2.1 of this Lease, shall be
increased by the amount of the Base Patient Revenues from the Master Lease
Leased Properties included in the Second Lease for the calendar year ending on
December 31, 1999 as set forth in Schedule 2.1A of the Second Lease, and
Schedule 2.1A of this Lease shall be deemed modified and amended accordingly;

 

(7) Intentionally omitted.

 

(8) Under Section 3.2 of this Lease, the Reset Fee applicable to this Lease
shall be the combination of the respective amounts of the Reset Fee applicable
to this Lease and the Second Lease;

 

(9) Exhibit C to this Lease shall be modified and amended so as to add thereto
the allocations of rents relative to the Master Lease Leased Properties included
in the Second Lease that were previously included in Exhibit C to the Second
Lease, and the Transferred Properties Percentages of the Leased Properties
included in this Lease (including,

 

121



--------------------------------------------------------------------------------

without limitation, the additional Master Lease Leased Properties referenced in
subsection (1) above) shall be recalculated so that each such Leased Property
shall have a Transferred Property Percentage equal to the percentage that the
rent for such Leased Property comprises of the aggregate rents for all Leased
Properties included in this Lease and so that the aggregate of all Transferred
Property Percentages for Leased Properties included in this Lease equals 100%;

 

(10) Tenant under this Lease shall be responsible for the payment, performance
and satisfaction of all duties, obligations and liabilities arising under the
Second Lease, insofar as they relate to the Master Lease Leased Properties
subject to the Second Lease, that were not paid, performed and satisfied in full
prior to the Section 40.18 Date, and, without limitation of the foregoing, (x)
any Event of Default that had occurred, arisen or accrued under the Second Lease
prior to the Section 40.18 Date shall be, and shall be deemed to be, an Event of
Default under this Lease, as to which the rights and remedies and other
provisions of this Lease shall be applicable, (y) any breach or default that had
occurred, arisen or accrued under the Second Lease prior to the Section 40.18
Date but had not yet become an Event of Default under the Second Lease as of the
Section 40.18 Date shall be, and be deemed to be, a breach or default under this
Lease, as to which the cure periods, rights and remedies and other provisions of
this Lease shall be applicable, and (z) with respect to any breach or default
described in subsection (y) above, although the cure periods, rights and
remedies and other provisions of this Lease shall be applicable, the portion of
any cure period under the Second Lease that had elapsed as of the Section 40.18
Date shall be counted in determining whether and when the applicable cure period
under this Lease has expired; and

 

(11) The Master Lease Leased Properties referenced in subsection (1) above shall
otherwise be incorporated into this Lease as Leased Properties included under
this Lease the same as if this Lease, from the inception of the Second Lease,
had included the aforesaid Master Lease Leased Properties as Leased Properties
hereunder on the rent, lease terms and other economic terms described in the
Second Lease.

 

(iii) If this Lease is not the Section 40.18 Lease, effective as of the Section
40.18 Date, this Lease shall be modified and amended as necessary (x) to
incorporate into the Second Lease as Leased Properties thereunder the Leased
Properties covered by this Lease the same as if the Leased Properties covered by
this Lease had, from the inception of this Lease, been included in the Second
Lease as Leased Properties thereunder on the rent, lease terms and other
economic terms described in this Lease and (y) otherwise to comply with the
requirements of Section 40.18 of the Second Lease, as the Section 40.18 Lease
thereunder. Tenant acknowledges and agrees that, without limitation of Section
40.18(ii)(10) above, the modification and amendment referenced in this
subsection (iii) shall not result in Tenant being released from any duties,
liabilities or obligations that had accrued under this Lease through the Section
40.18 Date.

 

(iv) In the case of any combination of leases pursuant to this Section 40.18,
such combination shall be effective on the date which is the earlier of (x) the
date the required modifications and amendments to the Lease and Second Lease are
fully executed and delivered by the parties thereto and (y) the date specified
in the written notice from Lessor to Tenant requiring a combination of this
Lease and the Second Lease

 

122



--------------------------------------------------------------------------------

as described above, which date shall be no sooner than ten (10) days, nor later
than sixty (60) days, after the date such notice is issued.

 

(v) Each of Lessor and Tenant shall take such actions and execute and deliver
such documents, including, without limitation, required modifications and
amendments to this Lease and the Second Lease and new or amended Memorandum(s)
of Lease, as are reasonably necessary and appropriate to effectuate fully the
provisions and intent of this Section 40.18.

 

(vi) Each Leasehold Mortgagee, Superior Lessor and Superior Mortgagee hereby
consents to the provisions of this Section 40.18 and agrees, upon request of
Lessor, to execute an instrument consenting to the execution and delivery of the
required modifications and amendments to this Lease and the Second Lease,
consistent with the foregoing provisions.

 

(vii) Lessor shall, promptly following receipt of a written demand therefor and
reasonable supporting documentation, reimburse Tenant for its out-of-pocket
costs and expenses incurred in connection with the required modifications and
amendments to this Lease and the Second Lease, including, without limitation,
reasonable attorneys’ fees and any recording fees incurred by Tenant in
connection with the recording of new or amended Memorandum(s) of Lease.

 

Section 40.19 Unified Commercial Operating Lease. It is acknowledged and agreed
that, except as otherwise expressly provided herein, the inclusion of each of
the Leased Properties on a continuing basis in the leasing transaction provided
for herein is an essential element of such transaction for Lessor, and that,
except as otherwise expressly provided herein, Lessor shall not be obligated and
may not be required to lease less than all of the Leased Properties to Tenant
pursuant to this Lease. It is further acknowledged and agreed that this Lease is
not a residential lease within the meaning of the U.S. Bankruptcy Code, as
amended, and that this Lease is an operating lease, and not a capital lease, for
all accounting, tax and legal purposes.

 

Section 40.20 Intentionally omitted.

 

Section 40.21 No Credits. Notwithstanding anything to the contrary set forth in
this Lease or otherwise, except as otherwise expressly provided in the
Bankruptcy Plan relative to the Tax Refund Escrow Agreement, Lessor shall not be
required to pay, make or give to Tenant, and Tenant shall not be entitled to,
any credits, offsets, prorations or payments of any kind or nature whatsoever on
account of any payment, nonpayment or other event occurring prior to April 20,
2001.

 

ARTICLE XLI

 

Section 41.1 Memorandums of Lease. Lessor and Tenant shall, promptly upon the
request of either, enter into short form memorandums of this Lease, in form
suitable for recording under the laws of the State in which each Leased Property
is located, in which reference to this Lease, and all extension options
contained herein, shall be made. Relative to the foregoing and notwithstanding
anything to the contrary contained in this Lease, any such Memorandums of Lease
shall not reference the existence of any option to purchase in favor of

 

123



--------------------------------------------------------------------------------

Tenant under Section 16.12 of this Lease unless and until the number of Leased
Properties covered by this Lease equals forty (40) or less, at which time, upon
the request of Tenant, any existing Memorandums of Lease shall be amended by
Lessor and Tenant, or new Memorandums of Lease shall be entered into by Lessor
and Tenant (for example in the circumstance where this Lease (a) constitutes a
New Lease as to which no previous Memorandums of Lease have been entered into
and (b) covers forty (40) or less Leased Properties), referencing that, in
limited circumstances following the occurrence of certain limited types of
Events of Default by Tenant, Tenant may have an option to purchase in certain
circumstances one (1) Leased Property, and in other circumstances two (2) Leased
Properties, covered by this Lease as to which the aforesaid types of Events of
Default have occurred and are continuing. Thereafter, when and if any such
option(s) to purchase under Section 16.12 of this Lease have ceased to be
available to and exercisable by Tenant for any reason (e.g. due to Tenant’s
exercise of all of its available options to purchase under Section 16.12 or on
account of this Lease being involved in a Section 40.18 lease combination
transaction where the resulting Section 40.18 Lease covers in excess of forty
(40) Leased Properties or otherwise provides to Tenant no available and
exercisable option(s) to purchase under Section 16.12), upon the request of
Lessor, any existing Memorandum(s) of Lease that reference any option to
purchase in favor of Tenant shall be amended to delete any such reference.
Without limitation of Lessor’s obligations under and except as otherwise
provided in Section 40.15(f) and Section 40.18(vii), Tenant shall pay all costs
and expenses of recording any such Memorandums of Lease or amendments thereto
and for releasing any such Memorandums of Lease that relate to a particular
Leased Property(ies) upon any expiration or termination of this Lease as it
relates to any such Leased Property(ies).

 

[The remainder of this page is intentionally left blank]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease to be executed and their
respective corporate seals to be hereunto affixed and attested by their
respective officers hereunto duly authorized.

 

Witness

         

KINDRED HEALTHCARE, INC.

    /s/    MARIA COLVILLE                    

Name:

          By:       /s/    DOUGLAS L. CURNUTTE                        

Name:

  Douglas L. Curnutte     /s/    [illegible]                  

Title:

  Vice President of Facilities & Real Estate Development

Name:

                               

KINDRED HEALTHCARE OPERATING, INC.

    /s/    MARIA COLVILLE                    

Name:

          By:       /s/    DOUGLAS L. CURNUTTE            
/s/    [illegible]                  

Name:

  Douglas L. Curnutte

Name:

             

Title:

  Vice President of Facilities & Real Estate Development                        
         

VENTAS REALTY, LIMITED PARTNERSHIP

    /s/    DEBRA J. PAULSON                        

Name:

  Debra J. Paulson      

By: VENTAS, INC, its general partner

    /s/    JEREMY BONNOW                        

Name:

  Jeremy Bonnow       By:   /s/    T. RICHARD RINEY                    

Name:

  T. Richard Riney            

Title:

  Executive Vice President

 



--------------------------------------------------------------------------------

JOINDER

 

The undersigned, VENTAS, INC., a Delaware corporation, hereby joins in the
foregoing Master Lease Agreement solely for the purposes of (i) confirming to
the Tenant under the aforesaid Lease that, to the best of its knowledge, except
as described in subsection (ii) below, title to the Leased Properties is held in
the name of the Lessor under the aforesaid Lease, rather than in the name of the
respective entities that were the lessor under the “Original Master Lease”
referenced in the aforesaid Lease, and that, if it is determined that title has
not properly been transferred to such Lessor, Ventas, Inc. shall cause the
conveyance of such title to Lessor, effective as of April 20, 2001, (ii)
confirming to the aforesaid Tenant that, to the best of its knowledge, title to
the Leased Property commonly known as Kindred Hospital – Pittsburgh (Facility
No. 4619) is held in the name of Ventas, Inc., and (iii) subject to Section 40.2
of the aforesaid Lease, joining with Ventas Realty, Limited Partnership, on a
joint and several basis, as Lessor under the aforesaid Lease with respect to,
and only with respect to, the aforesaid Kindred Hospital –Pittsburgh Leased
Property, and for no other purposes. Notwithstanding anything to the contrary
contained in the aforesaid Lease, the aforesaid Tenant acknowledges and agrees,
by the acceptance of this Joinder, that, except as provided in subsection (i)
above, Ventas, Inc. shall have no liability or obligations under the aforesaid
Lease, as lessor or otherwise, with respect to any Leased Property other than
the aforesaid Kindred Hospital –Pittsburgh Leased Property.

 

Witness

         

VENTAS, INC.

    /s/    DEBRA J. PAULSON              

By:

  /s/    T. RICHARD RINEY        

Name:

  Debra J. Paulson      

Name:

  T. Richard Riney            

Title:

  Executive Vice President     /s/    JEREMY BONNOW                    

Name:

  Jeremy Bonnow            

 



--------------------------------------------------------------------------------

ALL PURPOSE ACKNOWLEDGMENT

 

STATE OF Kentucky   )     ) COUNTY OF Jefferson   )

 

On September 7, 2004 before me, a notary public, personally appeared Douglas L.
Curnutte,

 

¨ personally known to me-OR-

 

¨ proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

    /s/    MARIA COLVILLE             SIGNATURE OF NOTARY     IMPRESS NOTARY
SEAL:

 

CAPACITY CLAIMED BY SIGNER:

  

SIGNER IS REPRESENTING

¨        INDIVIDUALS(S)

  

Kindred Healthcare, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

    

TITLE VP of Facilities & Real Estate Development

    

TITLE

    

¨        PARTNER(S)

    

¨        ATTORNEY-IN-FACT

    

¨        TRUSTEE(S)

    

¨        OTHER___________________________________

    

 



--------------------------------------------------------------------------------

STATE OF Kentucky   )     ) COUNTY OF Jefferson   )

 

On September 7, 2004 before me, a notary public, personally appeared Douglas L.
Curnutte,

 

¨ personally known to me-OR-

 

¨ proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

    /s/    MARIA COLVILLE             SIGNATURE OF NOTARY

 

IMPRESS NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:

  

SIGNER IS REPRESENTING

¨        INDIVIDUALS(S)

  

Kindred Healthcare Operating, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

    

TITLE VP of Facilities & Real Estate Development

    

TITLE

    

¨        PARTNER(S)

    

¨        ATTORNEY-IN-FACT

    

¨        TRUSTEE(S)

    

¨        OTHER____________________________________

    

 



--------------------------------------------------------------------------------

STATE OF Illinois   )     ) COUNTY OF Cook   )

 

On                          , 2004 before me, a notary public, personally
appeared T. Richard Riney,

 

personally known to me-OR-

 

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

    /s/    GIUSEPPINA MARIA FRICANO             SIGNATURE OF NOTARY     IMPRESS
NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:

  

SIGNER IS REPRESENTING

¨        INDIVIDUALS(S)

   Ventas, Inc., a Delaware corporation, in its capacity as the general partner
of Ventas Realty, Limited Partnership, a Delaware limited partnership

x       CORPORATE OFFICER(S)

  

 

TITLE – Executive Vice President

  

TITLE

    

¨        PARTNER(S)

    

¨        ATTORNEY-IN-FACT

    

¨        TRUSTEE(S)

    

¨        OTHER_____________________________________

    

 



--------------------------------------------------------------------------------

STATE OF Illinois   )     ) COUNTY OF Cook   )

 

On                          , 2004 before me, a notary public, personally
appeared T. Richard Riney,

 

personally known to me-OR-

 

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

    /s/    GIUSEPPINA MARIA FRICANO             SIGNATURE OF NOTARY     IMPRESS
NOTARY SEAL:

 

CAPACITY CLAIMED BY SIGNER:

  

SIGNER IS REPRESENTING

¨        INDIVIDUALS(S)

   Ventas, Inc., a Delaware corporation

x       CORPORATE OFFICER(S)

    

TITLE – Executive Vice President

    

TITLE

    

¨        PARTNER(S)

    

¨        ATTORNEY-IN-FACT

    

¨        TRUSTEE(S)

    

¨        OTHER_____________________________________

    

 